Exhibit 10.42

 

EXECUTION COPY

 

LOAN AGREEMENT

 

Dated as of November 3, 2004

 

by and among

 

GIP WAKEFIELD, LLC

 

as Borrower,

 

and

 

CITIGROUP GLOBAL MARKETS REALTY CORP.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. CERTAIN DEFINITIONS

   1      Section 1.1.   

Definitions

   1

ARTICLE II. GENERAL TERMS

   28      Section 2.1.   

The Loan.

   28      Section 2.2.   

Use of Proceeds

   28      Section 2.3.   

Security for the Loan

   28      Section 2.4.   

Borrower’s Note

   29      Section 2.5.   

Principal and Interest.

   29      Section 2.6.   

Prepayment.

   30      Section 2.7.   

Defeasance.

   34      Section 2.8.   

Application of Payments During Event of Default

   38      Section 2.9.   

Method and Place of Payment

   39      Section 2.10.   

Taxes.

   39      Section 2.11.   

Cross-Collateralization; Contribution; Release of Cross-Collateralization.

   40      Section 2.12.   

Central Cash Management.

   45      Section 2.13.   

Reserve Accounts.

   49      Section 2.14.   

Additional Provisions Relating to the Pledged Accounts.

   54      Section 2.15.   

Security Agreement.

   55      Section 2.16.   

Mortgage Recording Taxes

   57

ARTICLE III. CONDITIONS PRECEDENT

   57      Section 3.1.   

Conditions Precedent to Closing

   57      Section 3.2.   

Execution and Delivery of Agreement

   61

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   62      Section 4.1.   

Representations and Warranties as to Borrower

   62      Section 4.2.   

Representations and Warranties as to the Mortgaged Property

   66      Section 4.3.   

Survival of Representations

   70

ARTICLE V. AFFIRMATIVE COVENANTS

   70      Section 5.1.   

Affirmative Covenants

   70

ARTICLE VI. NEGATIVE COVENANTS

   100      Section 6.1.   

Negative Covenants

   100      Section 6.2.   

Transfer of Ownership Interests

   102

ARTICLE VII. EVENT OF DEFAULT

   104      Section 7.1.   

Event of Default

   104      Section 7.2.   

Remedies.

   106      Section 7.3.   

Remedies Cumulative

   107

 

i



--------------------------------------------------------------------------------

               Page


--------------------------------------------------------------------------------

     Section 7.4.   

Intentionally Omitted.

   107      Section 7.5.   

Curative Advances

   107

ARTICLE VIII. SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS

   107      Section 8.1.   

Applicable to Borrower and any SPC Party

   108

ARTICLE IX. MISCELLANEOUS

   116      Section 9.1.   

Survival

   116      Section 9.2.   

Lender’s Discretion

   116      Section 9.3.   

Governing Law.

   117      Section 9.4.   

Modification, Waiver in Writing

   117      Section 9.5.   

Delay Not a Waiver

   117      Section 9.6.   

Notices

   118      Section 9.7.   

TRIAL BY JURY

   118      Section 9.8.   

Headings

   118      Section 9.9.   

Assignment.

   118      Section 9.10.   

Severability

   119      Section 9.11.   

Preferences

   119      Section 9.12.   

Waiver of Notice

   120      Section 9.13.   

Failure to Consent

   120      Section 9.14.   

Schedules Incorporated

   120      Section 9.15.   

Offsets, Counterclaims and Defenses

   120      Section 9.16.   

No Joint Venture or Partnership

   120      Section 9.17.   

Waiver of Marshalling of Assets Defense

   120      Section 9.18.   

Waiver of Counterclaim

   121      Section 9.19.   

Conflict; Construction of Documents

   121      Section 9.20.   

Brokers and Financial Advisors

   121      Section 9.21.   

Counterparts

   121      Section 9.22.   

Estoppel Certificates

   121      Section 9.23.   

Payment of Expenses

   121      Section 9.24.   

Non-Recourse

   122

 

SCHEDULES

1

   –   

Immediate Repairs Reserved for in Deferred Maintenance Escrow Account

2

   –   

Organizational Chart

3

   –   

Crossed Borrowers and Crossed Loans

4

   –   

Exceptions to Representations and Warranties

5

   –   

Addresses for Notices

6

   –   

Work Reserve Funding Conditions

7

   –   

DSCR Calculations

8.1(a)

   –   

Certificate of Executive Officer

8.1(b)

   –   

List of Prior Loan Documents

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made as of November 3, 2004, is by and among GIP WAKEFIELD,
LLC, a Delaware limited liability company, having an address at c/o Digital
Realty Trust, L.P., 2730 Sand Hill Road, Suite 280, Menlo Park, California 94025
(“Borrower”), and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation,
having an address at 388 Greenwich Street, 11th Floor, New York, New York 10013
(together with its successors and assigns, whether one or more, “Lender”).

 

RECITALS

 

WHEREAS, Borrower desires to obtain from Lender the Loan in an amount equal to
the Loan Amount (each as hereinafter defined) to, with respect to the Mortgaged
Property (as hereinafter defined), finance a portion of the acquisition cost
thereof, and/or refinance existing debt at such Mortgaged Property and to pay
certain other fees and expenses;

 

WHEREAS, Lender is unwilling to make the Loan unless Borrower executes and
delivers this Agreement, the Note and the Loan Documents (each as hereinafter
defined) to which it is a party which shall establish the terms and conditions
of, and provide security for, the Loan; and

 

WHEREAS, Borrower has agreed to establish certain accounts and to grant to
Lender a security interest therein upon the terms and conditions of the security
agreement set forth in Section 2.15.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

 

ARTICLE I.

CERTAIN DEFINITIONS

 

Section 1.1. Definitions. For all purposes of this Agreement: (1) the
capitalized terms defined in this Article 1 have the meanings assigned to them
in this Article 1 and include the plural as well as the singular; (2) all
accounting terms have the meanings assigned to them in accordance with GAAP (as
hereinafter defined) unless otherwise explicitly set forth herein; (3) the words
“herein”, “hereof”, and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, or other
subdivision; (4) the words “include,” “includes” or “including” shall be deemed
to be followed by the phrase “without limitation,” if not already so drafted;
and (5) the following terms have the following meanings:

 

“Account Collateral” has the meaning set forth in Section 2.15(a) hereof.

 

“Accounts” means all accounts (as defined in the relevant UCC), now owned or
hereafter acquired by Borrower, and arising out of or in connection with, the
operation of the



--------------------------------------------------------------------------------

Mortgaged Property and all other accounts described in the Management Agreement
and all present and future accounts receivable, inventory accounts, chattel
paper, notes, insurance policies, Instruments, Documents or other rights to
payment and all forms of obligations owing at any time to Borrower thereunder,
whether now existing or hereafter created or otherwise acquired by or on behalf
of Borrower, and all Proceeds thereof and all liens, security interests,
guaranties, remedies, privileges and other rights pertaining thereto, and all
rights and remedies of any kind forming the subject matter of any of the
foregoing.

 

“Affiliate” of any specified Person means any other Person (i) controlling or
controlled by or under common control with such specified Person; (ii) directly
or indirectly owning or holding twenty percent (20%) or more of any equity
interest in the first Person; or (iii) twenty percent (20%) or more of whose
equity interests are directly or indirectly owned or held by the first Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; and the
terms “controlling” and “controlled” have the meanings correlative to the
foregoing.

 

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

 

“Aggregate Amount” has the meaning set forth in Section 2.7(b) hereof.

 

“Allocated Amount” has the meaning set forth in Section 2.7(b) hereof.

 

“Applicable Crossed Loan Partial Defeasance Amount” means, with respect to a
Crossed Loan Total Defeasance, the portion of the “Aggregate Amount”, as defined
in and calculated pursuant to Section 2.7(b) of the Crossed Loan Agreement for
the Crossed Loan subject to a Crossed Loan Total Defeasance, which is equal to
the “Allocated Amount” for the Loan (as a “Crossed Loan” as defined in such
Crossed Loan Agreement), as such “Allocated Amount” is defined in and calculated
pursuant to Section 2.7(b) of the Crossed Loan Agreement for the Crossed Loan
subject to a Crossed Loan Total Defeasance.

 

“Appraisal” means each appraisal with respect to the Mortgaged Property prepared
by an Appraiser in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

 

“Appraiser” means a nationally recognized MAI appraiser selected by Borrower and
reasonably approved by Lender.

 

“Approved Capital Expenditures” has the meaning set forth in Section
2.13(a)(iii) hereof.

 

“Approved Leasing Costs” has the meaning set forth in Section 2.13(a)(iv)
hereof.

 

2



--------------------------------------------------------------------------------

“Assignment of Rents and Leases” means the Assignment of Rents and Leases, dated
as of the Closing Date, granted by the Borrower to Lender with respect to the
Leases, as same may thereafter from time to time be supplemented, amended,
modified or extended.

 

“Basic Carrying Costs” means the following costs with respect to the Mortgaged
Property: (i) Impositions and (ii) insurance premiums for policies of insurance
required to be maintained by Borrower pursuant to this Agreement or the other
Loan Documents.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower Single Member” has the meaning set forth in Section 8.1(ff)(A).

 

“Borrower’s Organizational Documents” shall mean: (i) Borrower’s limited
partnership agreement, if Borrower is a limited partnership, and (ii) Borrower’s
limited liability company operating agreement, if Borrower is a limited
liability company.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of New York or the State of Illinois are
authorized or obligated by law, governmental decree or executive order to be
closed.

 

“Capital Improvement Costs” means costs incurred or to be incurred in connection
with replacements and capital repairs made to the Mortgaged Property which would
be capitalized in accordance with GAAP (including without limitation, TI Costs
and Leasing Commissions).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended, and as it may be further
amended from time to time and any successor statutes thereto.

 

“Chattel Paper” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “chattel paper” as defined in
the UCC (whether tangible chattel paper or electronic chattel paper).

 

“Closing Date” means the date of the funding of the Loan.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, collectively, the Land, Improvements, Leases, Rents,
Personalty, and all Proceeds, and (to the full extent assignable) Permits, which
is or hereafter may become subject to a Lien in favor Lender as security for the
Loan (whether pursuant to the Mortgage, any other Loan Document or otherwise),
all whether now owned or hereafter acquired and all other property which is or
hereafter may become subject to a Lien in favor Lender as security for the Loan
and including all property of any kind described as part of the Mortgaged
Property under the Mortgage.

 

3



--------------------------------------------------------------------------------

“Collateral Security Instrument” means any right, document or instrument, other
than the Mortgage, given as security for the Loan, including, without
limitation, and the Contract Assignment.

 

“Collection Account” has the meaning set forth in Section 2.12(a)(i) hereof.

 

“Collection Account Agreement” means the Collection Account Agreement, dated as
of the applicable date and executed by Borrower, Lender and the Collection
Account Bank, relating to the Collection Account and the Reserve Accounts and
any other accounts maintained with the Collection Account Bank.

 

“Collection Account Bank” means LaSalle Bank, National Association, or any
successor financial institution appointed by Lender.

 

“Condemnation Proceeds” means, in the event of a Taking with respect to the
Mortgaged Property, the proceeds in respect of such Taking less any reasonable
third party out-of-pocket expenses incurred in prosecuting the claim for and
otherwise collecting such proceeds.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, in the area where the Mortgaged Property is located; All Items (1982-84 =
100), or any successor index thereto, appropriately adjusted and if the Consumer
Price Index ceases to be published and there is no successor thereto, such other
index as Agent and Borrower shall mutually agree upon.

 

“Contest” has the meaning set forth in Section 9.24(E)(11) hereof.

 

“Contingent Obligation” means, as used in the definition of Other Borrowings,
without duplication, any obligation of Borrower guaranteeing any indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly.
Without limiting the generality of the foregoing, the term “Contingent
Obligation” shall include any obligation of Borrower:

 

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

 

(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor;

 

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation; or

 

(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.

 

4



--------------------------------------------------------------------------------

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder).

 

“Contract Assignment” means, with respect to the Mortgaged Property, the
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the Closing Date and executed by the Borrower in favor of
Lender.

 

“Contracts” means the Management Agreement and all other agreements to which
Borrower is a party or which are assigned to Borrower by the Manager in the
Management Agreement and which are executed in connection with the construction,
operation and management of the Mortgaged Property (including, without
limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired), as any such agreements have been or
may be from time to time amended, supplemented or otherwise modified.

 

“Crossed Borrowers” shall mean the mortgage loan borrowers (other than Borrower)
listed on Schedule 3 attached hereto and made a part hereof, subject to
modification pursuant to Section 2.11(g) hereof.

 

“Crossed Indebtedness” shall mean the Crossed Loans and all other “Indebtedness”
as defined in each Crossed Loan Agreement.

 

“Crossed Loan Agreements” shall mean each Loan Agreement, each dated as of the
date hereof, between Lender and each Crossed Borrower (i.e., a separate Loan
Agreement for each Crossed Loan and Crossed Borrower), each as amended,
modified, supplemented or restated from time to time, subject to modification
pursuant to Section 2.11(g) hereof.

 

“Crossed Loan Default” shall mean any “Event of Default” as defined in any
Crossed Loan Agreement, subject to modification pursuant to Section 2.11(g)
hereof.

 

“Crossed Loan Documents” shall mean the “Loan Documents” as defined in each
Crossed Loan Agreement for each Crossed Loan, including without limitation the
promissory note(s), mortgage(s) and/or deed(s) of trust and Crossed Loan
Agreement evidencing and/or securing each Crossed Loan and each of the Crossed
Guaranties of the Crossed Loans, subject to modification pursuant to Section
2.11(g) hereof.

 

“Crossed Loan Partial Defeasance Conditions” shall have the meaning set forth in
Section 2.7(b) hereof.

 

“Crossed Loans” shall mean each of the mortgage loans (other than the Loan)
listed on Schedule 3 attached hereto and made a part hereof with respect to each
Crossed Borrower, subject to modification pursuant to Section 2.11(g) hereof.

 

“Crossed Loans Collection” has the meaning set forth in Section 2.11(e).

 

5



--------------------------------------------------------------------------------

“Crossed Loan Total Defeasance” with respect to a Crossed Loan shall mean a
“Total Defeasance” (as defined in the Crossed Loan Agreement for such Crossed
Loan) of such Crossed Loan.

 

“Crossed Loan Total Defeasance Date” with respect to a Crossed Loan subject to a
Crossed Loan Total Defeasance, shall mean the “Total Defeasance Date” (as
defined in the Crossed Loan Agreement for such Crossed Loan) for such Crossed
Loan Total Defeasance of such Crossed Loan.

 

“Crossed Obligor Insolvency Event” has the meaning set forth in Section 2.11(d).

 

“Crossed Obligors” has the meaning set forth in Section 2.11(c).

 

“Crossed Party Obligations” has the meaning set forth in Section 2.11(c).

 

“Crossed Properties” shall mean the “Mortgaged Property” securing each Crossed
Loan, as defined in each Crossed Loan Agreement for each Crossed Loan, subject
to modification pursuant to Section 2.11(g) hereof.

 

“Cross Guaranties” shall mean (i) each Guaranty of the Loan, each dated as of
the date hereof, executed by each of the Crossed Borrowers, and (ii) each
Guaranty, each dated as of the date hereof, of each of the Crossed Loans, each
executed by the Borrower.

 

“Cross Release Notice” has the meaning set forth in Section 2.11(g).

 

“Debt Service Reserve Account” has the meaning set forth in Section 2.13(c).

 

“Deed of Trust Trustee” means the trustee under any Mortgage that constitutes a
“deed of trust” under applicable law.

 

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

“Default Rate” means the per annum interest rate equal to the lesser of (a) 5.0%
per annum in excess of the rate otherwise applicable hereunder and (b) the
maximum rate allowable by applicable law.

 

“Defeasance” means any of a Total Defeasance or a Partial Defeasance.

 

“Defeasance Collateral” shall mean Partial Defeasance Collateral or Total
Defeasance Collateral, as applicable.

 

“Defeasance Collateral Account” has the meaning set forth in Section 2.7(d).

 

“Defeased Note” has the meaning set forth in Section 2.7(c)(iv).

 

“Deferred Maintenance Escrow Account” has the meaning set forth in Section
2.13(a).

 

6



--------------------------------------------------------------------------------

“Delaware Law Firm” has the meaning set forth in Section 8.1(ff)(C) hereof.

 

“Deposit Account” means all “deposit accounts” as defined in the UCC.

 

“Digital Realty Trust” means Digital Realty Trust, Inc., a Maryland corporation.

 

“Disclosure Certificate” has the meaning set forth in Section 5.1(w) hereof.

 

“Disclosure Documents” has the meaning set forth in Section 5.1(w) hereof.

 

“Documents” means all “documents” as defined in the UCC (whether negotiable or
non-negotiable) or other receipts covering, evidencing or representing goods.

 

“DRT Operating Partnership” means Digital Realty Trust, L.P., a Maryland limited
partnership.

 

“EO13224” has the meaning set forth in Section 4.1(v) hereof.

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with a federal or state chartered depository institution or trust
company that satisfies the Rating Criteria, or (ii) a segregated trust account
maintained with the corporate trust department of a federal or state chartered
depository institution or trust company subject to regulations regarding
fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations Section 9.10(b) which, in either case, has corporate trust powers,
acting in its fiduciary capacity and in either case having combined capital and
surplus of at least $100,000,000 or otherwise acceptable to the Rating Agencies.
An Eligible Account shall not be evidenced by a certificate of deposit,
passbook, other instrument or any other physical indicia of ownership. Following
a downgrade below the Rating Criteria, or a withdrawal, qualification or
suspension of such institution’s rating, each account must at Lender’s request
promptly (and in any case within not more than thirty (30) calendar days) be
moved to a qualifying institution or to one or more segregated trust accounts in
the trust department of such institution, if permitted.

 

“Eligible Bank” shall mean a bank that (i) satisfies the Rating Criteria and
(ii) insures the deposits hereunder through the Federal Deposit Insurance
Corporation.

 

“Engineer” means an Independent engineer selected by Borrower and reasonably
approved by Lender.

 

“Environmental Auditor” means an Independent environmental auditor selected by
Borrower and reasonably approved by Lender.

 

“Environmental Claim” means any notice, notification, request for information,
claim, administrative, regulatory or judicial action, suit, judgment, demand or
other written communication by any Person or Governmental Authority alleging or
asserting liability with respect to Borrower or any Mortgaged Property (whether
for damages, contribution, indemnification, cost recovery, compensation,
injunctive relief, investigatory, response, remedial or cleanup costs, damages
to natural resources, personal injuries, fines or penalties) arising out

 

7



--------------------------------------------------------------------------------

of, based on or resulting from (i) the presence, Use or Release into the
environment of any Hazardous Substance at any location (whether or not owned,
managed or operated by Borrower) that affects Borrower or any Mortgaged
Property, (ii) any fact, circumstance, condition or occurrence forming the basis
of any violation, or alleged violation, of any Environmental Law or (iii) any
alleged injury or threat of injury to human health, safety or the environment.

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date, from Borrower and the Guarantor, collectively, as
indemnitor, to Lender, as indemnitee, as the same may be amended, modified or
supplemented from time to time.

 

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances, rules or regulations, or any judicial
interpretation thereof, any judicial or administrative orders, decrees or
judgments thereunder issued by a Governmental Authority, and any permits,
approvals, licenses, registrations, filings and authorizations, in each case as
now or hereafter in effect, relating to the environment, the effect of the
environment on human health or safety, or the Release or threatened Release of
Hazardous Substances or otherwise relating to the Use of Hazardous Substances.

 

“Environmental Reports” means each and every “Phase I Environmental Site
Assessment” (and, if applicable, “Phase II Environment Site Assessment”) as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-2000, and an asbestos survey, in each case with
respect to the Mortgaged Property, prepared by one or more Environmental
Auditors and delivered to Lender and any amendments or supplements thereto
delivered to Lender.

 

“Equipment” means all (i) all “equipment” as defined in the UCC, and (ii) all of
the following (regardless of how classified under the UCC): all personal
property constituting furniture, fittings, appliances, apparatus, leasehold
improvements, machinery, devices, interior improvements, appurtenances,
equipment, plant, furnishings, fixtures, computers, electronic data processing
equipment, telecommunications equipment and other fixed assets now owned or
hereafter acquired by Borrower, and all Proceeds of (i) and (ii) as well as all
additions to, substitutions for, replacements of or accessions to any of the
items recited as aforesaid and all attachments, components, parts (including
spare parts) and accessories, whether installed thereon or affixed thereto, all
regardless of whether the same are located on any Mortgaged Property or are
located elsewhere (including, without limitation, in warehouses or other storage
facilities or in the possession of or on the premises of a bailee, vendor or
manufacturer) for purposes of manufacture, storage, fabrication or
transportation and all extensions and replacements to, and proceeds of, any of
the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.

 

“Event of Default” has the meaning set forth in Section 7.1 hereof.

 

“Excluded Borrower” has the meaning set forth in Section 2.11(g) hereof.

 

“Excluded Guaranties” has the meaning set forth in Section 2.11(g) hereof.

 

“Excluded Loan(s)” has the meaning set forth in Section 2.11(g) hereof.

 

“Excluded Loan Agreement” has the meaning set forth in Section 2.11(g) hereof.

 

“Excluded Loan Documents” has the meaning set forth in Section 2.11(g) hereof.

 

“Excluded Property” has the meaning set forth in Section 2.11(g) hereof.

 

“First Notice” has the meaning set forth in Section 5.1(z)(ii) hereof.

 

“First Open Defeasance Date” shall mean the earlier of (i) the Payment Date in
December, 2008, or (ii) the date that is two (2) years from the “start up day”
(within the meaning of Section 860G(a)(9) of the IRC) of the REMIC Trust
established in connection with the final Securitization involving the Loan.

 

“First Open Prepayment Date” is the Payment Date which is in the second month
preceding the month in which the Scheduled Maturity Date occurs. For example, if
the Scheduled Maturity Date is November 11, 2014, the First Open Prepayment Date
is the Payment Date in the month of September, 2014.

 

“First Payment Date” has the meaning set forth in Section 2.5 hereof.

 

“Fiscal Year” means the 12-month period ending on December 31st of each year
(or, in the case of the fiscal year in which the Closing Date occurs, such
shorter period from the Closing Date through such date) or such other fiscal
year of Borrower as Borrower may select from time to time with the prior consent
of Lender.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Foreign Lender” has the meaning set forth in Section 2.10(b) hereof.

 

“Fund” has the meaning set forth in the definition of “Permitted Investments”.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

 

9



--------------------------------------------------------------------------------

“General Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) all “general intangibles”
as defined in the relevant UCC, now owned or hereafter acquired by Borrower and
(ii) all of the following (regardless of how characterized): all agreements,
covenants, restrictions or encumbrances affecting the Mortgaged Property or any
part thereof.

 

“Governmental Authority” means any national or federal government, any state,
county, municipality or other political subdivision thereof or any governmental
body, agency, authority, department or commission (including, without
limitation, any taxing authority) or any instrumentality of any of the foregoing
(including, without limitation, any court or tribunal) lawfully exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Gross Revenue” means, for any period, the total dollar amount of all income and
receipts received by, or for the account of, Borrower in the ordinary course of
business with respect to the Mortgaged Property, but excluding Loss Proceeds
(other than the proceeds of business interruption insurance or the proceeds of a
temporary Taking in lieu of Rents which shall be included in Gross Revenue).

 

“Guarantor” means Digital Realty Trust, Inc., a Maryland corporation, and
Digital Realty Trust, L.P., a Maryland limited partnership, on a joint and
several basis.

 

“Guaranty of Nonrecourse Obligations” means, with respect to the Loan, the
Guaranty of Nonrecourse Obligations guaranteeing the exceptions to the
nonrecourse provisions of the Loan Documents for which liability is retained as
described in Section 9.24 hereof from the Guarantor to Lender.

 

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become defined as or included
in the definitions of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law, and (iii) any other chemical or any
other hazardous material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.

 

“Immediate Repairs” has the meaning set forth in Section 2.13(a)(ii) hereof.

 

“Impositions” means all real estate and personal property taxes and assessments
(including, without limitation, all assessments for public improvements or
benefits, whether or not commenced or completed within the term of the Loan),
ground rents, water, sewer or other rents and charges, excises, levies,
governmental fees (including, without limitation, license, permit, inspection,
authorization and similar fees), and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, in respect of the Mortgaged Property (including all interest and
penalties thereon), accruing during or in

 

10



--------------------------------------------------------------------------------

respect of the term hereof and which may be assessed against or imposed on or in
respect of or be a Lien upon any Mortgaged Property, or any other collateral
delivered or pledged to Lender in connection with the Loan, or any part thereof
or any Rents therefrom or any estate, right, title or interest therein.

 

“Improvements” means all buildings, structures, fixtures and improvements now or
hereafter owned by Borrower of every nature whatsoever situated on any Land
constituting part of the Mortgaged Property (including, without limitation, all
gas and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, carpeting and other
floor coverings, water heaters, awnings and storm sashes, and cleaning apparatus
which are or shall be affixed to the Land or said buildings, structures or
improvements and including any additions, enlargements, extensions,
modifications, repairs or replacements thereto).

 

“Indebtedness” means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to Lender pursuant hereto,
under the Note or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses paid by or payable to Lender hereunder or
pursuant to the Note or any of the other Loan Documents.

 

“Indemnified Parties” has the meaning set forth in Section 5.1(i).

 

“Independent” means, when used with respect to any Person, a Person that (i)
does not have any direct financial interest or any material indirect financial
interest in Borrower or in any Affiliate of Borrower (other than any such
Affiliate of Borrower that is an Affiliate of Borrower solely as a result of
such Affiliate’s ownership of a less than twenty percent (20%) ownership
interest in Digital Realty Trust), (ii) is not connected with Borrower or any
Affiliate of Borrower as an officer, employee, trustee, partner, director or
person performing similar functions, and (iii) is not a member of the immediate
family of any Person described in clauses (i) or (ii).

 

“Independent Director” means, (a) with respect to the SPC Party if the SPC Party
is a corporation, one (1) duly appointed member of the board of directors of the
SPC Party who is reasonably satisfactory to Lender who shall be an individual,
natural person and who shall not have been at the time of such individual’s
appointment, and may not have been at any time during the preceding five years,
a shareholder of, or an officer, director, partner, paid consultant or employee
of, Borrower or any of its shareholders, subsidiaries or affiliates, a customer
of, or supplier to, Borrower or any of its shareholders, subsidiaries or
affiliates, or a person or other entity controlling or under common control with
any such shareholder, partner, supplier or customer, or a member of the
immediate family of any such shareholder, officer, director, partner, employee,
supplier or customer of Borrower, and (b) with respect to the SPC Party if the
SPC Party is a limited liability company, and with respect to the Borrower if
the Borrower is a limited liability company, one (1) duly appointed independent
manager of the SPC Party or Borrower (as applicable) who is also a non-economic
member of SPC Party or Borrower (as applicable), who is reasonably satisfactory
to Lender and who shall be an individual, natural person and who shall not have
been at the time of such individual’s appointment, and may not have been at any
time during the preceding five years, a member or manager of, or an officer,

 

11



--------------------------------------------------------------------------------

director, partner, paid consultant or employee of, SPC Party or Borrower (as
applicable) or any of their respective members, subsidiaries or affiliates (as
applicable), a customer of, or supplier to, SPC Party or Borrower (as
applicable) or any of their respective members, subsidiaries or affiliates (as
applicable), or a person or other entity controlling or under common control
with any such member, partner, supplier or customer, or a member of the
immediate family of any such member, officer, director, partner, employee,
supplier or customer of SPC Party or Borrower (as applicable). As used herein,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.

 

“Instruments” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “instruments” as defined in
the UCC.

 

“Insurance Gap” has the meaning set forth in Section 5.1(x)(iv)(F) hereof.

 

“Insurance Escrow Account” has the meaning set forth in Section 2.13(b).

 

“Insurance Premiums” has the meaning set forth in Section 5.1(x)(iii).

 

“Insurance Proceeds” means, in the event of a casualty with respect to the
Mortgaged Property, the proceeds received under any insurance policy applicable
thereto.

 

“Insurance Requirements” means all material terms of any insurance policy
required pursuant to this Agreement or the Mortgage and all material
regulations, rules and other requirements of the National Board of Fire
Underwriters or such other body exercising similar functions applicable to or
affecting the Mortgaged Property or any part thereof or any use or condition
thereof.

 

“Insured Casualty” has the meaning set forth in Section 5.1(x)(iv)(B).

 

“Intellectual Property” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the trademark
licenses, trademarks, rights in intellectual property, trade names, service
marks and copyrights, copyright licenses, patents, patent licenses or the
license to use intellectual property such as computer software owned or licensed
by Borrower or other proprietary business information relating to Borrower’s
policies, procedures, manuals and trade secrets with respect to the Mortgaged
Property.

 

“Interested Parties” has the meaning set forth in Section 5.1(w) hereof.

 

“Inventory” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “inventory” as defined in the UCC
and shall include all Documents representing the same.

 

“Investment Property” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “investment property” as
defined in the UCC.

 

12



--------------------------------------------------------------------------------

“Land” means the parcels of real estate described on Exhibit A attached to the
Mortgage and made a part hereof.

 

“Leases” means all leases, subleases, lettings, occupancy agreements, tenancies
and licenses by Borrower as landlord of the Mortgaged Property or any part
thereof now or hereafter entered into, and all amendments, extensions, renewals
and guarantees thereof, and all security therefor.

 

“Leasing Commissions” means leasing commissions incurred by Borrower in
connection with renewing (hereafter) existing Leases or executing new Leases for
space located at the Mortgaged Property.

 

“Leasing Costs/TI Costs Account” has the meaning set forth in Section 2.13(a).

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including, without limitation, any of the foregoing relating to
zoning, parking or land use, any and all Environmental Laws and the Americans
with Disabilities Act) affecting Borrower or any Mortgaged Property or any part
thereof or the construction, use, alteration or operation thereof, or any part
thereof (whether now or hereafter enacted and in force), and all permits,
licenses and authorizations and regulations relating thereto, at any time in
force affecting Borrower or the Mortgaged Property or any part thereof
(including, without limitation, any which may require repairs, modifications or
alterations in or to the Mortgaged Property or any part thereof).

 

“Lender” has the meaning provided in the first paragraph of this Agreement.

 

“Letter of Credit Rights” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under all “letter of credit
rights” as defined in the UCC.

 

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on Borrower or any Mortgaged Property or any portion thereof, or any interest
therein (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and mechanic’s, materialmen’s and other similar
liens and encumbrances).

 

“Loan” means the loan made by Lender to Borrower pursuant to the terms of this
Agreement.

 

“Loan Amount” means an amount equal to $36,300,000.

 

“Loan Documents” means this Agreement, the Note, the Contract Assignment, the
Management Agreement, the Manager’s Subordination, the Mortgage, the Assignment
of Rents and Leases, the Environmental Indemnity Agreement, the Guaranty of
Non-Recourse Obligations, the Crossed Guaranties of the Loan (subject to
modification pursuant to Section 2.11(g) hereof) and all other agreements,
instruments, certificates and documents delivered by or on behalf of Borrower or
an Affiliate of Borrower to evidence or secure the Loan, as the same may be
amended or modified from time to time.

 

13



--------------------------------------------------------------------------------

“Local Collection Account” and “Local Collection Account Bank” have the meanings
set forth in Section 2.12(a)(i).

 

“Local Collection Account Agreement” means with respect to the Local Collection
Account, the lockbox agreement, dated as of the applicable date and executed by
Borrower, Lender and the Local Collection Account Bank.

 

“Loss Proceeds” means Condemnation Proceeds and/or Insurance Proceeds.

 

“Loss Proceeds Account” has the meaning set forth in Section 2.12(e) hereof.

 

“Losses” has the meaning set forth in Section 5.1(j)(i).

 

“Management Agreement” means with respect to any Mortgaged Property, the
property management agreement entered into between the Borrower and the Manager,
in such form as may be reasonably approved by Lender, as such agreement(s) may
be amended, modified or supplemented in accordance with the terms and conditions
hereof from time to time, and any management agreement which may hereafter be
entered into with respect to any Mortgaged Property in accordance with the terms
and conditions hereof, as the same may be amended, modified or supplemented in
accordance with the terms and conditions hereof from time to time.

 

“Manager” means CB Richard Ellis-N.E. Partners, LP, the current manager of the
Mortgaged Property under the current Management Agreement, or such other Person
as may hereafter be charged with management of any Mortgaged Property pursuant
to a Management Agreement entered into in accordance with the terms and
conditions hereof.

 

“Manager’s Subordination” means, with respect to the Mortgaged Property,
initially each Manager’s Consent and Subordination of Management Agreement, each
executed by the Manager, Borrower and Lender, dated as of the Closing Date, and
in the event a successor or assignee Manager is engaged at any Mortgaged
Property, a subordination agreement executed by Manager, Borrower and Lender in
form and substance satisfactory to Lender, whereby, among other things, the
Management Agreement is subordinated to the Indebtedness and to the Lien of the
Mortgage so long as the Loan remains outstanding.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or condition (financial or otherwise) of
Borrower, (ii) the ability of Borrower to perform, or of Lender to enforce, any
of the Loan Documents or (iii) the aggregate value of the Mortgaged Property.

 

“Material Action” has the meaning set forth in Section 8.1(ee)(A).

 

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date or (b) such
earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise under this Agreement or any of the other Loan
Documents.

 

14



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 2.5(e) hereof.

 

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

 

“Money” means all of Borrower’s right, title and interest, whether now owned or
hereafter acquired, in, to and under (i) all “money” as defined in the UCC and
(ii) all moneys, cash, or other items of legal tender generated from the use or
operation of the Mortgaged Property.

 

“Monthly Debt Service Payment” has the meaning set forth in Section 2.5(a)
hereof.

 

“Monthly Debt Service Payment Amount” has the meaning set forth in Section
2.5(a) hereof.

 

“Mortgage” means, with respect to the Mortgaged Property, a first priority
(subject to Permitted Encumbrances) Mortgage or Deed of Trust (as applicable),
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the Closing Date (and, if there are more than one, each and every one of
them), granted by the Borrower to or for the benefit of Lender or Deed of Trust
Trustee for the benefit of Lender, respectively, with respect to the Mortgaged
Property as security for the Loan, as same may thereafter from time to time be
supplemented, amended, modified or extended by one or more agreements
supplemental thereto.

 

“Mortgaged Property” means, at any time, individually or collectively, as
applicable, the Land, the Improvements, the Personalty, the Leases and the
Rents, and all rights, titles, interests and estates appurtenant thereto,
encumbered by, and more particularly described in, the Mortgage.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA and which is covered by Title IV of ERISA (i) to which contributions
have been, or were required to have been made by Borrower or any ERISA Affiliate
within the past six years or (ii) with respect to which Borrower would
reasonably be expected to incur liability.

 

“Net Proceeds” means either (x) the purchase price (at foreclosure or otherwise)
actually received by Lender from a third party purchaser with respect to any
Mortgaged Property, as a result of the exercise by Lender of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default or (y)
in the event that Lender (or its nominee) is the purchaser at foreclosure of any
Mortgaged Property, the higher of (i) the amount of Lender’s credit bid or (ii)
such amount as shall be determined in accordance with applicable law, and in
either case minus all reasonable third party, out of pocket costs and expenses
(including, without limitation, all attorneys’ fees and disbursements and any
brokerage fees, if applicable) incurred by Lender (and its nominee, if
applicable) in connection with the exercise of such remedies; provided, however,
that such costs and expenses shall not be deducted to the extent such amounts
previously have been added to the Indebtedness in accordance with the terms of
the Loan Documents or applicable law.

 

15



--------------------------------------------------------------------------------

“Note” means one or more promissory notes made by Borrower to Lender pursuant to
this Agreement, as such note may be modified, amended, supplemented, restated or
extended, and any replacement notes therefor.

 

“Noteholder” has the meaning set forth in Section 2.10(b) hereof.

 

“O&M Program” has the meaning set forth in Section 5.1(d)(iv) hereof.

 

“OFAC” has the meaning set forth in Section 4.1(v) hereof.

 

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Budget” means, with respect to any Fiscal Year, the operating budget
for the Mortgaged Property reflecting Borrower’s projections of Gross Revenues
and Property Expenses for the Mortgaged Property for such Fiscal Year, prepared
on an annual and monthly basis, and submitted by Borrower to Lender in
accordance with the provisions of Section 5.1(r)(viii).

 

“Operating Expense Account” has the meaning provided in Section 2.13(c).

 

“Operating Expenses” means, for any period of calculation, all expenditures
incurred and required to be expensed under GAAP during such period in connection
with the ownership, operation, maintenance, repair and/or leasing of the
Mortgaged Property, including without limitation (or duplication) Property
Expenses. Notwithstanding the foregoing, Operating Expenses shall not include
(a) Capital Improvement Costs, (b) any extraordinary items (unless Lender and
Borrower approve of the inclusion of such items as Operating Expenses), (c)
depreciation, amortization and other non-cash charges or (d) any payments of
principal or interest on the Indebtedness or otherwise payable to the holder of
the Indebtedness. Operating Expenses shall be calculated on the accrual basis of
accounting.

 

“Organizational Agreements” means, with respect to a particular Person,
individually or collectively, as applicable: the operating agreements and
certificates of organization of any such Person that is a limited liability
company, the limited partnership agreement and certificate of limited
partnership of any such Person that is a limited partnership, or the bylaws and
articles of organization of any such Person that is a corporation, each as in
effect on the Closing Date, each as amended or restated from time to time.

 

“Other Borrowings” means, with respect to Borrower, without duplication (but not
including the Indebtedness or any interest rate protection agreement entered
into pursuant hereto) (i) all indebtedness of Borrower for borrowed money or for
the deferred purchase price of property or services, (ii) all indebtedness of
Borrower evidenced by a note, bond, debenture or similar instrument, (iii) the
face amount of all letters of credit issued for the account of Borrower and,
without duplication, all unreimbursed amounts drawn thereunder, and obligations
evidenced by bankers’ acceptances, (iv) all indebtedness of Borrower secured by
a Lien on any property owned by Borrower (whether or not such indebtedness has
been assumed), (v) all Contingent Obligations of Borrower, (vi) liabilities and
obligations for the payment of money relating to a capitalized lease obligation
or sale/leaseback obligation, (vii) liabilities and obligations

 

16



--------------------------------------------------------------------------------

representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of Borrower’s
business that would constitute ordinarily a trade payable to trade creditors,
and (viii) all payment obligations of Borrower, if any, under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars or similar agreements) and similar agreements.

 

“Partial Defeasance” has the meaning set forth in Section 2.7(c).

 

“Partial Defeasance Amount” has the meaning set forth in Section 2.7(c).

 

“Partial Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Defeased Note after the Partial
Defeasance Date and up to and including the Scheduled Maturity Date, and (ii) in
amounts equal to or greater than the respective Scheduled Defeasance Payments
related to such Payment Dates.

 

“Partial Defeasance Date” has the meaning set forth in Section 2.7(c).

 

“Payment Date” has the meaning provided in Section 2.5(a).

 

“Payment Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “payment intangibles” as
defined in the UCC.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

 

“Permits” means all licenses, permits, variances and certificates required by
Legal Requirements to be obtained by Borrower and used in connection with the
ownership, operation, use or occupancy of the Mortgaged Property (including,
without limitation, certificates of occupancy, building permits, business
licenses, state health department licenses, licenses to conduct business and all
such other permits, licenses and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
the Mortgaged Property).

 

“Permitted Encumbrances” means, with respect to the Mortgaged Property,
collectively, (i) the Lien created by the Mortgage, or any other Loan Documents
of record encumbering the Mortgaged Property, (ii) all Liens and other matters
disclosed on the Title Insurance Policy concerning the Mortgaged Property, (iii)
Liens, if any, for Impositions imposed by any Governmental Authority not yet
delinquent or being contested in good faith and by appropriate proceedings in
accordance with Section 5.1(b)(ii) hereof and the Mortgage, (iv) mechanic’s or
materialmen’s Liens, if any, being contested in good faith and by appropriate
proceedings in accordance with Section 5.1(b)(ii) hereof and the Mortgage,
provided that no foreclosure has been commenced by the lien claimant, (v) rights
of existing and future tenants and residents as tenants only pursuant to Leases,
(vi) Liens for public utilities, (vii) Liens, if any, for charges or fees
relating to the maintenance of any of the Pledged Accounts, in favor of the
depository institution at which such Pledged Accounts are maintained, and (viii)
Liens, if any, relating to financing leases and purchase money debt permitted
under Section 8.1(e)(iii), in each

 

17



--------------------------------------------------------------------------------

case only on the applicable equipment or other personal property which is the
subject of such financing lease or purchase money debt), which Liens and
encumbrances referred to in clauses (i)-(viii) above do not materially and
adversely affect (1) the ability of Borrower to pay in full the Principal
Indebtedness and interest thereon in a timely manner, (2) the use of any
Mortgaged Property for the use currently being made thereof, or (3) the
operation of any Mortgaged Property as currently being operated.

 

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America and provided that such obligations are one or more of the
following: (A) U.S. Treasury obligations (all direct or fully guaranteed
obligations), (B) General Services Administration participation certificates,
and (C) Small Business Administration guaranteed participation certificates and
guaranteed pool certificates;

 

(ii) the following obligations of the following United States of America
government sponsored agencies: (A) Federal Home Loan Mortgage Corp. debt
obligations, (B) Farm Credit System consolidated systemwide bonds and notes, (C)
Federal Home Loan Banks consolidated debt obligations, and (D) Federal National
Mortgage Association debt obligations;

 

(iii) unsecured certificates of deposit and time deposits with maturities of not
more than 365 days of any bank, the short-term obligations of which are rated in
the highest short-term rating category by the Rating Agencies;

 

(iv) certificates of deposit, time deposits and demand deposits issued by any
depository institution or trust company incorporated under the laws of the
United States or of any state thereof and subject to supervision and examination
by federal and/or state banking authorities, the short-term obligations of which
are rated in the highest short-term rating category by the Rating Agencies,
which investments are fully insured by the Federal Deposit Insurance Corp.; and

 

(v) any other demand, money market or time deposit, demand obligation or any
other obligation, security or investment, which Lender shall have approved in
writing and for which Borrower shall have delivered a Rating Confirmation;

 

provided, however, that (A) the investments described in clauses (i) through
(vii) above must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (C)
such investments must not be subject to liquidation prior to their maturity or
have an “r” suffix affixed to its rating by S&P; and provided, further, that, in
the judgment of Lender, such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and that no instrument or security shall be a

 

18



--------------------------------------------------------------------------------

Permitted Investment if such instrument or security evidences (x) a right to
receive only interest payments or (y) the right to receive principal and
interest payments derived from an underlying investment at a yield to maturity
in excess of 120% of the yield to maturity at par of such underlying investment.

 

“Permitted Transfer” means (i) so long as Digital Realty Trust remains a
publicly traded company, any Transfer of stock in Digital Realty Trust, (ii) any
Transfer of any limited partnership interests in DRT Operating Partnership, or
(iii) any creation or sale or other conveyance (but not a mortgage, encumbrance,
pledge, hypothecation, or grant of a security interest) of other limited
partnership interests in DRT Operating Partnership; provided, in the case of
each of the foregoing clauses (i), (ii) and (iii), that after giving effect to
any such Transfer, (A) DRT Operating Partnership continues to directly or
indirectly (through ownership of the SPC Party and each “SPC Party” (as defined
in each Crossed Loan Agreement (a “Crossed SPC Party”)) own 100% of the direct
or indirect ownership interests in the SPC Party and Borrower, and each Crossed
SPC Party and Crossed Borrower, and control the operations and management of
each SPC Party and Borrower and each Crossed SPC Party and Crossed Borrower, and
(B) Digital Realty Trust continues to be the sole general partner in DRT
Operating Partnership, to own directly not less than 30% of the voting and
beneficial ownership interests in DRT Operating Partnership, and to control the
operations and management of DRT Operating Partnership, and provided further,
that under no circumstance shall any Transfer of any direct ownership interest
in Borrower constitute a Permitted Transfer hereunder.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personalty” means all Equipment, Inventory, Accounts, General Intangibles,
Instruments, Investment Property, Receivables, Pledged Accounts, Deposit
Accounts, Contracts and Intellectual Property and all other personal property as
defined in the relevant UCC, now owned or hereafter acquired by Borrower and now
or hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Mortgaged Property or which may be used in or relating
to the planning, development, financing or operation of such Mortgaged Property,
including, without limitation, furniture, furnishings, equipment, machinery,
money, insurance proceeds, accounts, contract rights, trademarks, goodwill,
chattel paper, documents, trade names, licenses and/or franchise agreements,
rights of Borrower under leases of fixtures or other personal property or
equipment, inventory, all refundable, returnable or reimbursable fees, deposits
or other funds or evidences of credit or indebtedness deposited by or on behalf
of Borrower with any governmental authorities, boards, corporations, providers
of utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, that is covered by Title IV of ERISA or Section
302 of ERISA or Section 412 of the Code, and (i) was established or maintained
by Borrower or any ERISA Affiliate during the five year period ended prior to
the date of this Agreement or to which Borrower or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions or (ii) with respect to
which Borrower would reasonably be expected to incur liability.

 

19



--------------------------------------------------------------------------------

“Pledged Accounts” means the Local Collection Account, the Collection Account,
the Reserve Accounts, the Loss Proceeds Account, the Security Deposit Account,
any additional accounts now or hereafter maintained by or on behalf of Borrower
hereunder and pledged to Lender pursuant to the Loan Documents and any
sub-accounts of any of the foregoing and any successor accounts to any of the
foregoing.

 

“Policies” has the meaning provided in Section 5.1(x)(iii).

 

“Pre-existing Condition” has the meaning set forth in Section 5.1(x)(iii)(B)
hereof.

 

“Prepayment Consideration” has the meaning set forth in Section 2.6(c) hereof.

 

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including advances made by Lender to protect the
Collateral), or decrease in such principal amount of the Loan outstanding,
whether as a result of prepayment or otherwise, from time to time.

 

“Prior Loans” means the, collectively, the loan or loans made pursuant to the
Prior Loan Documents.

 

“Prior Loan Documents” shall mean those documents listed on Schedule 8.1(b).

 

“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all of Borrower’s right, title and interest in and
to proceeds, product, offspring, rents, profits or receipts, in whatever form,
arising from the Collateral.

 

“Prohibited Person” has the meaning set forth in Section 4.1(v) hereof.

 

“Property Expenses” means, with respect to the Mortgaged Property (and without
duplication), the following costs and expenses but only, in the case of costs
and expenses in respect of goods and services, to the extent that they (x) are
paid to Persons who are generally in the business of providing such goods and
services, (y) are customary for the types of goods or services provided in the
geographical area in which such goods or services are provided and (z) do not
constitute Capital Improvement Costs:

 

(i) Impositions (other than in the nature of income taxes);

 

(ii) insurance premiums for policies of insurance required to be maintained by
Borrower pursuant to this Agreement or the other Loan Documents or otherwise
maintained by Borrower or an Affiliate of Borrower on behalf of Borrower in the
ordinary course of business with respect to the Mortgaged Property;

 

20



--------------------------------------------------------------------------------

(iii) the cost of all electricity, oil, gas, water, steam, heat, ventilation,
air conditioning and any other energy, utility or similar item and overtime
services with respect to the Mortgaged Property;

 

(iv) payments required under service contracts for any services or items used at
the Mortgaged Property or otherwise used in the operation of the Mortgaged
Property (including, without limitation, service contracts for heating,
ventilation and air conditioning systems, elevators, landscape maintenance, pest
extermination, security, furniture, trash removal, answering service and credit
checks);

 

(v) wages, benefits, payroll taxes, uniforms, the cost of cleaning supplies and
all related expenses for on-site personnel directly involved in the day-to-day
operation of the Mortgaged Property (including, without limitation, housekeeping
employees, porters and general repair, maintenance and security employees),
whether hired by Borrower, Manager or any other Person, except that if such
amounts are paid by the Manager using the Manager’s funds, such amounts shall
constitute “Property Expenses” only to the extent the Manager is entitled to be
reimbursed for such amounts by Borrower or otherwise from revenues of the
Mortgaged Property (but without duplication of amounts described in clause (xv)
below);

 

(vi) costs required in connection with the enforcement of any Lease (including,
without limitation, reasonable attorneys’ fees, charges for lock changes and
storage and moving expenses for furniture, fixtures and equipment);

 

(vii) advertising and rent-up expenses (including, without limitation, leasing
services, tenant rent concessions, promotions for existing and prospective
tenants, banners and signs);

 

(viii) out-of-pocket cleaning, maintenance and repair expenses;

 

(ix) any expense the total cost of which is passed through to tenants pursuant
to executed Leases;

 

(x) legal, accounting, auditing and other professional fees and expenses
incurred in connection with the ownership, leasing and operation of the
Mortgaged Property (including, without limitation, collection costs and
expenses), but excluding any such fees and expenses incurred in connection with
the closing of the Loan;

 

(xi) permits, licenses and registration fees and costs;

 

(xii) any expense necessary in order to prevent a breach under a Lease;

 

(xiii) any expense necessary in order to prevent or cure a violation of any
Legal Requirement (including Environmental Law), regulation, code or ordinance;

 

(xiv) costs and expenses of security and security systems provided to and/or
installed and maintained with respect to the Mortgaged Property;

 

21



--------------------------------------------------------------------------------

(xv) without duplication of any other expenses enumerated hereunder, fees and
expenses of property managers contracted with by Borrower to perform management,
administrative, payroll or other services in connection with the operation of
the Mortgaged Property (including, without limitation, the fees and expenses
owed to Manager under any Management Agreement which the Lender has approved in
accordance with this Agreement);

 

(xviii) any other costs and expenses contemplated by the Operating Budget and
customarily incurred in connection with operating properties similar in type and
character to the Mortgaged Property;

 

(xix) any other category of property expense that is customary for a property of
the type and size as the Mortgaged Property and is reasonably approved by
Lender; and

 

(xx) any other property expense reasonably approved by Lender.

 

“Quarterly Statement” has the meaning provided in Section 5.1(r)(iv).

 

“Rating Agencies” means at least two of Fitch, Moody’s and S&P (or, if a
Secondary Market Transaction has occurred in which Securities have been issued,
each of the foregoing that rated such Securities).

 

“Rating Criteria” with respect to any Person, means that (i) the short-term
unsecured debt obligations of such Person are rated at least “A-1” by S&P, “P-1”
by Moody’s and “F-1” by Fitch, if deposits are held by such Person for a period
of less than one month, or (ii) the long-term unsecured debt obligations of such
Person are rated at least “AA-” by S&P, “Aa3” by Moody’s and “AA-” by Fitch, if
deposits are held by such Person for a period of one month or more.

 

“Rating Confirmation” with respect to any transaction, matter or action in
question, means: (i) if all or any portion of the Loan, by itself or together
with other loans, has been the subject of a Securitization, the written
confirmation of the Rating Agencies that such transaction, matter or action
shall not, in and of itself, result in the downgrading, withdrawal or
qualification of the then-current ratings assigned to any of the Securities
issued in connection with a Securitization; and (ii) if any portion of the Loan
has not been the subject of a Securitization, Lender shall have determined in
its reasonable discretion (taking into consideration such factors as Lender may
determine, including the attributes of the loan pool in which any portion of the
Loan reasonably be expected to be securitized) that no rating for any Securities
that would be issued in connection with a Securitization involving any of such
portion of the Loan would be downgraded, qualified, or withheld by reason of
such transaction, matter or action.

 

“Real Estate Taxes Escrow Account” has the meaning provided in Section 2.13(b).

 

“Receivables” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under (i) any Accounts, Chattel Paper,
Instruments, Payment Intangibles, Letter of Credit Rights, Documents, insurance
policies, drafts, bills of

 

22



--------------------------------------------------------------------------------

exchange, trade acceptances, notes or other indebtedness owing to Borrower with
respect to the Mortgaged Property, from whatever source arising, (ii) to the
extent not otherwise included above, (a) all income, Rents, issues, profits,
revenues, deposits and other benefits from the Mortgaged Property and (b) all
receivables and other obligations now existing or hereafter arising, or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower
or any operator or manager of the Mortgaged Property or other commercial space
located at the Mortgaged Property or acquired from others (including, without
limiting the generality of the foregoing, from rental of space, halls, stores,
and offices, and deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
health club membership fees, wholesale and retail sales of food and beverages,
merchandise, service charges, vending machine sales and proceeds, if any, from
business interruption or other loss of income insurance), (iii) all of the books
and records (whether in tangible, electronic or other form) now or hereafter
maintained by or on behalf of Borrower in connection with the operation of the
Mortgaged Property or in connection with any of the foregoing and (iv) all
Supporting Obligations and all liens and security interests securing any of the
foregoing and all other rights, privileges and remedies relating to any of the
foregoing.

 

“Register” has the meaning set forth in Section 9.9(a).

 

“Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

 

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

 

“REIT Distribution Requirement” means distributions reasonably necessary for a
Person to maintain its status as a REIT and not be subject to corporate-level
tax based on income or to excise tax under Section 4981 of the Code.

 

“Remedial Work” has the meaning set forth in Section 5.1(d)(i).

 

“Rents” means all income, rents (including base rent), issues, profits, revenues
(including all oil and gas or other mineral royalties and bonuses), deposits
(other than utility and security deposits) and other benefits from the Mortgaged
Property.

 

“Replacement Reserve Account” has the meaning set forth in Section 2.13(a)(i).

 

“Reserve Account(s)” means the Deferred Maintenance Escrow Account, the
Replacement Reserve Account, the Leasing Costs/TI Costs Account, the Real Estate
Taxes Escrow Account, the Insurance Escrow Account, the Operating Expense
Account and the Debt Service Reserve Account, collectively, and any successor
accounts to any of the foregoing.

 

“Restoration” has the meaning set forth in Section 5.1(x)(iv)(B).

 

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note in the case of a Total Defeasance and under the
Defeased Note in the

 

23



--------------------------------------------------------------------------------

case of a Partial Defeasance for all Payment Dates occurring after the Total
Defeasance Date (in the case of a Total Defeasance) or Partial Defeasance Date
(in the case of a Partial Defeasance), and up to and including the Scheduled
Maturity Date (including, in the case of a Total Defeasance, the outstanding
principal balance of the Loan as of the Scheduled Maturity Date and, in the case
of a Partial Defeasance, the outstanding principal balance of the Defeased Note
as of the Scheduled Maturity Date), and all payments required after the Total
Defeasance Date (in the case of a Total Defeasance) or Partial Defeasance Date
(in the case of a Partial Defeasance), if any, under the Loan Documents for
servicing fees, and other similar charges, which shall include (and Borrower
shall be required hereby to include in the Defeasance Collateral Lender’s
reasonable estimate of the cost and expenses of) reasonable fees and charges
associated with the maintenance and administration of the Defeasance Collateral
and any Successor Borrower.

 

“Scheduled Maturity Date” mean November 11, 2014.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc and its successors.

 

“Secondary Market Transaction” has the meaning set forth in Section 5.1(w).

 

“Second Notice” has the meaning set forth in Section 5.1(z)(ii) hereof.

 

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

 

“Securities” means mortgage pass-through certificates or other securities issued
in a Secondary Market Transaction and evidencing a beneficial interest in or
secured in whole or in part by the Loan in a rated or unrated public offering or
private placement.

 

“Securitization” means a Secondary Market Transaction in which any Securities
have been issued which have been rated by any Rating Agency.

 

“Security Deposits” shall mean all security (whether cash, letter of credit or
otherwise) given to Borrower or any agent or Person acting on behalf of Borrower
in connection with the Leases.

 

“Security Deposit Account” has the meaning set forth in Section 2.13(a)(i).

 

“SPC Party” shall have the meaning set forth in Section 8.1(ee)(A).

 

“SPC Party’s Organizational Documents” shall mean: (i) the SPC Party’s articles
of incorporation, if the SPC Party is a corporation, and (ii) the SPC Party’s
limited liability company operating agreement, if the SPC Party is a limited
liability company.

 

“SPC Single Member” has the meaning set forth in Section 8.1(ee)(A).

 

24



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning set forth in Section 2.7(e).

 

“Supporting Obligations” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all “supporting
obligations” as defined in the UCC and (ii) any other guarantee, letter of
credit, secondary obligation, right or privilege that supports or pertains to
any of the Mortgaged Property.

 

“Survey” means a certified ALTA/ACSM survey of the Mortgaged Property prepared
by a registered Independent surveyor, containing the form of survey or
certification provided to Borrower by Lender and in form and content reasonably
satisfactory to Lender and the company issuing the Title Insurance Policy for
the Mortgaged Property.

 

“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting the
Mortgaged Property or any portion thereof whether or not the same shall have
actually been commenced.

 

“TI Costs” means tenant improvement costs and allowances incurred by Borrower in
connection with renewing (hereafter) existing Leases or executing new Leases for
space located in the Mortgaged Property.

 

“Title Insurance Policy” means a mortgagee’s title insurance policy or policies
(i) issued by one or more title companies reasonably satisfactory to Lender
which policy or policies shall (unless Lender otherwise requires or consents) be
in form ALTA 1992, where available (with waiver of arbitration provisions),
naming Lender as the insured party, (ii) insuring the Mortgage as being a first
and prior lien (subject to Permitted Encumbrances) upon the Mortgaged Property
constituting real property, (iii) showing no encumbrances against any Mortgaged
Property constituting real property (whether junior or superior to the Mortgage)
which are not reasonably acceptable to Lender (other than Permitted
Encumbrances), (iv) in the amount of the Loan Amount, and (v) otherwise in form
and content reasonably acceptable to Lender. Such Title Insurance Policy shall
include the following endorsements or affirmative coverages in form and
substance reasonably acceptable to Lender, to the extent available in the
jurisdiction in which the Land is located: variable rate endorsement; survey
endorsement; comprehensive endorsement; zoning (ALTA 3.1 with parking added)
endorsement; first loss, last dollar and tie-in endorsement; access coverage;
separate tax parcel coverage; contiguity (if applicable) coverage; and such
other endorsements as Lender shall reasonably require with respect to a
particular Mortgaged Property in order to provide insurance against specific
risks identified by Lender in connection with the Mortgaged Property.

 

“Total Defeasance” shall have the meaning set forth in Section 2.7(a).

 

“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Note and this Agreement after
the Total Defeasance Date and up to and including the Scheduled Maturity Date,
and (ii) in amounts equal to or greater than the respective Scheduled Defeasance
Payments related to such Payment Dates.

 

25



--------------------------------------------------------------------------------

“Total Defeasance Date” has the meaning set forth in Section 2.7(a)(i).

 

“Transaction” means the transactions contemplated by the Loan Documents.

 

“Transaction Costs” means all costs and expenses paid or payable by Borrower
relating to the Transaction (including, without limitation, appraisal fees,
reasonable legal fees and accounting fees and the costs and expenses described
in Section 9.23).

 

“Transfer” means the conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any direct or indirect (irrespective of the number of tiers of ownership)
legal or beneficial interest (a) in all or any portion of the Mortgaged
Property; or (b) any stock, partnership interests, membership interests,
economic rights to distributions or dividends, or other ownership interests in
Borrower or the constituent entities directly or indirectly (irrespective of the
number of tiers of ownership) owning any such stock, partnership interests,
membership interests or other ownership interests. A Transfer shall also
include, without limitation to the foregoing, the following: an installment
sales agreement wherein Borrower (or any Affiliate of Borrower) agrees to sell
the Mortgaged Property or any part thereof or any interest therein for a price
to be paid in installments; an agreement by Borrower (or any Affiliate of
Borrower) leasing all or a substantial part of the Mortgaged Property to one or
more Persons pursuant to a single or related transactions (but excluding any
Leases permitted under the terms of this Agreement), or a sale, assignment or
other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rent; any instrument subjecting
the Mortgaged Property to a condominium regime or transferring ownership to a
cooperative corporation; and any change of control of Borrower or any SPC Party.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

 

“Transfer and Assumption” and “Transferee Borrower” have the respective meanings
set forth in Section 6.1(p).

 

“Treasury Rate” means, on the date on which such rate is calculated, the yield
on the ten year “on the run” U.S. Treasury issue (primary issue) with such yield
being based on the bid price for such issue as reasonably determined by Lender.

 

“UCC” means with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority. Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

 

26



--------------------------------------------------------------------------------

“UCC Searches” has the meaning set forth in Section 3.1(v) hereof.

 

“Undefeased Note” has the meaning set forth in Section 2.7(c)(iv).

 

“Underwritten DSCR” has the meaning set forth in Section 2.7(b) hereof.

 

“U.S. Obligations” shall mean securities that:

 

(i) constitute “government securities” (as defined in section 2(a)(16) of the
Investment Company Act of 1940 as amended);

 

(ii) are either:

 

(a) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States of America or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America and that are one or more of the following: (1) U.S.
Treasury obligations (all direct or fully guaranteed obligations), (2) General
Services Administration participation certificates, and (3) Small Business
Administration guaranteed participation certificates and guaranteed pool
certificates; or

 

(b) obligations of the following United States of America government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), or the Federal National Mortgage Association
(debt obligations);

 

(iii) are rated at “AAA” by S&P, “Aaa” by Moody’s and “AAA” by Fitch, and do not
have an “r” suffix affixed to their rating by S&P;

 

(iv) provide for interest at a fixed rate;

 

(v) provide for a predetermined fixed dollar amount of principal due at maturity
that cannot vary or change;

 

(vi) are not subject to prepayment, call or early redemption; and

 

(vii) are not subject to liquidation prior to their maturity.

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting Borrower or the Mortgaged Property.

 

27



--------------------------------------------------------------------------------

“Welfare Plan” means an employee welfare benefit plan as defined in Section 3(1)
of ERISA established or maintained by Borrower or any of its subsidiaries or
with respect to which Borrower or any of its subsidiaries has an obligation to
make contributions and covers any current or former employee of Borrower or any
of its subsidiaries.

 

“Work Threshold Amount” meant the lesser of (a) $1,000,000.00, or (b) three
percent (3%) of the Loan Amount, provided, however, that in no event shall “Work
Threshold Amount” be less than $500,000.00.

 

ARTICLE II.

GENERAL TERMS

 

Section 2.1. The Loan.

 

(a) Subject to the terms and conditions of this Agreement, Lender shall lend to
Borrower on the Closing Date the Loan Amount. The proceeds of the Loan shall be
used solely for the purposes identified in Section 2.2 hereof. Lender is hereby
authorized to fund directly from the proceeds of the Loan advanced at Closing
(net of any deposits or payments made by Borrower or its Affiliates prior to
Closing) (i) the deposits to the Deferred Maintenance Escrow Account, the Real
Estate Taxes Escrow Account, the Insurance Escrow Account, the Leasing Costs/TI
Costs Account and the Replacement Reserve Account required to be funded from
Loan proceeds pursuant to Section 2.13, (ii) the out-of-pocket expenses incurred
by Lender in connection with the origination and funding of the Loan and (iii)
the reasonable fees and expenses of Lender’s and Borrower’s counsel.

 

(b) The Loan shall constitute one general obligation of Borrower to Lender and
shall be secured by the security interest in and Liens granted upon all of the
Collateral, and by all other security interests and Liens at any time or times
hereafter granted by Borrower to Lender as security for the Loan, as well as by
the Liens against the Crossed Property created under the Crossed Loan Documents.

 

Section 2.2. Use of Proceeds. Proceeds of the Loan shall be used only for the
following purposes: (a) to, with respect to certain of the Mortgaged Property,
finance a portion of the acquisition cost of, and, with respect to other of the
Mortgaged Property, refinance existing mortgage debt at such Mortgaged Property,
(b) to make the required deposits to the Deferred Maintenance Escrow Account,
the Real Estate Taxes Escrow Account, the Insurance Escrow Account, the Leasing
Costs/TI Costs Account and the Replacement Reserve Account, (c) to pay
Transaction Costs (including the reasonable out-of-pocket expenses incurred by
Lender in connection with the origination and funding of the Loan) and (d) to
pay reasonable fees, expenses and disbursements of Lender’s and Borrower’s
counsel. Any proceeds of the Loan in excess of the amounts applied in accordance
with Sections 2.1(a) and 2.2(a)-(d) may be used by the Borrower for its general
purposes.

 

Section 2.3. Security for the Loan. The Note and Borrower’s obligations
hereunder and under all other Loan Documents shall, together with the Crossed
Indebtedness, be secured by (a) Liens upon the Mortgaged Property pursuant to
the Mortgage, (b) the Contract Assignment, (c) the Manager’s Subordination, (d)
the Assignment of Rents and Leases, and (e) all other security interests and
Liens granted in this Agreement and in the other Loan Documents and under the
Crossed Loan Documents.

 

28



--------------------------------------------------------------------------------

Section 2.4. Borrower’s Note. Borrower’s obligation to pay the principal of and
interest on the Loan and all other amounts due under the Loan Documents shall be
evidenced initially by the Note, duly executed and delivered by Borrower on the
Closing Date. The Note shall be payable as to principal, interest and all other
amounts due under the Loan Documents, as specified in this Agreement, with a
final maturity on the Maturity Date. Lender shall have the right to have the
Note subdivided, by exchange for promissory notes of lesser denominations in the
form of the initial Note, upon written request to Borrower and, in such event,
Borrower shall promptly execute additional or replacement Notes. At no time
shall the aggregate original principal amount of the Note (or of such
replacement Notes) exceed the Loan Amount.

 

Section 2.5. Principal and Interest.

 

(a) Interest on the Loan shall accrue at the rate set forth in Section 2.5(b)
below commencing on the Closing Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
the tenth (10th) day of November, 2004. Commencing on the eleventh (11th) day of
December, 2004 (the “First Payment Date”) and on the eleventh (11th) day of each
calendar month thereafter (each, with the First Payment Date, a “Payment Date”),
Borrower shall make equal monthly payments (each, a “Monthly Debt Service
Payment”) of principal and interest in the amount of $209,513.65 (the “Monthly
Debt Service Payment Amount”). The entire outstanding Principal Indebtedness of
the Loan and the Note, together with all accrued but unpaid interest thereon and
all other amounts due under the Loan Documents, shall be due and payable by
Borrower to Lender on the Maturity Date. Interest shall be computed on the basis
of a 360 day year and the actual number of days elapsed during any month or
other accrual period.

 

(b) The Principal Indebtedness shall bear interest at a rate per annum equal to
5.649%, increasing, however, to the Default Rate while an Event of Default has
occurred and is continuing.

 

(c) While an Event of Default has occurred and is continuing, Borrower shall pay
to Lender interest at the Default Rate on (i) the Principal Indebtedness and
(ii) any amount owing to Lender not paid when due, in each case, until such
amount is paid in full.

 

(d) If any payment of principal, interest or other sums shall not be made to
Lender on the date the same is due hereunder or under any of the other Loan
Documents, then Borrower shall pay to Lender, in addition to all sums otherwise
due and payable, a late fee in an amount equal to five percent (5.0%) of such
principal, interest or other sums due hereunder (other than the entire principal
balance of the Loan due upon acceleration of the Loan or upon Maturity) or under
any other Loan Document (or, in the case of a partial payment, the unpaid
portion thereof), such late charge to be immediately due and payable without
demand by Lender.

 

(e) Notwithstanding any provision to the contrary contained in this Agreement or
the other Loan Documents, Borrower shall not be required to pay, and Lender
shall not be permitted to collect, any amount of interest in excess of the
maximum amount of

 

29



--------------------------------------------------------------------------------

interest permitted by law (“Excess Interest”). If any Excess Interest is
provided for or determined by a court of competent jurisdiction to have been
provided for in this Agreement or in any of the other Loan Documents, then in
such event: (1) the provisions of this paragraph shall govern and control; (2)
Borrower shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that Lender may have received hereunder shall be, at Lender’s option,
(a) applied as a credit against either or both of the Principal Indebtedness of
the Loan or accrued and unpaid interest thereunder (not to exceed the maximum
amount permitted by law and without payment of any Prepayment Consideration with
respect thereto), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; (4) the interest rate(s) provided for herein shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable law (the “Maximum Rate”), and this Agreement and the other Loan
Documents shall be deemed to have been and shall be, reformed and modified to
reflect such reduction; and (5) Borrower shall not have any action against
Lender for any damages arising out of the payment or collection of any Excess
Interest. Notwithstanding the foregoing, if for any period of time interest on
any Indebtedness is calculated at the Maximum Rate rather than the applicable
rate under this Agreement, and thereafter such applicable rate becomes less than
the Maximum Rate, the rate of interest payable on such Indebtedness shall, to
the extent permitted by law, remain at the Maximum Rate until Lender shall have
received or accrued the amount of interest which Lender would have received or
accrued during such period on Indebtedness had the rate of interest not been
limited to the Maximum Rate during such period. If the Default Rate shall be
finally determined to be unlawful, then the Maximum Rate shall be applicable
during any time when the Default Rate would have been applicable hereunder,
provided however that if the Maximum Rate is greater than the applicable
interest rate, then the foregoing provisions of this paragraph shall apply.

 

Section 2.6. Prepayment.

 

(a) Limitation on Prepayment; Prepayment Consideration Due on Acceleration.
Borrower shall have no right to prepay the Loan in whole or part at any time,
except as expressly set forth in this Section 2.6(a). Commencing on the First
Open Prepayment Date, Borrower may prepay the Loan in whole, but not in part,
without payment of Prepayment Consideration, provided that (i) Borrower shall
provide to Lender not less than thirty (30) days’ prior written notice of such
prepayment, (ii) together with such prepayment Borrower also shall pay all
accrued and unpaid interest and all other Indebtedness, and (iii) if such
prepayment occurs on any day other than a Payment Date, then together therewith
Borrower also shall pay to Lender the amount of interest that would have accrued
on the amount being prepaid from and including the date of such prepayment to
(but excluding) the Payment Date following such date of prepayment. Borrower
shall not be required to pay any Prepayment Consideration with respect to an
application of insurance proceeds or condemnation awards by Lender pursuant to
this Agreement or the Mortgage in the absence of an Event of Default.

 

(b) Prepayment Consideration Due. If the Maturity Date shall be accelerated to a
date prior to the Scheduled Maturity Date, or if any prepayment of all or any
portion of the Principal Indebtedness hereunder occurs, whether in connection
with Lender’s acceleration of the unpaid Principal Indebtedness of the Loan or
in any other circumstances whatsoever (other than (1) pursuant to and in
accordance with Section 2.6(a) above, (2) as a result of an application by
Lender of Loss Proceeds pursuant to this Agreement or the Mortgage in the
absence of an

 

30



--------------------------------------------------------------------------------

Event of Default, or (3) pursuant to and in accordance with Section 2.5(e)(3)(a)
above), or if the Mortgage is satisfied or released by foreclosure (whether by
power of sale or judicial proceeding), deed in lieu of foreclosure or by any
other means, then the Prepayment Consideration shall become immediately due and
owing and Borrower shall forthwith pay the Prepayment Consideration to Lender.
The foregoing shall not create any right of prepayment. Borrower shall have no
right whatsoever to prepay all or any portion of the Principal Indebtedness of
the Note, except as set forth in Section 2.6(a) above.

 

(c) Definitions. The following terms shall have the meanings indicated:

 

The “Prepayment Consideration” shall be the amount equal to the sum of (i) an
amount equal to the interest which would have accrued on the Principal
Indebtedness for the period from and including (A) the date (the “Event Date”)
which is the earlier of (x) the date of prepayment of the Loan or (y) such
earlier date upon which the entire remaining Principal Indebtedness shall become
due and payable, whether as a result of acceleration of the maturity of the Loan
or otherwise, to but excluding (B) the next Payment Date following the Event
Date, plus (ii) the sum of two percent of the Principal Indebtedness on the
Event Date plus an amount equal to the “Present Value Yield Differential”,
calculated as the excess, if any, of (A) the amount of the monthly interest
which would otherwise be payable on the principal balance of the Loan from (1)
the date (the “Yield Determination Date”) which is the Payment Date following
the Event Date through and including (2) the Scheduled Maturity Date, over (B)
the amount of the monthly interest Lender would earn if an amount equal to the
Principal Indebtedness of the Loan as of the Event Date were invested for the
period from the Yield Determination Date through the Scheduled Maturity Date at
the Yield Rate (as hereinafter defined), such difference (the “Yield
Differential”) to be discounted to present value at the Yield Rate using the
following formula:

 

Present Value Yield Differential =

 

Yield Differential x [1-(1+r)-n]

--------------------------------------------------------------------------------

       r     

 

     where:           r=    Yield Rate, and      n=   

the remaining Weighted Average Life to Maturity (as defined

below) from the Yield Determination Date.

 

The “Yield Rate” shall be the annualized yield on securities issued by the
United States Treasury having a maturity corresponding to the then remaining
Weighted Average Life to Maturity (as defined below) of the Loan as determined
by Lender, as quoted in Federal Reserve Statistical Release [H. 15(519)] under
the heading “U.S. Government Securities - Treasury Constant Maturities” for the
Yield Rate Determination Date (as defined below), converted to a monthly
equivalent yield. If yields for such securities of such maturity are not shown
in such publication, then the Yield Rate shall be determined by Lender by linear
interpolation between the yields of securities of the next longer and next
shorter maturities. If said Federal Reserve Statistical Release or any other
information necessary for determination of the Yield Rate in accordance with the
foregoing is no longer published or is otherwise unavailable, then the Yield
Rate shall be determined by Lender based on comparable data. The term “Yield
Rate Determination Date” shall mean the date which is five (5) Business Days
prior to the Yield

 

31



--------------------------------------------------------------------------------

Determination Date. The term “Weighted Average Life to Maturity” shall mean, at
any date, the number of years (including fractional years, expressed as a
decimal (e.g., three years and three months = 3.25 years)) obtained by dividing
(x) the outstanding Principal Indebtedness on the Event Date into (y) the sum
total of the Weighted Amortization Products (as defined below) for each
Scheduled Principal Payment (as defined below). The “Scheduled Principal
Payment(s)” shall mean each then remaining scheduled principal payment (assuming
no prepayment or Loan acceleration), including payment of the outstanding
principal balance of the Loan on the Scheduled Maturity Date, in respect of the
Loan. The “Weighted Amortization Product” for each Scheduled Principal Payment
shall mean the product of (A) the amount of such Scheduled Principal Payment
multiplied by (B) the number of years (including fractional years, expressed as
a decimal) which will elapse between the Yield Determination Date and the date
on which such Scheduled Principal Payment is to be made under this Agreement.

 

Borrower agrees that the Prepayment Consideration required hereunder is
reasonable. Borrower has given individual weight to the consideration in this
transaction for this waiver and agreement.

 

[Remainder of Page Intentionally Left Blank]

 

32



--------------------------------------------------------------------------------

Borrower hereby expressly waives the benefit of California Civil Code Section
2954.10 and all other statutes, principles, and rules of law of similar effect.

 

BORROWER:

GIP Wakefield, LLC,

a Delaware limited liability company

By:

  GIP Wakefield Holding Company, LLC,     a Delaware limited liability company,
    its Member and Manager     By:   Digital Realty Trust, L.P.,         a
Maryland limited partnership,         its Member and Manager         By:  
Digital Realty Trust, Inc.,             a Maryland corporation             its
General Partner             By:  

 

--------------------------------------------------------------------------------

            Print Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

Section 2.7. Defeasance.

 

(a) Total Defeasance. Borrower shall have the right at any time on or after the
First Open Defeasance Date and prior to the First Open Prepayment Date to obtain
a release of the Lien of the Mortgage encumbering the Mortgaged Property (a
“Total Defeasance”) upon satisfaction of the following conditions:

 

(i) Borrower shall provide Lender at least thirty (30) days’ prior written
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a date (the “Total Defeasance Date”) on which Borrower
shall have satisfied the conditions in this Section 2.7(a) and on which it shall
effect the Total Defeasance;

 

(ii) Borrower shall pay to Lender (A) all payments of interest due on the Loan
to and including the Total Defeasance Date and (B) all other sums, then due
under the Note, this Loan Agreement, the Mortgage and the other Loan Documents;

 

(iii) Borrower shall irrevocably deposit the Total Defeasance Collateral into
the Defeasance Collateral Account and otherwise comply with the provisions of
this Section 2.7(a) and Sections 2.7(d) and (e) hereof;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
customary in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (w)
Lender has a legal and valid perfected security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral, (x) if a Securitization
has occurred, the REMIC Trust formed pursuant to such Securitization will not
fail to maintain its status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code as a result of the Total
Defeasance pursuant to this Section 2.7(a), and (y) if a Securitization has
occurred, a Total Defeasance pursuant to this Section 2.7 will not result in a
deemed exchange for purposes of the Code and will not adversely affect the
status of the Loan as indebtedness for federal income tax purposes;

 

(vi) If a Securitization has occurred, if and to the extent required by the
Rating Agencies, a non-consolidation opinion with respect to the Successor
Borrower;

 

(vii) If a Securitization has occurred, Borrower shall deliver to Lender a
confirmation in writing from the applicable Rating Agencies to the effect that
the release of the Mortgaged Property from the Lien of the Mortgage as
contemplated by this Section 2.7(a) and the substitution of the Total Defeasance
Collateral will not result in a downgrading, withdrawal or qualification of the
respective ratings in effect immediately prior to such defeasance for the
Certificates issued in connection with the Securitization which are then
outstanding;

 

34



--------------------------------------------------------------------------------

(viii) Borrower shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 2.7 (to the extent applicable) have been
satisfied;

 

(ix) Borrower shall deliver a certificate of a nationally recognized public
accounting firm reasonably acceptable to Lender certifying that the Total
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

 

(x) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

 

(xi) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the defeasance, including Lender’s reasonable attorneys’ fees
and expenses and Rating Agency fees and expenses.

 

(b) If a Total Defeasance occurs and all of the requirements of this Section 2.7
have been satisfied, including those set forth in Section 2.7(f) below, and
provided no undefeased Crossed Loans remain outstanding (or the Crossed Partial
Defeasance Conditions, as defined below, shall have been satisfied with respect
to such Crossed Loans), Lender shall execute any and all documents required to
release the Mortgaged Property from the Lien of the Mortgage and the Assignment
of Rents and Leases and the Defeasance Collateral, pledged pursuant to the
Security Agreement, shall be the sole source of collateral securing the Loan. In
connection with any such release of the Lien, Borrower shall submit to Lender,
not less than fifteen (15) days prior to the Total Defeasance Date (or such
shorter time as permitted by Lender in its sole discretion), a release of Lien
(and related Loan Documents) for execution by Lender. Such release shall be in a
form appropriate in the jurisdiction in which the Mortgaged Property is located
and contain standard provisions protecting the rights of a releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release. Borrower
shall pay all costs, taxes and expenses associated with the release of the Lien
of the Mortgage and the Assignment of Rents and Leases, including Lender’s
reasonable attorneys’ fees. In the event of a Total Defeasance of the Loan while
any of the Crossed Loans remain outstanding, Borrower may obtain a release of
the Mortgaged Property from the Lien of the Mortgage and the Assignment of Rents
and Leases (and related Loan Documents) if the following conditions are
satisfied at the time of the Total Defeasance (the “Crossed Partial Defeasance
Conditions”):

 

(i) No Event of Default shall exist;

 

(ii) Immediately prior to the Total Defeasance of the Loan, the aggregate
underwritten debt service coverage ratio (“Underwritten DSCR”) for the Crossed
Loans, as reasonably determined by Lender based upon Lender’s underwritten net
cash flow and assumed debt service calculations as described on Schedule 7
attached hereto and made a part hereof, shall be at least equal to 1.45; and

 

(iii) Each of the Crossed Loans shall be partially defeased by each Crossed
Borrower in accordance with, and in satisfaction of the terms and conditions of,
the terms and provisions of Section 2.7 of each Crossed Loan Agreement. An
amount equal to (A)

 

35



--------------------------------------------------------------------------------

125% of the Loan Amount, less (B) the amount of the Principal Indebtedness of
the Loan as of the Total Defeasance Date (the “Aggregate Amount”) will be
apportioned among each of the Crossed Loans for purposes of such partial
defeasance. The amount of the Aggregate Amount to be allocated to each Crossed
Loan (the “Allocated Amount”) shall be determined by multiplying the Aggregate
Amount by a fraction the numerator of which is the then-outstanding principal
balance of such Crossed Loan and the denominator of which is the aggregate total
of the then-outstanding principal balances of all of the Crossed Loans. Each
Crossed Loan shall be partially defeased in the amount of the Allocated Amount
for such Crossed Loan.

 

Except as set forth in this Section 2.7(b), no repayment, prepayment or
defeasance of all or any portion of the Loan, including, without limitation, a
Partial Defeasance pursuant to Section 2.7(c), shall cause, give rise to a right
to require, or otherwise result in, the release of the Lien of the Mortgage on
the Mortgaged Property.

 

(c) Partial Defeasance. Borrower shall, as a condition to and only in connection
with a Crossed Loan Total Defeasance on or after the First Open Defeasance Date
and prior to the First Open Prepayment Date, have the right to defease a portion
of the Loan (a “Partial Defeasance”) equal to the Applicable Crossed Loan
Partial Defeasance Amount with respect to such Crossed Loan Total Defeasance
(the “Partial Defeasance Amount”) upon satisfaction of the following conditions:

 

(i) Borrower shall provide Lender at least thirty (30) days’ prior written
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a date (the “Partial Defeasance Date”) on which Borrower
shall have satisfied the conditions in this Section 2.7(c) and on which it shall
effect the Partial Defeasance, which date shall be the same date as the Crossed
Loan Total Defeasance Date;

 

(ii) Borrower shall pay to Lender (A) all payments of interest due on the Loan
to and including the Partial Defeasance Date and (B) all other sums, then due
under the Note, this Loan Agreement, the Mortgage and the other Loan Documents;

 

(iii) Borrower shall irrevocably deposit the Partial Defeasance Collateral into
the Defeasance Collateral Account and otherwise comply with the provisions of
this Section 2.7(c) and Sections 2.7(d) and (e) hereof;

 

(iv) Lender shall prepare (at Borrower’s expense) all necessary documents to
modify this Loan Agreement and to amend and restate the Note and issue two
substitute notes, one note having a principal balance equal to the Partial
Defeasance Amount (the “Defeased Note”), and the other note having a principal
balance equal to the excess of (A) the then-outstanding principal amount of the
Loan, over (B) the amount of the Defeased Note (the “Undefeased Note”). The
Defeased Note and Undefeased Note shall have identical terms as the Note except
for the principal balance and monthly payments. The Defeased Note and the
Undefeased Note shall be cross defaulted and cross collateralized unless the
Rating Agencies shall require otherwise or unless a Successor Borrower that is
not an Affiliate of Borrower is established pursuant to Section 2.7(e). A
Defeased Note may not be the subject of any further defeasance;

 

36



--------------------------------------------------------------------------------

(v) Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Partial Defeasance Collateral;

 

(vi) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
customary in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (w)
Lender has a legal and valid perfected security interest in the Defeasance
Collateral Account and the Partial Defeasance Collateral, (x) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of the Partial Defeasance pursuant to this Section 2.7(c), and (y) if a
Securitization has occurred, a Partial Defeasance pursuant to this Section 2.7
will not result in a deemed exchange for purposes of the Code and will not
adversely affect the status of the Loan as indebtedness for federal income tax
purposes;

 

(vii) If a Securitization has occurred, and to the extent required by the Rating
Agencies, a non-consolidation opinion with respect to the Successor Borrower;

 

(viii) If a Securitization has occurred, Borrower shall deliver to Lender a
confirmation in writing from the applicable Rating Agencies to the effect that
the Partial Defeasance and related transactions, including the substitution of
the Partial Defeasance Collateral, will not result in a downgrading, withdrawal
or qualification of the respective ratings in effect immediately prior to such
defeasance for the Certificates issued in connection with the Securitization
which are then outstanding;

 

(ix) Borrower shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 2.7 (to the extent applicable) have been
satisfied;

 

(x) Borrower shall deliver a certificate of a nationally recognized public
accounting firm reasonably acceptable to Lender certifying that the Partial
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

 

(xi) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

 

(xii) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the defeasance, including Lender’s reasonable attorneys’ fees
and expenses and Rating Agency fees and expenses.

 

(d) Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower or Successor Borrower (as
applicable) shall open at any Eligible Bank the defeasance collateral account
(the “Defeasance Collateral Account”) which shall at all times be an Eligible
Account. The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral and (ii) cash from interest and principal paid on the Defeasance
Collateral. All cash from interest and principal payments paid on the Defeasance
Collateral shall be paid over to Lender on each Payment Date and applied to the
monthly installments of principal and interest on the Loan (or, in the case of a
Partial Defeasance, the portion thereof

 

37



--------------------------------------------------------------------------------

evidenced by the Defeased Note) and, upon Maturity, to accrued interest and the
Principal Indebtedness of the Loan (or, in the case of a Partial Defeasance, the
portion thereof evidenced by the Defeased Note). Borrower shall cause the
Eligible Bank at which the Defeasance Collateral is deposited to enter an
agreement with Borrower and Lender, satisfactory to Lender in its sole
discretion, pursuant to which such Eligible Bank shall agree to hold and
distribute the Defeasance Collateral in accordance with this Loan Agreement.
Borrower (or Successor Borrower, as applicable) shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on Defeasance
Collateral for federal, state and local income tax purposes in its income tax
return. Borrower shall prepay all costs and expenses associated with opening and
maintaining the Defeasance Collateral Account. Lender shall not in any way be
liable by reason of any insufficiency in the Defeasance Collateral Account.

 

(e) Successor Borrower. In connection with a Defeasance under this Section 2.7,
Borrower shall, if required by the Rating Agencies (if a Securitization has
occurred) or if Borrower so elects or Lender requires, establish or designate a
successor entity (the “Successor Borrower”) which shall be a single purpose
bankruptcy remote entity and which shall be approved by the Rating Agencies (if
a Securitization has occurred). Any such Successor Borrower may, at Borrower’s
option, be an Affiliate of Borrower unless the Rating Agencies (if a
Securitization has occurred) or Lender shall require otherwise. Borrower shall
transfer and assign all obligations, rights and duties under and to the Note,
together with the Defeasance Collateral, to such Successor Borrower. Such
Successor Borrower shall assume the obligations under the Note and the Security
Agreement. Borrower shall pay $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement. Borrower shall pay all reasonable costs and expenses incurred by
Lender, including Lender’s reasonable attorney’s fees and expenses incurred in
connection therewith, and (if a Securitization has occurred) all fees, expenses
and other charges of the Rating Agencies.

 

(f) Crossed Loans. Notwithstanding anything to the contrary contained herein, if
any of the Crossed Loans remains outstanding and in any part undefeased, then,
in connection with a Defeasance of the Loan, the Mortgaged Property will be
released from the Liens of the Loan Documents if and only if either (i) all of
the Crossed Loans have been fully defeased in accordance with the terms and
conditions of the Crossed Loan Documents, or (ii) all of the Crossed Loans shall
have been partially defeased in an aggregate amount equal to the Aggregate
Amount (each Crossed Loan being partially defeased in the Allocated Amount with
respect thereto) and the Crossed Loan Defeasance Conditions are satisfied at the
time of the Total Defeasance of the Loan, and until such full (as indicated in
clause (i) above) or partial (as indicated in clause (ii) above) defeasance of
all the Crossed Loans, this Loan Agreement and the other Loan Documents as they
relate to the Borrower and the Mortgaged Property shall remain in full force and
effect notwithstanding the Total Defeasance of the Loan.

 

Section 2.8. Application of Payments During Event of Default. During the
continuance of an Event of Default, Borrower irrevocably waives the right to
direct the application of any and all payments at any time thereafter received
by Lender from or on behalf of Borrower, and Borrower irrevocably agrees that
Lender shall have the continuing exclusive right to apply any and all such
payments and any and all proceeds and recoveries from the Pledged Accounts, the
Mortgaged Property or Borrower after the occurrence and during the continuance
of an Event of Default, in Lender’s sole discretion, to any of the following, in
such

 

38



--------------------------------------------------------------------------------

order and manner as Lender may determine in its sole and absolute discretion:
(a) any debt service or other Indebtedness due under this Loan Agreement or the
other Loan Documents (including, without limitation, reasonable out-of-pocket
costs and expenses of Lender reimbursable pursuant to the terms of this
Agreement and any other Loan Document(s) arising as a result of such repayment,
any accrued and unpaid interest then payable with respect to the Loan or the
portion thereof being repaid, the Principal Indebtedness, any accrued and unpaid
Prepayment Consideration in respect of any such Principal Indebtedness or the
portion thereof being repaid, any other sums then due and payable to or for the
benefit of Lender pursuant to this Agreement or any other Loan Document(s)); (b)
any Crossed Indebtedness, (c) any Reserve Account established under this Loan
Agreement; (d) otherwise as a reserve for Property Expenses, Capital Improvement
Costs, Impositions and other expenditures relating to the use, management,
operation or leasing of the Mortgaged Property; and/or (e) any costs and
expenses incurred by Lender in connection with such Event of Default, or
expended by Lender to protect or preserve the value of the Mortgaged Property.

 

Section 2.9. Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m., Eastern time, on the date when
due and shall be made in lawful money of the United States of America by wire
transfer in federal or other immediately available funds to its account at such
bank(s) as Lender may from time to time designate. Any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day. Lender shall notify Borrower in writing of any
changes in the account to which payments are to be made. All payments made by
Borrower hereunder, or by Borrower under the other Loan Documents, shall be made
irrespective of, and without any deduction for, any defenses, set-offs or
counterclaims. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day.

 

Section 2.10. Taxes.

 

(a) All payments made by or on behalf of Borrower under the Note and this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) net income, franchise or similar taxes (including
branch profits taxes or alternative minimum tax) imposed or levied on (A) a
Noteholder, as defined below, by the jurisdiction under the laws of which such
Noteholder is organized or any political subdivision thereof, or (B) on Lender
by the jurisdiction in which Lender’s lending office is located or any political
subdivision thereof, and (ii) in the case of any Foreign Lender, as defined
below, any taxes that are in effect and that would apply to a payment hereunder
or under any other Loan Document made to such Foreign Lender as of the date such
Foreign Lender becomes a party to this Agreement, or in the case of any other
Lender which changes its lending office with respect to the Loan to an office
outside the United States, any taxes that are in effect and would apply to a
payment to such Lender as of the date of the change of the lending office.

 

39



--------------------------------------------------------------------------------

(b) On or prior to the date that Lender or any other subsequent holder of the
Note (collectively, a “Noteholder”) becomes a Noteholder hereunder, (i) each
such Noteholder that is organized under the laws of a jurisdiction outside of
the United States within the meaning of the Code (each a “Foreign Lender”) shall
deliver to Borrower two duly signed completed copies of either IRS Form W-8BEN
or any successor thereto (relating to such Noteholder and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Noteholder under the Loan Documents) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Noteholder under the Loan
Documents) or such other evidence satisfactory to Borrower that such Noteholder
is entitled to an exemption from, or reduction of, U.S. withholding tax, or (ii)
upon request by Borrower, each such Noteholder that is not a Foreign Lender
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. Thereafter and from time to time, each such Noteholder shall (i)
upon request by Borrower, promptly submit to Borrower such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower of any
available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Noteholder pursuant to the Loan
Documents, (ii) promptly notify Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (iii)
take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Noteholder, and as may be reasonably necessary to
avoid any Legal Requirement of Borrower to make any deduction or withholding for
taxes from amounts payable to such Noteholder. If such Noteholder fails to
deliver the above forms or other documentation as required herein, or if the
forms or other documentation delivered by such Noteholder indicate that any
payments made to such Noteholder pursuant to the Loan Documents are subject to a
reduced rate of tax, then Borrower may withhold from any interest payment to
such Noteholder an amount equivalent to the applicable withholding tax imposed
by the Code or the applicable treaty (but in any event not in excess of the
amount Borrower is required by law to withhold), without reduction, and such
Noteholder shall not be entitled to additional amounts or indemnification for
such withholding hereunder.

 

Section 2.11. Cross-Collateralization; Contribution; Release of
Cross-Collateralization.

 

(a) Borrower acknowledges and agrees (subject to Lender’s election(s) at
Lender’s sole discretion from time to time pursuant to Section 2.11(g) below):
(i) that the Mortgaged Property shall secure not only the Loan but also the
Crossed Loans, and that the Liens of the Loan Documents shall constitute Liens
securing not only the Loan but also the Crossed Loans; (ii) that the Crossed
Properties shall secure the Loan as well as the Crossed Loan(s) secured by such
Crossed Properties; and (iii) that Lender would not make the Loans to Borrower
or the loans constituting the Crossed Loans unless Borrower and the Crossed
Borrowers granted liens on the Mortgaged Property and, in addition, the Crossed
Properties of the Crossed Borrowers to secure the payment of the Loan and the
Crossed Loans.

 

(b) Borrower (i) until all of the Loan and the Crossed Loans shall have been
paid and satisfied in full, hereby waives enforcement of any right of
subrogation with respect to the Crossed Loans and (ii) waives any right to
enforce any remedy which Lender now has or

 

40



--------------------------------------------------------------------------------

may hereafter have against the Crossed Borrowers, any endorser or any guarantor
of all or any part of the Crossed Loans or any other individual or entity, and
Borrower waives any benefit of, and any right to participate in, any security or
collateral given to Lender to secure the payment or performance of all or any
part of the Crossed Loans or any other liability of any of the Crossed Borrowers
to Lender. Should Borrower have the right, notwithstanding the foregoing, to
exercise its subrogation rights, Borrower hereby expressly and irrevocably (1)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that
Borrower may have to the payment in full in cash of the Loan and the Crossed
Loans and (2) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Loan and the Crossed Loans are paid in full
in cash. Borrower acknowledges and agrees that this subordination is intended to
benefit Lender and shall not limit or otherwise affect Borrower’s liability
hereunder or the enforceability of this Loan Agreement or the Crossed Loan
Documents.

 

(c) Borrower agrees that any and all claims of Borrower against any of the
Crossed Borrowers or any endorser or any guarantor of all or any part of the
Crossed Loans (collectively, the “Crossed Obligors”) with respect to any
obligations, liabilities or indebtedness now or hereafter owing by the Crossed
Obligors, or any of them, to Borrower, or otherwise existing or claimed to be
owed or to exist on the part of any of the Crossed Obligors, or against any of
their respective properties (collectively, the “Crossed Party Obligations”)
shall be subordinate and subject in right of payment to the prior payment, in
full and in cash, of all the Loan and the Crossed Loans. Notwithstanding any
right of Borrower to ask, demand, sue for, take or receive any payment from any
of the Crossed Obligors, all rights, liens and security interests of Borrower,
whether now or hereafter arising and howsoever existing, in any assets of any of
the Crossed Obligors shall be and are subordinated to the rights of Lender in
those assets and otherwise, under the Loan Documents, the Crossed Loan Documents
and otherwise, and Borrower shall not, until the date that is ninety-one (91)
days after the date that all of the Loan and the Crossed Loans shall have been
paid and satisfied in full, (i) assert, collect, sue upon, or enforce all or any
part of the Crossed Party Obligations; (ii) commence or join with any other
creditors of any of the Crossed Obligors in commencing any bankruptcy,
reorganization, receivership or insolvency proceeding against any of the Crossed
Obligors; (iii) take, accept, ask for, sue for, receive, set off or demand any
payments upon the Crossed Party Obligations; or (iv) take, accept, ask for, sue
for, receive, demand or allow to be created liens, security interests,
mortgages, deeds of trust or pledges of or with respect to any of the assets of
any of the Crossed Obligors in favor of or for the benefit of Borrower.

 

(d) If all or any part of the assets of any of the Crossed Obligors, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Crossed Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Crossed Obligor is dissolved or if
substantially all of the assets of any such Crossed Obligor are sold, then, and
in any such event (such events being herein referred to as an “Crossed Obligor
Insolvency Event”), any payment or distribution of any kind or character, either
in cash, securities or other property, which shall be payable or deliverable to
Borrower upon or with respect to any Crossed Party Obligations shall be paid or
delivered directly to the Lender for application on the Loan and the Crossed
Loans, due or to become due, until such Loan and Crossed Loans shall have first
been fully paid and

 

41



--------------------------------------------------------------------------------

satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by Borrower upon or with respect to the Crossed
Party Obligations after any Crossed Obligor Insolvency Event and prior to the
payment in full and satisfaction of all of the Loan and Crossed Loans, Borrower
shall receive and hold the same in trust, as trustee, for the benefit of Lender
and shall forthwith deliver the same to Lender in precisely the form received
(except for the endorsement or assignment of Borrower where necessary), for
application to any of the Loan or Crossed Loans, due or not due, and, until so
delivered, the same shall be held in trust by Borrower as the property of
Lender. If Borrower fails to make any such endorsement or assignment to Lender,
Lender or any of its officers or employees is irrevocably authorized to make the
same. Borrower agrees that until the Loan and Crossed Loans have been paid in
full (in cash) and satisfied, Borrower will not assign or transfer to any
individual or entity (other than Lender) any claim Borrower has or may have
against any Crossed Obligor.

 

(e) Subject to the provisions of Section 2.11(g), to the extent that any
collection upon any of the Loan or the Crossed Loans is made by Lender from one
of the Crossed Borrowers or the Crossed Properties or other assets of the
Crossed Borrowers (a “Crossed Loans Collection”) which, taking into account all
other Crossed Loans Collections then previously or concurrently made by such
Crossed Borrower, exceeds the amount which otherwise would have been collected
from such Crossed Borrower if each of Borrower and each Crossed Borrower had
paid the portion of the Loan and Crossed Loans satisfied by such Crossed Loans
Collection in the same proportion as such Crossed Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Crossed Loans
Collection) bore to the aggregate Allocable Amounts of each of the Borrower and
each Crossed Borrower as determined immediately prior to the making of such
Crossed Loans Collection, then, following payment in full in cash of the entire
Loan and Crossed Loans, such Crossed Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each of
Borrower and each of the other Crossed Borrowers for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Crossed Loans Collection. As of any date of determination, the
“Allocable Amount” of Borrower or any Crossed Borrower shall be equal to the
maximum amount of the claim which could then be recovered from such Borrower or
Crossed Borrower under the Loan Documents and Crossed Loan Documents without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law. The
foregoing provision shall be for the benefit of each of the Crossed Borrowers
and Lender, but shall be subject to modification as provided in Section 2.11(g)
below and to amendment by agreement of Borrower and Lender, in each case without
necessity of any agreement, acknowledgment or approval of any Crossed Borrower
or any notice to any Crossed Borrower. Section 2.11(e) of each of the Crossed
Loan Agreements contains provisions similar to this Section 2.11(e) for the
benefit of Lender and (subject to the terms thereof) Borrower. This Section
2.11(e) and Section 2.11(e) of each of the Crossed Loan Agreements are intended
only to define the relative rights of the Borrower and Crossed Borrowers, and
nothing set forth in this Section 2.11(e) or in Section 2.11(e) of each of the
Crossed Loan Agreements is intended to or shall impair the liens and security
interests of the Loan Documents and the Crossed Loan Documents or the
obligations of the Borrower and the Crossed Borrowers thereunder. Borrower
acknowledges that the rights of contribution and indemnification under this
Section 2.11(e) and under Section 2.11(e) of the Crossed Loan Agreements
constitute assets of the Borrower or Crossed Borrowers to which such

 

42



--------------------------------------------------------------------------------

contribution and indemnification is owing, and any such right of contribution
and indemnification owing to Borrower under Section 2.11(e) of any of the
Crossed Loan Agreements shall constitute additional Crossed Party Obligations
for all purposes under this Section 2.11.

 

(f) Borrower hereby consents and agrees to each of the following, and agrees
that Borrower’s obligations under this Loan Agreement and the other Loan
Documents and the Liens created under this Loan Agreement and the other Loan
Documents securing the Loan and the Crossed Loans shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice, except as expressly provided in the Loan Documents)
that Borrower might otherwise have as a result of or in connection with any of
the following:

 

(i) Any renewal, extension, increase, modification, alteration or rearrangement
of all or any part of the Crossed Loans, the Crossed Loan Documents, or other
document, instrument, contract or understanding between the Crossed Borrowers
and Lender, or any other parties, pertaining to the Crossed Loans, or any
failure of Lender to notify Borrower of any such action, except as expressly
provided in the Loan Documents.

 

(ii) Any adjustment, indulgence, forbearance or compromise that might be granted
or given by Lender to the Crossed Borrowers with respect to the Crossed Loans.

 

(iii) The insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any of the Crossed
Borrowers or any other party at any time liable for the payment of all or part
of the Crossed Loans; or any dissolution of any of the Crossed Borrowers, or any
sale, lease or transfer of any or all of the assets of any of the Crossed
Borrowers, or any changes in the shareholders, partners or members of any of the
Crossed Borrowers; or any reorganization of any of the Crossed Borrowers.

 

(iv) The invalidity, illegality or unenforceability of all or any part of the
Crossed Loans, or any document or agreement executed in connection therewith,
for any reason whatsoever, including without limitation the fact that (A) the
Crossed Loans, or any part thereof, exceeds the amount permitted by law, (B) the
act of creating the Crossed Loans or any part thereof is ultra vires, (C) the
officers or representatives executing the Crossed Loan Documents or otherwise
creating the Crossed Loans acted in excess of their authority, (D) the Crossed
Loans violate applicable usury laws, (E) the Crossed Borrowers have valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Crossed Loans wholly or partially uncollectible from the Crossed
Borrowers, (F) the creation, performance or repayment of the Crossed Loans (or
the execution, delivery and performance of any document or instrument
representing part of the Crossed Loans or executed in connection with the
Crossed Loans, or given to secure the repayment of the Crossed Loans) is
illegal, uncollectible or unenforceable, or (G) any of the Crossed Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Borrower shall remain liable hereon regardless
of whether the Crossed Borrowers or any other person be found not liable on the
Crossed Loans or any part thereof for any reason.

 

43



--------------------------------------------------------------------------------

(v) Any full or partial release of the liability of the Crossed Borrowers on the
Crossed Loans, or any part thereof, or of any co-guarantors, or any other person
or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Crossed Loans, or any part thereof, it being recognized,
acknowledged and agreed by Borrower that Borrower has not been induced to enter
into this Loan Agreement or the other Loan Documents on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Loan or Borrower’s obligations under the Loan
Agreement or the other Loan Documents, or that Lender will look to other parties
to pay or perform the Crossed Loans.

 

(vi) The taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Crossed Loans.

 

(vii) Any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including without limitation negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Crossed Loans.

 

(viii) The failure of Lender or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Lender (A) to take or prosecute any action for the collection of any
of the Crossed Loans, (B) to foreclose, or initiate any action to foreclose, or,
once commenced, prosecute to completion any action to foreclose upon any
security therefor, or (C) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Crossed
Loans.

 

(ix) The fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Crossed Loans, or any part thereof, shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Borrower that
Borrower is not entering into this Loan Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the collateral for the Crossed Loans.

 

(x) Any payment by any of the Crossed Borrowers to Lender is held to constitute
a preference under bankruptcy laws, or for any reason Lender is required to
refund such payment or pay such amount to any of the Crossed Borrowers or
someone else.

 

(xi) Any other action taken or omitted to be taken with respect to the Crossed
Loan Documents, the Crossed Loans, or the security and collateral therefor.

 

44



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary set forth in this Loan Agreement,
Lender may, at its sole option and in its sole discretion, from time to time
(one or more times) deliver written notice to Borrower stating that this Loan
Agreement and the other Loan Documents shall no longer secure one or more (at
Lender’s sole election) of the Crossed Loans (each a “Cross Release Notice”),
whereupon (i) this Loan Agreement and the other Loan Documents shall no longer
secure any of the Crossed Loans for which a Cross Release Notice is given (the
“Excluded Loan(s)”; each Crossed Borrower which is the borrower with respect to
an Excluded Loan is herein referred to as an “Excluded Borrower”, and the
Crossed Loan Agreement and other Crossed Loan Documents executed and delivered
by an Excluded Borrower with respect to the Excluded Loan made to it are herein
referred to as the “Excluded Loan Agreement” and “Excluded Loan Documents”,
respectively, and the Crossed Property encumbered by the Excluded Loan Documents
is herein referred to as the “Excluded Property”), (ii) each Cross Guaranty of
the Loan executed by each Excluded Borrower, together with each Cross Guaranty
of an Excluded Loan executed by Borrower (herein collectively referred to as the
“Excluded Guaranties”) shall be deemed automatically terminated and of no
further force or effect, (iii) each reference herein and in the other Loan
Documents to the “Crossed Loans” shall be deemed to exclude the Excluded Loans,
(iv) each reference herein and in the other Loan Documents to the “Crossed Loan
Agreements”, “Crossed Loan Documents”, “Crossed Properties” and “Cross
Guaranties” shall be deemed to exclude the Excluded Loan Agreement, the Excluded
Loan Documents, the Excluded Property and the Excluded Guaranties, respectively,
(v) each reference herein and in the other Loan Documents to the “Crossed
Borrower” and the “Crossed Obligors” shall be deemed to exclude each Excluded
Borrower, (vi) the provisions of Section 2.11(e) of this Loan Agreement shall
not apply to any Crossed Loans Collection from any Excluded Borrower or its
Excluded Property and Borrower shall have no obligation or liability on account
thereof; and (vii) Borrower shall no longer be a beneficiary of the covenants
and agreements set forth in Section 2.11(e) of each Excluded Loan Agreement, and
Borrower shall have no rights or claims on account of any contribution or
indemnification obligations of any Excluded Borrower under Section 2.11(e) of
any Excluded Loan Agreement. In addition to and without limiting the foregoing,
Borrower hereby agrees to fully cooperate with Lender, at Borrower’s expense,
provided that Borrower shall not be obligated to incur unreasonable cost or
expense, if Lender is considering the termination of the cross collateralization
and cross default of the Loan and Loan Documents with any of the Crossed Loans,
including, but not limited to (x) amending this Loan Agreement and the other
Loan Documents as may be required by Lender to effectuate such termination of
the cross collateralization and cross default provisions thereof, and (y)
updating and/or endorsing the title insurance policies (at Borrower’s cost as to
additional premium charges, if any) to reflect the continuation of the first
priority lien of this Loan Agreement.

 

Section 2.12. Central Cash Management.

 

(a) Local Collection Account; Collection Account; Deposits to and Withdrawals
from the Collection Account.

 

(i) On or before the Closing Date, Lender shall (1) establish on behalf of the
Borrower and maintain with the Collection Account Bank a collection account (the
“Collection Account”), which shall be an Eligible Account with a separate and
unique identification number in the name of Lender, as secured party, or, at
Lender’s option, in

 

45



--------------------------------------------------------------------------------

the name of Borrower for the benefit of Lender, as secured party, and (2) cause
the Collection Account Bank to deliver to Lender the Collection Account
Agreement in form and substance reasonably acceptable to Lender acknowledging
Lender’s security interest in and sole dominion and control over the Collection
Account. On or before the Closing Date, Borrower shall (x) establish and
maintain with a financial institution acceptable to Lender in its sole
reasonable discretion (the “Local Collection Account Bank”), one or more local
collection accounts for the Mortgaged Property (the “Local Collection Account”),
which shall be an Eligible Account with a separate and unique identification
number and entitled in the same name as the Collection Account and (y) cause the
Local Collection Account Bank to deliver to Lender a Local Collection Account
Agreement in form and substance reasonably acceptable to Lender acknowledging
Lender’s security interest in and sole dominion and control over the Local
Collection Account. Not later than the Closing Date, Borrower shall deliver to
each tenant under a Lease an irrevocable direction letter in a form approved by
Lender requiring the tenant to pay all Rents and Money received from Accounts or
under Leases and derived from the Mortgaged Property and Proceeds thereof owed
to Borrower directly to the Local Collection Account. Borrower shall provide to
Lender proof of such delivery. In addition, Borrower shall deliver an
irrevocable direction letter in such form to each tenant under a new Lease
entered into after the date hereof prior to the commencement of such Lease. If a
tenant under a Lease forwards such Rents, Money or Proceeds to Borrower rather
than directly to the Local Collection Account, Borrower shall (i) deliver an
additional irrevocable direction letter to the tenant and make other
commercially reasonable efforts to cause the tenant to forward such Rents, Money
or Proceeds directly to the Local Collateral Account and (ii) immediately
deposit or cause the Manager to deposit in the Local Collection Account such
Rents, Money or Proceeds. At all times during this Agreement, Borrower shall
deposit or cause Manager to deposit in the Security Deposit Account all cash
Security Deposits received from tenants at the applicable Mortgaged Property, by
no later than the fifth (5th) Business Day following the collection and receipt
thereof. Subject to Section 2.12(a)(ii), Borrower shall sweep or cause to be
swept on each Business Day during a calendar month all Money on deposit in the
Local Collection Account to the Collection Account. Borrower shall not have any
right to withdraw Money from the Local Collection Account, the Security Deposit
Account or the Collection Account, which shall be under the sole dominion and
control, and the “control” within the meaning of Sections 9-104 and 9-106 of the
UCC, of Lender. Any such Rents, Money or Proceeds held by Borrower or the
Manager prior to deposit into the Local Collection Account shall be held in
trust for the benefit of Lender. Borrower shall be responsible for the payment
of all costs and expenses in connection with establishing and maintaining the
Collection Account, the Local Collection Account, the Security Deposit Account
and the Reserve Accounts (including, without limitation, Collection Account
Bank’s and Local Collection Account Bank’s customary fees and charges) and shall
reimburse Lender upon demand for any such costs or expenses incurred by Lender.

 

(ii) In the event that any Event of Default has occurred and is continuing,

 

(A) all Rents and Money received from Accounts or under Leases and derived from
the Mortgaged Property and all Proceeds thereof shall be payable to Lender or as
otherwise directed by Lender,

 

46



--------------------------------------------------------------------------------

(B) Borrower shall not have any right to direct Lender or any other Person to
make any withdrawals from the Collection Account or the Reserve Accounts without
the prior written consent of Lender, and

 

(C) proceeds on deposit in the Collection Account and the Reserve Accounts may
be applied by Lender for the payment of the Indebtedness pursuant to Section 2.8
of this Agreement.

 

(iii) Borrower shall deposit in the Collection Account all Loss Proceeds
received by Borrower.

 

(b) Distribution of Cash. So long as an Event of Default has not occurred and is
not continuing, Lender shall apply funds on deposit in the Collection Account
(to the extent not held in Reserve Accounts constituting sub-accounts of the
Collection Account, if any, and with the exception of Loss Proceeds, which shall
be applied as provided in Section 2.12(e) and Section 5.1(x) of this Agreement)
on each Payment Date as follows:

 

(i) first, to the Real Estate Taxes Escrow Account and the Insurance Escrow
Account, in that order, in the respective amounts required to be deposited
therein as described in Section 2.13(b);

 

(ii) second, to the payment to Lender of any expenses then due and payable to
Lender or its servicer(s) pursuant to this Agreement or the other Loan
Documents;

 

(iii) third, to the payment to Lender of the Monthly Debt Service Payment due
upon such Payment Date;

 

(iv) fourth, to the Replacement Reserve Account in the amount required to be
deposited therein as described in Section 2.13(a);

 

(v) fifth, to the Leasing Costs/TI Costs Account in the amount required to be
deposited therein as described in Section 2.13(a);

 

(vi) sixth, to the payment of any outstanding indemnification payment to which
an Indemnified Party is then entitled pursuant to Sections 5.1(i) and 5.1(j),
and any other amounts then due and payable to Lender or its servicer pursuant to
this Agreement and the other Loan Documents which are not paid from applications
under clause (iii) above;

 

(vii) seventh, if no Event of Default exists, to Borrower in an amount equal to
remaining available funds, if any; provided, that if any Event of Default
exists, no disbursement shall be made under this clause seventh; and

 

(viii) eighth, if any Event of Default exists, then to the extent Lender has not
made other application of such remaining available funds in Lender’s discretion
as provided hereunder, all remaining available funds shall be allocated as
determined by Lender in Lender’s sole and absolute discretion (and re-allocated
from time to time as Lender may elect) and retained in the Debt Service Reserve
Account and/or the Operating Expense Account.

 

47



--------------------------------------------------------------------------------

(c) Permitted Investments. So long as no Event of Default has occurred and is
continuing, Borrower shall direct Lender in writing to invest and reinvest any
balance in the Collection Account from time to time in Permitted Investments
(subject to the availability of such Permitted Investments with the Collection
Account Bank); provided, however, that

 

(i) the maturity of the Permitted Investments on deposit therein shall be at the
discretion of Borrower, but in any event no later than the Business Day of or
immediately preceding the date on which such funds are reasonably expected to be
required to be withdrawn therefrom pursuant to Section 2.12(a) or 2.12(b) of
this Agreement,

 

(ii) after an Event of Default has occurred and for so long as such Event of
Default is continuing, Borrower shall not have any right to direct investment of
the balance in the Collection Account,

 

(iii) all such Permitted Investments shall be held in the name of Lender or its
servicer and shall be credited to the Collection Account, and

 

(iv) if no written investment direction is provided to Lender by Borrower,
Lender may at Lender’s option invest any balance in the Collection Account in
such Permitted Investments as may be selected by Lender.

 

Lender shall have no liability for any loss in investments of funds in the
Collection Account that are invested in Permitted Investments and no such loss
shall affect Borrower’s obligation to fund, or liability for funding, the
Collection Account. All interest paid or other earnings on funds deposited into
the Collection Account made hereunder shall be deposited into the Collection
Account. Borrower shall include all earnings on the Collection Account as income
of Borrower for federal and applicable state tax purposes.

 

(d) Intentionally Omitted.

 

(e) Loss Proceeds. In the event of a casualty or Taking with respect to the
Mortgaged Property, all of Borrower’s interest in Loss Proceeds with respect
thereto shall be paid directly to the Collection Account. Subject to the
provisions of Section 5.1(x) of this Agreement, whereby Loss Proceeds may in
certain cases and upon satisfaction of the terms and conditions set forth in
Section 5.1(x) be made available for Restoration, Loss Proceeds may, at Lender’s
option exercised in Lender’s sole discretion, be applied to the Indebtedness
and, upon payment in full of the Indebtedness, to any Crossed Indebtedness or,
if an Event of Default exists, in any manner determined by Lender in Lender’s
sole discretion in accordance with Section 2.8 hereof. If the Loss Proceeds are
to be made available for Restoration pursuant to Section 5.1(x) of this
Agreement, such Loss Proceeds shall be held by Lender in a segregated
interest-bearing Eligible Account in the name of Lender and under the sole
dominion and control of Lender to be opened (if not previously opened and
maintained by the Collection Account Bank under the Collection Account Agreement
by the Lender) by Lender at a financial institution selected by Lender (the
“Loss Proceeds Account”). Funds on deposit in the Loss Proceeds Account shall be
invested in Permitted Investments (subject to the availability of such

 

48



--------------------------------------------------------------------------------

Permitted Investments with the Collection Account Bank) in the same manner and
subject to the same restrictions as set forth in Section 2.12(c) with respect to
the Collection Account (except that the maturity shall be not later than as
reasonably necessary to satisfy any schedule of distributions for Restoration
required or approved by Lender). If any Loss Proceeds are received by Borrower,
such Loss Proceeds shall be received in trust for Lender, shall be segregated
from other funds of Borrower, and shall be forthwith paid to Lender to the
extent necessary to comply with this Agreement.

 

Section 2.13. Reserve Accounts.

 

(a) Deferred Maintenance Escrow Account, Replacement Reserve Account and Leasing
Costs/TI Costs Account.

 

(i) On or before the Closing Date, Lender shall establish on behalf of Borrower
and maintain with the Collection Account Bank four separate accounts for
deferred maintenance, replacement reserves, cash Security Deposits and leasing
costs, each of which shall be an Eligible Account and shall have the same title
as the Collection Account, for the benefit of Lender, until the Loan is paid in
full. The four accounts shall be designated the “Deferred Maintenance Escrow
Account” (the “Deferred Maintenance Escrow Account”), the “Leasing Costs/TI
Costs Account” (the “Leasing Costs/TI Costs Account”), the “Replacement Reserve
Account” (the “Replacement Reserve Account”) and the “Security Deposit Account”
(the “Security Deposit Account”). On the Closing Date, Lender shall deposit out
of the Loan proceeds $0.00 in the Deferred Maintenance Escrow Account,
$52,246.00 in the Leasing Costs/TI Costs Account and $8,083.33 in the
Replacement Reserve Account. On each Payment Date, Borrower shall deposit from
the Collection Account (or if the funds for such deposit are not available
pursuant to Section 2.12(b), shall make an additional deposit of Borrower’s
funds sourced from equity capital contributions) to the Replacement Reserve
Account, of an amount equal to $8,083.33 per month, and to the Leasing Costs/TI
Costs Account an amount equal to $52,246.00 per month. Borrower may request
withdrawals from the Replacement Reserve Account pursuant to the procedure set
forth in Section 2.13(a)(iii) below. Borrower may request withdrawals from the
Leasing Costs/TI Costs Account pursuant to the procedure set forth in Section
2.13(a)(iv) below.

 

(ii) Any and all Moneys remitted to the Deferred Maintenance Escrow Account,
together with any interest, earnings or income earned thereon, shall be held in
the Deferred Maintenance Escrow Account to be withdrawn by Lender upon written
request of Borrower made not more than once each month in an amount not less
than $10,000, and applied to pay directly or reimburse Borrower for repairs set
forth on Schedule 1 attached hereto (the “Immediate Repairs”) upon satisfaction
of the disbursement conditions listed on Schedule 6 hereof. Within the
applicable time period(s) for completion set forth on Schedule 1, Borrower shall
complete such Immediate Repairs and shall provide to Lender such documentation,
and other evidence of compliance with law as Lender may reasonably require. The
funds contained in the Deferred Maintenance Escrow Account shall be utilized by
Borrower solely for performance of the Immediate Repairs in accordance with the
Property Condition Assessments and Environmental Reports, and shall not be used
by Borrower for purposes

 

49



--------------------------------------------------------------------------------

for which any other Reserve Account is established. Upon written application of
Borrower (which may be done by electronic mail or e-mail), Borrower shall be
entitled to obtain disbursements by Lender from the Deferred Maintenance Escrow
Account to pay costs incurred by Borrower for such Immediate Repairs, provided
that (a) no Event of Default has occurred and is continuing, (b) Borrower shall
provide to Lender (including electronic mail or e-mail) such documentation and
certifications as Lender may reasonably request to substantiate the requirement
for and entitlement to such disbursement, (c) Borrower shall provide to Lender
(including by electronic mail or e-mail) with all invoices, receipts, lien
waivers and other documentation of lawful and workmanlike progress or
completion, lien-free status, and availability of sufficient funds, all as may
be reasonably requested by Lender, and (d) Borrower shall provide Lender such
evidence as may be reasonably satisfactory to Lender that after payment of any
draw for Immediate Repairs, the funds remaining in the Deferred Maintenance
Escrow Account shall be sufficient to pay for the remainder of such Immediate
Repairs. In the event Borrower completes the repairs for which funds were
reserved in the Deferred Maintenance Escrow Account to the reasonable
satisfaction of Lender, Lender shall disburse any and all amounts then on
deposit in the Deferred Maintenance Escrow Account to the Collection Account.

 

(iii) Any and all Moneys remitted to the Replacement Reserve Account, together
with any interest, earnings or income thereon, shall be held in the Replacement
Reserve Account to be withdrawn by Lender upon written request of Borrower made
not more than once each month in an amount not less than $10,000, and applied to
pay directly or reimburse Borrower for Capital Improvement Costs (other than
those for Immediate Repairs) reasonably approved by Lender for disbursements
from the Replacement Reserve Account (“Approved Capital Expenditures”) upon
satisfaction of the disbursement conditions listed on Schedule 6 hereof,
provided that funds in the Replacement Reserve Account shall not be used by
Borrower for purposes for which any other Reserve Account is established.

 

(iv) Any and all Moneys remitted to the Leasing Costs/TI Costs Account, together
with any interest, earnings or income thereon, shall be held in the Leasing
Costs/TI Costs Account to be withdrawn by Lender upon written request by
Borrower made not more than once each month in an amount not less than $10,000,
and applied to pay directly or reimburse Borrower for Leasing Commissions and TI
Costs (other than those for Immediate Repairs) reasonably approved by Lender (it
being acknowledged that Leasing Commissions and TI Costs expressly set forth in
any Lease approved by Lender in accordance with this Agreement shall be deemed
to be reasonable) for disbursements from the Leasing Costs/TI Costs Account
incurred in connection with leasing activities relating to the Mortgaged
Property after the Closing Date as specified by Borrower in such written request
(“Approved Leasing Costs”) upon satisfaction, in the case of TI Costs
disbursements, of the disbursement conditions listed on Schedule 6 hereof
relating to work for which TI Costs disbursements are requested.

 

(b) Real Estate Taxes Escrow Account and Insurance Escrow Account. On or before
the Closing Date, Lender shall on behalf of the Borrower establish and maintain
with the Collection Account Bank two separate accounts for Basic Carrying Costs,
each of which shall be

 

50



--------------------------------------------------------------------------------

an Eligible Account and shall have the same title as the Collection Account for
the benefit of Lender until the Loan is paid in full. The two accounts shall be
designated the “Real Estate Taxes Escrow Account” (the “Real Estate Taxes Escrow
Account”) and the “Insurance Escrow Account” (the “Insurance Escrow Account”).
On the Closing Date, the Lender shall deposit out of the Loan proceeds
$207,000.00 in the Real Estate Taxes Escrow Account and $0.00 in the Insurance
Escrow Account (i.e. the amount necessary to meet the first insurance and real
property tax bills due and payable after the Closing Date with credit for
existing monthly escrow payments made prior to the applicable due date). With
respect to each Payment Date, Borrower shall deposit from the Collection Account
(or, if the funds for such deposit are not available pursuant to Section
2.12(b), shall make an additional deposit of Borrower’s funds sourced from
equity capital contributions),

 

(1) in the Real Estate Taxes Escrow Account, an amount equal to (1/12th)
one-twelfth of the annual real estate taxes and assessments and any other
Impositions that if not paid in a timely manner will result in a Lien on a
Mortgaged Property,

 

(2) in the Insurance Escrow Account, an amount equal to one-twelfth (1/12th) of
the annual insurance premiums for policies of insurance required to be
maintained by Borrower with respect to the Mortgaged Property pursuant to this
Agreement, and any additional insurance required under any of the other Loan
Documents.

 

Any and all Moneys remitted to the Real Estate Taxes Escrow Account or Insurance
Escrow Account (which shall not bear interest for the benefit of Borrower) shall
be held in the Real Estate Taxes Escrow Account or Insurance Escrow Account,
respectively, to be withdrawn from the Real Estate Taxes Escrow Account or
Insurance Escrow Account, as applicable, by Lender or its servicer upon written
request of Borrower delivered to Lender and its servicer together with
documentation and other evidence (including invoices and, in the case of a
reimbursement of Borrower, evidence that the related costs have been paid) with
respect to the respective Basic Carrying Costs towards which such funds are to
be applied, and applied to pay directly (or reimburse Borrower, in the case of
insurance premiums only) for (x) any Impositions (in the case of the Real Estate
Taxes Escrow Account) or (y) any insurance premiums for policies of insurance
required to be maintained by Borrower with respect to the Mortgaged Property
pursuant to this Agreement, and any additional insurance required under any of
the other Loan Documents (in the case of the Insurance Escrow Account). Borrower
shall provide Lender or its servicer with bills and other documents necessary
for payment of Impositions and insurance premiums at least ten (10) Business
Days prior to the due date therefor (in the case of insurance premiums) and at
least ten (10) Business Days prior to the first date upon which the same will
become delinquent if unpaid (in the case of Impositions). In the event the
amount on deposit in the Real Estate Taxes Escrow Account or the Insurance
Escrow Account exceeds the amount due for Impositions by more than one-twelfth
(1/12th) of the annual real estate taxes (in the case of the Real Estate Taxes
Escrow Account) or the amount due for insurance premiums (in the case of the
Insurance Escrow Account), respectively, Lender or its servicer shall in its
sole discretion credit such excess against future payment obligations to the
Real Estate Taxes Escrow Account or the Insurance Escrow Account, as applicable.

 

51



--------------------------------------------------------------------------------

(c) Operating Expense Account and Debt Service Reserve Account. On or before the
Closing Date, Lender shall on behalf of the Borrower establish and maintain with
the Collection Account Bank two accounts for the remittance of funds by Lender
or its servicer in its sole discretion after an Event of Default has occurred
and is continuing, each of which shall be an Eligible Account and shall have the
same title as the Collection Account for the benefit of Lender until the Loan is
paid in full. The two accounts shall be designated the “Operating Expense
Account” (the “Operating Expense Account”) and the “Debt Service Reserve
Account” (the “Debt Service Reserve Account”). On any Business Day after the
occurrence and during the continuance of an Event of Default, Lender or its
servicer may in its sole discretion deposit into the Operating Expense Account
or the Debt Service Reserve Account any funds then on deposit in the Local
Collection Account or the Collection Account. Any and all Moneys remitted to the
Operating Expense Account or the Debt Service Reserve Account shall, until
otherwise applied by Lender from time to time at Lender’s sole discretion during
the existence of any Event of Default, be held in the Operating Expense Account
or the Debt Service Reserve Account, as applicable, and applied, if Lender
elects in its sole discretion to make such funds available for such application,

 

(x) with respect to the Operating Expense Account only, to pay Property Expenses
provided for in the Operating Budget approved by Lender, or for other Property
Expenses approved by Lender, and

 

(y) with respect to the Debt Service Reserve Account only, applied to pay the
Indebtedness or the Crossed Indebtedness at the sole election of Lender;

 

provided, that (1) notwithstanding the foregoing, Lender may at any time, in its
sole discretion, elect to apply the funds on deposit in the Operating Expense
Account to pay the Indebtedness (including without limitation any Prepayment
Consideration and other amounts due Lender in connection with such prepayment)
and the Crossed Indebtedness while any Event of Default exists, and (2) in the
event Lender accepts in writing a proposed cure of the Event of Default which
precipitated the deposits to the Operating Expense Account and the Debt Service
Reserve Account and no other Event of Default exists, then the funds on deposit
in the Operating Expense Account and the Debt Service Reserve Account shall be
released to Borrower.

 

(d) Security Deposits. In the case of letters of credit or other non-cash
collateral given by tenants or others as security for the performance of the
obligations of tenants under any Leases, Borrower shall deliver such letters of
credit or other collateral to Lender and at Lender’s request execute such
endorsements, instruments and documents and take such actions as are necessary
to create a perfected security interest in favor of Lender in such letters of
credit and other collateral and the proceeds thereof, as determined by Lender,
including without limitation, if Lender requires, causing the Lender or its
designee to become the beneficiary under such letters of credit; provided, that
so long as no Event of Default exists and Borrower delivers such letters of
credit or other collateral to Lender to hold under this Agreement, Lender may
elect not to require Borrower to cause the Lender to be named as the beneficiary
under such letters of credit or take other of the foregoing actions, in which
event if an Event of Default occurs, Borrower shall take all actions as are
necessary in order to transfer or re-issue any such letter of credit to Lender
or its designee as beneficiary and take such other actions as Lender may
reasonably require with respect thereto, and Borrower hereby constitutes and
appoints Lender,

 

52



--------------------------------------------------------------------------------

during the continuance of an Event of Default, its true and lawful
attorney-in-fact with full power of substitution to take in the name of Borrower
any and all actions necessary to take such actions, including causing such
letters of credits to be transferred or re-issued to Lender as beneficiary. Such
power of attorney shall be deemed to be a power coupled with an interest and
cannot be revoked. So long as an Event of Default has not occurred and is not
continuing (or if an Event of Default has occurred and is continuing but
Borrower is required to return the Security Deposit in accordance with
applicable Lease or Lender elects to return the Security Deposit in accordance
with such Lease), Lender shall promptly authorize disbursement of any Security
Deposits then held in the Security Deposit Account in order to satisfy
Borrower’s obligations to return the same to tenants entitled to them under and
in accordance with the Leases. In the event of a Lease default or other
occurrence whereby Borrower, as landlord, shall become entitled to retain any
Security Deposits or apply the same to amounts owed under the applicable Lease,
any such Security Deposits, together with any other recoveries from such
defaulted tenants in connection with such default, whether by draw upon any
letter of credit or other security for such tenant’s obligations, exercise of
remedies or settlement of claims, shall be transferred to the Leasing Costs/TI
Costs Account as additional deposits therein (without limiting the Borrower’s
requirement to make monthly deposits into such account) for purposes of
disbursement for TI Costs and Leasing Commissions for reletting of space at the
Mortgaged Property. Any termination payments paid by tenants under any Leases in
connection with any early or scheduled termination of such Leases shall also be
deposited as additional deposits into the Leasing Costs/TI Costs Account
(without limiting the Borrower’s requirement to make monthly deposits into such
account) for purposes of disbursement for TI Costs and Leasing Commissions for
reletting of space at the Mortgaged Property.

 

(e) Investment of Funds. All or a portion of any Moneys in the Reserve Accounts
(other than the Real Estate Tax Escrow Account, the Insurance Escrow Account,
the Operating Expense Account and the Debt Service Reserve Account, none of
which shall bear interest for the benefit of Borrower) shall, so long as no
Event of Default has occurred and is continuing, be invested and reinvested by
Lender in accordance with written instructions delivered by Borrower, or after
an Event of Default has occurred and is continuing, by Lender, in one or more
Permitted Investments (subject to the availability of such Permitted Investments
with the Collection Account Bank). If no written investment direction is
provided to Lender by Borrower, Lender may at its option invest such Moneys in a
Permitted Investment selected by Lender. All interest paid or other earnings on
funds deposited into the Reserve Accounts made hereunder shall be deposited into
the Reserve Accounts (other than with respect to the Real Estate Taxes Escrow
Account, the Insurance Escrow Account, the Operating Expense Account or the Debt
Service Reserve Account, for which Lender and its servicer shall not have any
obligation to deposit such interest or earnings into such accounts). Lender
shall have no liability for any loss in investments of funds in any Reserve
Account that are invested in Permitted Investments and no such loss shall affect
Borrower’s obligation to fund, or liability for funding, the Reserve Accounts.
Unless and until title to the funds therein shall have vested in any Person
other than Borrower, Borrower shall include all such income or gain on any
account of the Reserve Account as income of Borrower for federal and applicable
state tax purposes.

 

(f) Event of Default. After an Event of Default has occurred and is continuing,
Borrower shall not be permitted to direct Lender or any other Person to make any
withdrawal(s) from any Pledged Accounts and Lender, in Lender’s sole and
absolute discretion,

 

53



--------------------------------------------------------------------------------

may liquidate any Permitted Investments of the amount on deposit in such
accounts and/or withdraw and use such amounts on deposit in the Pledged Accounts
to make payments in accordance with Section 2.8. Nothing contained in Section
2.8 or this Section 2.13(f) shall in any way limit any rights and remedies
otherwise available to Lender under this Agreement, the other Loan Documents or
applicable law upon an Event of Default.

 

Section 2.14. Additional Provisions Relating to the Pledged Accounts.

 

(a) Borrower covenants and agrees that: (i) all securities or other property
underlying any financial assets credited to any Pledged Account shall be
registered in the name of Lender, indorsed to Lender or indorsed in blank or
credited to another securities account maintained in the name of Lender and in
no case will any financial asset credited to any Pledged Account be registered
in the name of Borrower, payable to the order of Borrower or specially indorsed
to Borrower except to the extent the foregoing have been specially indorsed to
Lender or in blank; and (ii) all Permitted Investments and all other property
delivered to Lender pursuant to this Agreement will be promptly credited to one
of the Pledged Accounts.

 

(b) Borrower hereby agrees that each item of property (whether investment
property, financial asset, security, instrument, cash or otherwise) credited to
any Pledged Account shall be treated as a “financial asset” within the meaning
of Section 8-102(a)(9) of the UCC.

 

(c) Borrower acknowledges and agrees that the Collection Account Bank and Local
Collection Account Bank shall comply with all “entitlement orders” (i.e. an
order directing transfer or redemption of any financial asset relating to a
Pledged Account, and any “entitlement order” as defined in Section 8-102(a)(8)
of the UCC) and instructions (including any “instruction” within the meaning of
Section 9-104 of the UCC) originated by Lender without further action or consent
by Borrower, Manager or any other Person. Lender shall deliver any such order or
instruction in accordance with the terms of this Agreement.

 

(d) Regardless of any provision in any other agreement, for purposes of the UCC,
with respect to each Pledged Account, New York shall be deemed to be the bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).

 

(e) Except for the claims and interest of Lender and of Borrower in the Pledged
Accounts, Borrower represents and warrants that it does not know of any Lien on
or claim to, or interest in, any Pledged Account or in any “financial asset” (as
defined in Section 8-102(a) of the UCC) credited thereto. If any Person (other
than Lender, Collection Account Bank, as agent for Lender, or Local Collection
Account Bank, as agent for Lender) asserts any Lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Accounts or in any financial
asset carried therein, Borrower will promptly notify Lender thereof and shall
indemnify, defend and hold Lender and each of the Indemnified Parties harmless
from and against any such Lien, encumbrance or claim.

 

54



--------------------------------------------------------------------------------

Section 2.15. Security Agreement.

 

(a) Pledge of Pledged Accounts. To secure the full and punctual payment and
performance of all of the Indebtedness and Crossed Indebtedness, Borrower hereby
assigns, conveys, pledges and transfers to Lender, as secured party, and grants
Lender a first priority and continuing security interest in and to, the
following property, whether now owned or existing or hereafter acquired or
arising and regardless of where located (collectively, the “Account
Collateral”):

 

(i) all of Borrower’s right, title and interest in the Pledged Accounts and all
Money and Permitted Investments, if any, from time to time deposited or held in
the Pledged Accounts or purchased with funds or assets on deposit in the Pledged
Accounts;

 

(ii) all of Borrower’s right, title and interest in interest, dividends, Money,
Instruments and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any of the foregoing until
such time as such items are disbursed from the Pledged Accounts; and

 

(iii) to the extent not covered by clause (i) or (ii) above, all Proceeds of any
or all of the foregoing until such time as such items are disbursed from the
Pledged Accounts.

 

Lender and Collection Account Bank and Local Collection Account Bank, each as
agent for Lender, shall have with respect to the foregoing collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

 

(b) Covenants; Sole Dominion and Control. Borrower shall not have any right to
withdraw Money from the Pledged Accounts. Borrower acknowledges and agrees that
the Pledged Accounts are and shall at all times continue to be subject to and
under the sole dominion and control, and the “control” within the meaning of
Sections 9-104 and 9-106 of the UCC, of Lender. Notwithstanding anything set
forth herein to the contrary, neither Borrower nor Manager nor any other person
or entity, through or under Borrower, shall have any control over the use of, or
any right to withdraw any amount from, any Pledged Accounts, and Borrower
acknowledges that the Collection Account Bank and the Local Collection Account
Bank shall comply with all instructions originated by Lender without further
consent by Borrower. Borrower acknowledges and agrees that the Collection
Account Bank and Local Collection Account Bank shall comply with the
instructions of Lender with respect to the Pledged Accounts without the further
consent of Borrower or Manager. The Account Collateral shall be subject to such
applicable laws, and such applicable regulations of the Board of Governors of
the Federal Reserve System and of any other banking authority or Governmental
Authority, as may now or hereafter be in effect, and to the rules, regulations
and procedures of the financial institution where the Account Collateral is
maintained relating to demand deposit accounts generally from time to time in
effect.

 

(c) Financing Statements; Further Assurances. Borrower hereby irrevocably
authorizes Lender at any time and from time to time to file any financing
statements or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as Lender may determine, in its
sole discretion, are necessary or advisable to

 

55



--------------------------------------------------------------------------------

perfect the security interests granted to Lender in connection herewith. Such
financing statements may describe the collateral in the same manner as described
in any security agreement or pledge agreement entered into by the parties in
connection herewith or may contain an indication or description of collateral
that describes such property in any other manner as Lender may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the collateral granted to Lender in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property” of Borrower whether now owned or hereafter
acquired. From time to time, at the expense of Borrower, Borrower shall promptly
execute and deliver all further instruments, and take all further action, that
Lender may reasonably request, in order to continue the perfection and
protection of the pledge and security interest granted or purported to be
granted hereby.

 

(d) Transfers and Other Liens. Borrower shall not sell or otherwise dispose of
any of the Account Collateral other than pursuant to the terms of this Agreement
and the other Loan Documents, or create or permit to exist any Lien upon or with
respect to all or any of the Account Collateral, except for the Lien granted to
Lender under or as contemplated by this Agreement.

 

(e) No Waiver. Every right and remedy granted to Lender under this Agreement or
by law may be exercised by Lender at any time and from time to time, and as
often as Lender may deem it expedient. Any and all of Lender’s rights with
respect to the pledge of and security interest in the Account Collateral granted
hereunder shall continue unimpaired, and to the extent permitted by law,
Borrower shall be and remain obligated in accordance with the terms hereof,
notwithstanding (i) any proceeding of Borrower under the United States
Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or statutes
of any state, (ii) the release or substitution of Account Collateral at any
time, or of any rights or interests therein or (iii) any delay, extension of
time, renewal, compromise or other indulgence granted by Lender in the event of
any Default with respect to the Account Collateral or otherwise hereunder. No
delay or extension of time by Lender in exercising any power of sale, option or
other right or remedy hereunder, and no notice or demand which may be given to
or made upon Borrower by Lender, shall constitute a waiver thereof, or limit,
impair or prejudice Lender’s right, without notice or demand, to take any action
against Borrower or to exercise any other power of sale, option or any other
right or remedy.

 

(f) Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably constitutes
and appoints Lender as Borrower’s true and lawful attorney-in-fact, with full
power of substitution, at any time after the occurrence and during the
continuation of an Event of Default, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrower with respect to the Account Collateral, and do in the
name, place and stead of Borrower, all such acts, things and deeds for and on
behalf of and in the name of Borrower with respect to the Account Collateral,
which Borrower could or might do or which Lender may deem necessary or desirable
to more fully vest in Lender the rights and remedies provided for herein with
respect to the Account Collateral and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest and shall terminate upon repayment of the Indebtedness and (subject to
Section 2.11(g)) Crossed Indebtedness in full.

 

56



--------------------------------------------------------------------------------

(g) Continuing Security Interest; Termination. This Section 2.15 shall create a
continuing pledge of and security interest in the Account Collateral and shall
remain in full force and effect until payment in full by Borrower of the
Indebtedness and (subject to Section 2.11(g)) the payment in full of all Crossed
Indebtedness. Upon payment in full by Borrower of the Indebtedness and (subject
to Section 2.11(g)) payment in full of all Crossed Indebtedness, Lender shall
return to Borrower such of the Account Collateral as shall not have been applied
pursuant to the terms hereof, and shall execute such instruments and documents
as may be reasonably requested by Borrower to evidence such termination and the
release of the pledge and lien hereof.

 

Section 2.16. Mortgage Recording Taxes. The Lien to be created by the Mortgage
is intended to encumber the Mortgaged Property to the full extent of the
Indebtedness. On the Closing Date, Borrower shall have paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage, if any.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Closing. The obligation of the Lender to
make the Loan is subject to the satisfaction by Borrower (and Guarantor, where
applicable) or waiver by Lender of the following conditions no later than the
Closing Date:

 

(a) Loan Agreement. Borrower and Lender shall have executed and delivered this
Agreement.

 

(b) Note. Borrower shall have executed and delivered to Lender the Note.

 

(c) Environmental Indemnity Agreement; Guaranty of Non-Recourse Obligations.
Borrower and Guarantor shall have executed and delivered the Environmental
Indemnity Agreement to Lender. Guarantor shall have executed and delivered the
Guaranty of Non-Recourse Obligations.

 

(d) Opinions of Counsel. Lender shall have received from counsel to Borrower and
the Guarantor, legal opinions in form and substance acceptable to Lender, with
respect to corporate matters and with respect to substantive non-consolidation
of either Guarantor or the Manager, on the one hand, and either Borrower or any
SPC Party, on the other, in the event of the bankruptcy of either Guarantor or
the Manager. Such legal opinions shall be addressed to Lender and its successors
and assigns, dated the Closing Date, and in form and substance reasonably
satisfactory to Lender and its counsel.

 

(e) Organizational Documents. Lender shall have received with respect to each of
Borrower and the Guarantor its certificate of formation, certificate of limited
partnership or certificate of incorporation, as applicable, as amended, modified
or supplemented to the Closing Date, as filed with the Secretary of State in the
jurisdiction of organization and in effect on the Closing Date and certified to
be true, correct and complete by the appropriate Secretary of State as of a date
not more than thirty (30) days prior to the Closing Date, together with a good
standing certificate from such Secretary of State dated not more than thirty
(30) days prior to the Closing Date and, for Borrower to the extent required by
applicable law, a good standing

 

57



--------------------------------------------------------------------------------

certificate from the Secretaries of State (or the equivalent thereof) of each
other State in which Borrower is required to be qualified to transact business,
each dated not more than thirty (30) days prior to the Closing Date.

 

(f) Certified Resolutions, etc. Lender shall have received a certificate of each
of Borrower and the Guarantor dated the Closing Date, certifying (i) the names
and true signatures of its incumbent officers authorized to sign the Loan
Documents to which Borrower or the Guarantor is a party, (ii) the Organizational
Agreement of each of Borrower and Guarantor, in each case as in effect on the
Closing Date, (iii) the resolutions of each of Borrower and the Guarantor,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, and (iv) that there have been no changes in
any Organizational Agreement since the date of execution or preparation thereof.

 

(g) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other organizational
proceedings, all other documents (including, without limitation, all documents
referred to herein and not appearing as exhibits hereto) and all legal matters
in connection with the Loan shall be reasonably satisfactory in form and
substance to Lender.

 

(h) Transaction Costs. Borrower shall have paid all Transaction Costs for which
bills have been submitted in accordance with the provisions of Section 8.23.

 

(i) No Default or Event of Default. No event which would constitute either a
Default or Event of Default under this Agreement or the other Loan Documents
shall have occurred and be continuing on the Closing Date.

 

(j) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan or
the consummation of the Transaction.

 

(k) Representations and Warranties. The representations and warranties herein
and in the other Loan Documents shall be true and correct in all material
respects on the Closing Date.

 

(l) Survey; Appraisal. Lender shall have received the Survey and the Appraisal
with respect to the Mortgaged Property, which shall be in form and substance
reasonably satisfactory to Lender.

 

(m) Property Condition Assessment. Lender shall have received the Property
Condition Assessment with respect to the Mortgaged Property prepared by the
Engineer or another Person acceptable to the Lender, which Property Condition
Assessment shall be reasonably acceptable to Lender.

 

58



--------------------------------------------------------------------------------

(n) Environmental Matters. Lender shall have received an Environmental Report
prepared by an Environmental Auditor with respect to the Mortgaged Property,
which Environmental Report shall be reasonably acceptable to Lender.

 

(o) Financial Information. Lender shall have received financial information
relating to the Guarantor, Borrower and the Mortgaged Property reasonably
satisfactory to Lender. Such information shall include the following, to the
extent reasonably available:

 

(i) operating statements for the current year (including actual to date
information, an annual budget and trailing twelve month data in hard copy and on
diskette) and for not less than the three preceding years (including tenant
improvements costs, leasing commissions, capital reserves, major repairs,
replacement items and occupancy rates in hard copy and on diskette);

 

(ii) copies of Leases with respect to the tenants of the Mortgaged Property, a
copy of the standard lease form, if any, and tenant lease abstracts, if
available;

 

(iii) current property rent roll data on a tenant by tenant basis in hard copy
(including name, square footage, lease term, expiration date, renewal options,
base rent per square foot, sales volume psf (if applicable), percentage rent
terms (if applicable), additional rent clauses (including stops, offsets, and
other special provisions), escalation clauses for increase in operating expense,
maintenance, insurance, real estate taxes and utilities, assignment, sublet and
cancellation provisions and purchase options);

 

(iv) current real estate tax bills and historical real estate tax bills of
record for the Mortgaged Property for not less than the three preceding years;
and

 

(v) the most recent annual financial statements and unaudited quarterly
financial statements (if any).

 

The annual financial statements relating to the Mortgaged Property and Borrower
shall be either (x) audited by a “Big Four” accounting firm or another firm of
certified public accountants reasonably acceptable to Lender or (y) prepared in
accordance with agreed upon procedures reasonably acceptable to Lender to be
performed by a “Big Four” accounting firm or another firm of certified public
accountants reasonably acceptable to Lender to create similar information.

 

(p) Pro-Forma Financial Statement; Operating Budget. Lender shall have received
(i) the initial pro-forma financial statement and Operating Budget for the
Mortgaged Property for the following twelve months (including on an annual and
monthly basis a break-down of projected Gross Revenues, Property Expenses,
Capital Improvement Costs (including Leasing Commissions and TI Costs),
replacement reserve costs and average occupancy level (expressed as a
percentage)), (ii) a financial statement that forecasts projected revenues and
operating expenses for not less than three years (including the assumptions used
in such forecast), and (iii) any local market study and/or research and
demographics report prepared for Borrower and/or commercially available.

 

59



--------------------------------------------------------------------------------

(q) Site Inspection. Borrower shall have provided to Lender the opportunity to
perform, or cause to be performed on its behalf, an on-site due diligence review
of the Mortgaged Property, which inspection is reasonably satisfactory to
Lender.

 

(r) Mortgaged Property Documents.

 

(i) Mortgage; Assignment of Rents and Leases. Borrower shall have executed and
delivered to Lender the Mortgage and the Assignment of Rents and Leases with
respect to the Mortgaged Property and such Mortgage and Assignment of Rents and
Leases shall have been filed of record in the appropriate filing office in the
jurisdiction in which the Mortgaged Property is located or irrevocably delivered
to a title agent for such recordation.

 

(ii) Financing Statements. Borrower shall have executed and delivered to Lender
all financing statements required by Lender pursuant hereto and such financing
statements shall have been filed of record in the appropriate filing offices in
each of the appropriate jurisdictions or irrevocably delivered to a title agent
for such recordation.

 

(iii) Management Agreement and Manager’s Subordination. Lender shall have
received the executed Management Agreement for the Mortgaged Property and the
Manager shall have executed and delivered the Manager’s Subordination to Lender.

 

(iv) Contract Assignment. Borrower shall have executed and delivered to Lender a
Contract Assignment with respect to the Mortgaged Property.

 

(s) Opinions of Counsel. Lender shall have received from counsel to Borrower
reasonably acceptable to Lender in each state in which any Mortgaged Property is
located its legal opinion, as to (i) the enforceability of the Mortgage,
Assignment of Rents and Leases and any other Loan Documents governed by the law
of such jurisdiction, (ii) perfection of Liens and security interests and (iii)
other matters referred to therein with respect to the Mortgaged Property. The
legal opinions will be addressed to Lender and its successors and assigns, dated
the Closing Date, and in form and substance reasonably satisfactory to Lender
and its counsel.

 

(t) Insurance. Lender shall have received certificates of insurance
demonstrating insurance coverage in respect of the Mortgaged Property of types,
in amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender is a named additional insured and shall contain a loss payee
endorsement in favor of Lender with respect to the property policies required to
be maintained under this Agreement.

 

(u) Title Insurance Policy. Lender shall have received countersigned pro forma
title policies or marked binders constituting the unconditional commitment (in
form and substance reasonably satisfactory to Lender) to issue the Title
Insurance Policy covering the Mortgaged Property with an aggregate amount at
least equal to the Loan Amount.

 

(v) Lien Search Reports. Lender shall have received satisfactory reports of UCC
(collectively, the “UCC Searches”), tax lien, judgment and litigation searches
and title

 

60



--------------------------------------------------------------------------------

updates conducted by the companies issuing the Title Insurance Policy with
respect to the Collateral, Guarantor and Borrower, such searches to be conducted
in each of the locations required by Lender.

 

(w) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower and Guarantor and the validity
and enforceability, of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect.

 

(x) Additional Real Estate Matters. Lender shall have received such other real
estate related certificates and documentation relating to the Mortgaged Property
as Lender may have reasonably requested. Such documentation shall include the
following as requested by Lender and to the extent reasonably available:

 

(i) certificates of occupancy issued by the appropriate Governmental Authority
of the jurisdiction in which the Mortgaged Property is located reflecting, and
consistent with, the use of the Mortgaged Property as of the Closing Date;

 

(ii) letters from the appropriate local Governmental Authorities of the
jurisdiction in which the Mortgaged Property is located, certifying that the
Mortgaged Property is in compliance with all applicable zoning laws, rules and
regulations, and a zoning endorsement to the applicable Title Insurance Policy
with respect to the Mortgaged Property or an opinion of zoning counsel to such
effect;

 

(iii) copies of the Leases in effect at the Mortgaged Property as Lender may
request (in addition to the copies delivered above); and

 

(iv) estoppel certificates in form and substance acceptable to Lender in respect
of at least 75% of the rentable square footage rented to commercial tenants and
every commercial tenant that rents more than 5% of the rentable square footage
at the Mortgaged Property or such other percentages as shall be acceptable to
Lender.

 

(y) Closing Statement. Lender and Borrower shall have agreed upon a detailed
closing statement in a form reasonably acceptable to Lender, which includes a
complete description of Borrower’s sources and uses of funds on the Closing
Date.

 

(z) Crossed Loan Documents. The Crossed Loan Documents shall have been executed
and delivered by the Crossed Borrower and other Persons party thereto.

 

Section 3.2. Execution and Delivery of Agreement. The execution and delivery of
this Agreement by each party to this Agreement shall be deemed to constitute the
satisfaction or waiver of the conditions set forth in Section 3.1; provided,
that any such deemed satisfaction or waiver shall be solely for the purposes of
Section 3.1 and shall not be deemed or construed to constitute a waiver of any
other provision of this Agreement or of any provisions of any of the other Loan
Documents, including, without limitation, any undelivered items undertaking or
agreement or other post-closing agreement or undertaking entered into by
Borrower and/or Guarantor.

 

61



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Representations and Warranties as to Borrower. Borrower represents
and warrants that, as of the Closing Date:

 

(a) Organization. Borrower (i) is a duly organized and validly existing limited
liability company or limited partnership, as applicable, in good standing under
the laws of the State of Delaware, (ii) has the requisite power and authority to
own its properties (including, without limitation, the Mortgaged Property) and
to carry on its business as now being conducted and is qualified to do business
in the jurisdiction in which the Mortgaged Property is located, and (iii) has
the requisite power to execute and deliver, and perform its obligations under,
this Agreement, the Note and all of the other Loan Documents to which it is a
party.

 

(b) Authorization; No Conflict; Consents and Approvals. The execution and
delivery by Borrower of this Agreement, the Note and each of the other Loan
Documents to which it is a party, Borrower’s performance of its obligations
hereunder and under such other Loan Documents and the creation of the security
interests and liens provided for in this Agreement and the other Loan Documents
to which it is a party (i) have been duly authorized by all requisite action on
the part of Borrower, (ii) will not violate any provision of any Legal
Requirements, any order of any court or other Governmental Authority, the
Organizational Agreement or any indenture or agreement or other instrument to
which Borrower is a party or by which Borrower is bound, and (iii) will not be
in conflict with, result in a breach of, or constitute (with due notice or lapse
of time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon the Mortgaged Property pursuant to, any such
indenture or agreement or material instrument other than the Loan Documents.
Other than those obtained or filed on or prior to the Closing Date, Borrower is
not required to obtain any consent, approval or authorization from, or to file
any declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Agreement, the Note or the other Loan Documents executed and delivered by
Borrower.

 

(c) Enforceability. This Agreement, the Note and each other Loan Document
executed by Borrower in connection with the Loan (including, without limitation,
any Collateral Security Instrument), is the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, subject
to bankruptcy, insolvency, and other limitations on creditors’ rights generally
and to equitable principles. This Agreement, the Note and such other Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense by Borrower (including the defense of usury), and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

(d) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending and served
or, to the best knowledge of Borrower, threatened against Borrower, Guarantor or
any Collateral, which actions, suits or proceedings, if determined against
Borrower, Guarantor or such Collateral, are reasonably likely to result in a
Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

(e) Agreements. Borrower is not in default in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or any Collateral is bound which default is reasonably likely to have a
Material Adverse Effect. Neither Borrower nor, to Borrower’s knowledge,
Guarantor is a party to any agreement or instrument or subject to any
restriction that is reasonably likely to have a Material Adverse Effect.

 

(f) No Bankruptcy Filing. Neither Borrower nor, to Borrower’s knowledge,
Guarantor is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of all or a material
portion of its assets or property. To the best knowledge of Borrower, no Person
is contemplating the filing of any such petition against Borrower.

 

(g) Solvency. Giving effect to the transactions contemplated hereby, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities (including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities).
The present fair saleable value of Borrower’s assets is and will, immediately
following the making of the Loan, be greater than Borrower’s probable
liabilities (including the maximum amount of its contingent liabilities on its
debts as such debts become absolute and matured). Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debts and liabilities (including, without limitation, contingent liabilities and
other commitments) beyond its ability to pay such debts as they mature (taking
into account the timing and amounts to be payable on or in respect of
obligations of Borrower).

 

(h) Other Debt. Borrower has not borrowed or received other debt financing
(whether unsecured or secured by the Mortgaged Property or any part thereof)
which is outstanding as of the Closing Date. As of the Closing Date, Borrower
has no Other Borrowings other than trade debt expressly permitted under Article
VIII of this Agreement and the Crossed Loans.

 

(i) Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of material fact or omits to state any material fact necessary
to make statements contained herein or therein not misleading. To the best
knowledge of Borrower, there is no fact that has not been disclosed to Lender
that is reasonably likely to result in a Material Adverse Effect.

 

(j) Financial Information. All financial statements and other data concerning
Borrower, the Mortgaged Property and, to Borrower’s knowledge, Guarantor, that
has been delivered by or on behalf of Borrower or Guarantor to Lender is true,
complete and correct in all material respects and, except as disclosed on
Schedule 4 attached hereto, has been prepared in accordance with GAAP. Since the
delivery of such data, except as otherwise disclosed in writing to Lender, there
has been no change in the financial position of Borrower, the Mortgaged Property
or, to Borrower’s knowledge, Guarantor, or in the results of operations of
Borrower or, to Borrower’s knowledge, Guarantor, which change results or is
reasonably likely to result in a

 

63



--------------------------------------------------------------------------------

Material Adverse Effect. Neither Borrower nor, to Borrower’s knowledge,
Guarantor has incurred any obligation or liability, contingent or otherwise, not
reflected in such financial data, which is likely to have a Material Adverse
Effect upon its business operations or the Mortgaged Property.

 

(k) Investment Company Act; Public Utility Holding Company Act. Borrower is not
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or (iii)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money in accordance with this
Agreement.

 

(l) Compliance. Borrower is in compliance with all applicable Legal
Requirements, except for noncompliance that is not reasonably likely to have a
Material Adverse Effect. Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority except for
defaults or violations which are not reasonably likely to have a Material
Adverse Effect.

 

(m) Use of Proceeds; Margin Regulations. Borrower will use the proceeds of the
Loan for the purposes described in Section 2.2. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements.

 

(n) Organizational Chart. The organizational chart set forth as Schedule 2
accurately sets forth the direct and indirect ownership structure of Borrower as
of the Closing Date.

 

(o) No Defaults. No Default or Event of Default exists under or with respect to
any Loan Document.

 

(p) Plans and Welfare Plans. The assets of Borrower do not constitute “plan
assets” under regulations currently promulgated under ERISA. Neither Borrower
nor any ERISA Affiliate sponsors, maintains, contributes to or is required to
contribute to any Plan or Multiemployer Plan nor has the Borrower or any ERISA
Affiliate sponsored, maintained, contributed to or been required to contribute
to any Plan or Multiemployer Plan within the past six years. There are no
pending issues or claims before the Internal Revenue Service, the United States
Department of Labor or any court of competent jurisdiction related to any Plan
or Welfare Plan that would reasonably be expected to result in a material
liability to Borrower. There have been no violations of Section 4980B of the
Code or Section 601, et seq. of ERISA by Borrower or any of its ERISA Affiliates
that would reasonably be expected to result in a material liability to Borrower.
No event has occurred, and there exists no condition or set of circumstances, in
connection with any Plan or Welfare Plan under which Borrower or, to the best
knowledge of Borrower, any ERISA Affiliate, directly or indirectly (through an
indemnification agreement or

 

64



--------------------------------------------------------------------------------

otherwise), is reasonably likely to be subject to any material risk of material
liability under Section 409 or 502(i) of ERISA or Section 4975 of the Code. No
Welfare Plan provides or will provide any retiree or post-employment medical,
disability or life insurance benefits with respect to any current or former
employee of Borrower, or, to the best knowledge of Borrower, any ERISA Affiliate
other than (i) coverage mandated by applicable law, (ii) death or disability
benefits that have been fully provided for by fully paid up insurance or (iii)
severance benefits.

 

(q) Additional Borrower UCC Information. Borrower’s organizational
identification number is 3793500 and the full legal name of Borrower is as set
forth on the signature pages hereof and Borrower has not done in the last five
(5) years, and does not do, business under any other name (including any
trade-name or fictitious business name).

 

(r) Not Foreign Person. Borrower is not a “foreign person” within the meaning of
§ 1445(f)(3) of the Code.

 

(s) Labor Matters. Borrower is not a party to any collective bargaining
agreements.

 

(t) Pre-Closing Date Activities. Borrower has not conducted any business or
other activity on or prior to the Closing Date, other than in connection with
the acquisition, management and ownership of the Mortgaged Property.

 

(u) No Bankruptcies or Criminal Proceedings Involving Borrower or Related
Parties. No bankruptcy, insolvency, reorganization or comparable proceedings
have ever been instituted by or against Borrower, any Guarantor, any SPC Party,
any other owner of any direct ownership interest in Borrower (each such Person
being herein referred to as a “Principal”), and no such proceeding is now
pending or contemplated. None of Borrower, any Principal, or to Borrower’s
knowledge, any other individual or entity directly or indirectly owning or
controlling, or the family members of which own or control, any direct or
indirect beneficial ownership interest in Borrower or in the Manager or asset
manager for the Mortgaged Property, have been charged, indicted or convicted, or
are currently under the threat of charge, indictment or conviction, for any
felony or crime punishable by imprisonment.

 

(v) No Prohibited Persons. Neither Borrower nor, to Borrower’s knowledge, any
Guarantor or any other Principal or nor any of their respective officers,
directors, shareholders, partners or members is or will be an entity or person:
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive` Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf)(the “OFAC List”); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO
13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).

 

65



--------------------------------------------------------------------------------

Section 4.2. Representations and Warranties as to the Mortgaged Property.
Borrower hereby represents and warrants to Lender that, as to the Mortgaged
Property and the Mortgage, as of the Closing Date:

 

(a) Title to the Mortgaged Property. Borrower owns good, marketable and
insurable fee simple title to the Mortgaged Property (other than Personalty),
free and clear of all Liens, other than the Permitted Encumbrances. Borrower
owns the Personalty free and clear of any and all Liens, other than Permitted
Encumbrances. There are no outstanding options to purchase or rights of first
refusal or restrictions on transferability affecting any Mortgaged Property or
any portion thereof or interest therein.

 

(b) Utilities and Public Access. Except as disclosed on Schedule 4, (i) the
Mortgaged Property has adequate rights of access to public ways and is served by
public water, electric, sewer, sanitary sewer and storm drain facilities; (ii)
all public utilities necessary to the continued use and enjoyment of the
Mortgaged Property as presently used and enjoyed are located in the public
right-of-way abutting the premises, and all such utilities are connected so as
to serve the Mortgaged Property without passing over other property except for
land or easement areas of or available to the utility company providing such
utility service; and (iii) all roads necessary for the full utilization of the
Mortgaged Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities or are the subject of
access easements for the benefit of the Mortgaged Property.

 

(c) Condemnation. No Taking has been commenced or, to the best of Borrower’s
knowledge, is contemplated with respect to all or any portion of any Mortgaged
Property or for the relocation of roadways providing access to any Mortgaged
Property.

 

(d) Compliance. The Mortgaged Property and the current use thereof is in
compliance with all applicable Legal Requirements (including, without
limitation, building, parking, subdivision, land use, health, fire, safety and
zoning ordinances and codes) and all applicable Insurance Requirements, except
for noncompliance which is not reasonably expected to result in a Material
Adverse Effect. No legal proceedings are pending or, to the knowledge of
Borrower, threatened with respect to the zoning of the Mortgaged Property. No
tract map, parcel map, condominium plan, condominium declaration, or plat of
subdivision will be recorded by Borrower with respect to the Mortgaged Property
without Lender’s prior written consent.

 

(e) Environmental Compliance. Except for matters set forth in the Environmental
Reports delivered to Lender in connection with the Loan (true, correct and
complete copies of which have been provided to Lender by Borrower):

 

(i) Borrower and the Mortgaged Property are in full compliance with all
applicable Environmental Laws (which compliance includes, but is not limited to,
the possession by Borrower or the Manager of all environmental, health and
safety permits, licenses and other governmental authorizations required in
connection with their ownership and operation of the Mortgaged Property under
all Environmental Laws), except for noncompliance which is not reasonably
expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(ii) There is no Environmental Claim pending or, to the actual knowledge of
Borrower, threatened, and no penalties arising under Environmental Laws have
been assessed against Borrower, to Borrower’s knowledge, the Manager or any
Mortgaged Property, or, to the actual knowledge of Borrower, against any Person
whose liability for any Environmental Claim Borrower or the Manager has or may
have retained or assumed either contractually or by operation of law which is
reasonably likely to result in a Material Adverse Effect.

 

(iii) No investigation or review is pending or, to the actual knowledge of
Borrower, threatened by any Governmental Authority, citizens group, employee or
other Person with respect to any alleged failure by Borrower or the Manager or
any Mortgaged Property to have any environmental, health or safety permit,
license or other authorization required under, or to otherwise comply with, any
Environmental Law or with respect to any alleged liability of Borrower or the
Manager for any Use or Release of any Hazardous Substances which is reasonably
likely to result in a Material Adverse Effect.

 

(iv) There are no present and, to the best knowledge of the Borrower, there have
been no past Releases of any Hazardous Substances that are reasonably likely to
form the basis of any Environmental Claim against Borrower, the Manager, any
Mortgaged Property or against any Person whose liability for any Environmental
Claim Borrower or the Manager has or may have retained or assumed either
contractually or by operation of law (other than Hazardous Substances being used
in amounts that are customary for properties such as the Mortgaged Property and
for purposes that are typical for properties such as the Mortgaged Property and
the tenants thereof in the ordinary course of business and in all cases are
utilized in compliance with Environmental Law in all material respects) and
which are reasonably likely to result in a Material Adverse Effect.

 

(v) Without limiting the generality of the foregoing, to the best knowledge of
the Borrower, there is not present at, on, in or under any Mortgaged Property,
any Hazardous Substances (including, without limitation, PCB-containing
equipment, asbestos or asbestos containing materials, underground storage tanks
or surface impoundments for Hazardous Substances, lead in drinking water or lead
based paint) (other than Hazardous Substances being used in amounts that are
customary for properties such as the Mortgaged Property and for purposes that
are typical for properties such as the Mortgaged Property and the respective
tenants thereof in the ordinary course of business and in all cases are utilized
in compliance with Environmental Law in all material respects) or any fungus,
mold, mildew or biological agent the presence of which is reasonably likely to
materially adversely affect the value or utility of such Mortgaged Property.

 

(vi) No liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to the Mortgaged Property and no
Governmental Authority has been taking or, to the actual knowledge of Borrower,
is in the process of taking any action that could subject the Mortgaged Property
to Liens under any Environmental Law.

 

67



--------------------------------------------------------------------------------

(vii) There have been no environmental investigations, studies, audits, reviews
or other analyses conducted by or that are in the possession of Borrower in
relation to any Mortgaged Property which have not been made available to Lender.

 

(f) Mortgage and Other Liens. Each Mortgage creates a valid and enforceable
first priority Lien on the applicable Mortgaged Property described therein, as
security for the repayment of the Indebtedness, subject only to the Permitted
Encumbrances applicable to such Mortgaged Property. This Agreement creates a
valid and enforceable first priority Lien on all Account Collateral (subject to
Permitted Encumbrances). Each Collateral Security Instrument establishes and
creates a valid, subsisting and enforceable Lien on and a security interest in,
or claim to, the rights and property described therein. All property covered by
any Collateral Security Instrument in which a security interest can be perfected
by the filing of a financing statement is subject to a UCC financing statement
filed and/or recorded, as appropriate (or irrevocably delivered to an agent for
such recordation or filing) in all places necessary to perfect a valid first
priority (subject to Permitted Encumbrances) Lien with respect to the rights and
property that are the subject of such Collateral Security Instrument to the
extent governed by the UCC.

 

(g) Assessments. Except as disclosed on the Title Insurance Policy, there are no
pending or, to the best knowledge of Borrower, proposed special or other
assessments for public improvements or otherwise affecting any Mortgaged
Property, nor are there any contemplated improvements to any Mortgaged Property
that may result in such special or other assessments.

 

(h) No Joint Assessment; Separate Lots. Borrower has not suffered, permitted or
initiated the joint assessment of the Mortgaged Property (i) with any other real
property constituting a separate tax lot, and (ii) with any portion of the
Mortgaged Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Mortgaged
Property as a single lien. The Mortgaged Property is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.

 

(i) No Prior Assignment. Lender is the collateral assignee of Borrower’s
interest under the Leases. There are no prior assignments of the Leases or any
portion of the Rent due and payable or to become due and payable which are
presently effective.

 

(j) Permits; Certificate of Occupancy. Borrower has obtained all Permits
necessary to the use and operation of the Mortgaged Property, except for
noncompliance which is not reasonably expected to result in a Material Adverse
Effect. The use being made of the Mortgaged Property is in conformity with the
certificate of occupancy and/or such Permits for such Mortgaged Property and any
other restrictions, covenants or conditions affecting such Mortgaged Property,
except for noncompliance which is not reasonably expected to result in a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

(k) Flood Zone. Except as shown on the Survey, no Mortgaged Property or any
portion thereof is located in a flood hazard area as defined by the Federal
Insurance Administration.

 

(l) Physical Condition. Except as set forth in the Property Condition
Assessment, to the best knowledge of Borrower, the Mortgaged Property is free of
structural defects and all Improvements, including the building systems
contained therein are in good working order subject to ordinary wear and tear.

 

(m) Security Deposits. Borrower and the Manager are in compliance with all Legal
Requirements relating to all Security Deposits with respect to the Mortgaged
Property except for noncompliance which is not reasonably expected to result in
a Material Adverse Effect.

 

(n) Intellectual Property. All material Intellectual Property that Borrower owns
or has pending, or under which it is licensed, is in good standing and, to
Borrower’s knowledge, uncontested. There is no right under any Intellectual
Property necessary to the business of Borrower as presently conducted or as
Borrower contemplates conducting its business. Borrower has not received notice
of infringement with respect to asserted Intellectual Property of others. To
Borrower’s knowledge, there is no infringement by others of material
Intellectual Property of Borrower.

 

(o) No Encroachments. Except as shown on the Survey, to the best knowledge of
Borrower, (i) all of the Improvements which were included in determining the
appraised value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, (ii) no improvements on
adjoining properties encroach upon any Mortgaged Property, (iii) no Improvements
encroach upon any easements or other encumbrances affecting the Mortgaged
Property in a manner that is reasonably expected to materially and adversely
affect the value or marketability of the Mortgaged Property, and (iv) all of the
Improvements comply with all material requirements of any applicable zoning and
subdivision laws and ordinances.

 

(p) Management Agreement. The Management Agreement is in full force and effect
in accordance with its terms. There is no default, breach or violation existing
thereunder by Borrower or, to the best knowledge of Borrower, any other party
thereto and no event (other than payments due but not yet delinquent) which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach or violation by Borrower or, to the
best knowledge of Borrower, any other party thereunder or entitle Borrower or,
to the best knowledge of Borrower, any other party thereto to terminate any such
agreement.

 

(q) Leases. No Mortgaged Property is subject to any Leases other than the Leases
described in the rent rolls delivered to Lender in connection with the making of
the Loan. No person has any possessory interest in any Mortgaged Property or
right to occupy the same except under and pursuant to the provisions of the
Leases. The current Leases are in full force and effect in accordance with their
respective terms and, except as disclosed on Schedule 4, there are no monetary
or other material defaults thereunder by either party and no conditions which
with the passage of time and/or notice would constitute monetary or other
material defaults thereunder. Except as disclosed on Schedule 4, no portion of
the Mortgaged Property is leased to or occupied by any Affiliate of Borrower.

 

69



--------------------------------------------------------------------------------

Section 4.3. Survival of Representations. Borrower agrees that (i) all of the
representations and warranties of Borrower set forth in Section 4.1 and 4.2 and
in the other Loan Documents delivered on the Closing Date are made as of the
Closing Date, and (ii) all representations and warranties made by Borrower shall
survive the delivery of the Note and making of the Loan and continue for so long
as any amount remains owing to Lender under this Agreement, the Note or any of
the other Loan Documents; provided, however, that the representations set forth
in Section 4.2(e) shall survive in perpetuity. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on Lender’s behalf.

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

Section 5.1. Affirmative Covenants. Borrower covenants and agrees that, from the
date hereof and until payment in full of the Indebtedness:

 

(a) Existence; Compliance with Legal Requirements: Insurance. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence as a limited liability company or limited
partnership, as applicable, and any rights, licenses, Permits and franchises
necessary for the conduct of its business and will comply with all Legal
Requirements and Insurance Requirements applicable to it and to the Mortgaged
Property in all material respects. Borrower shall at all times maintain,
preserve and protect all franchises and trade names and preserve all the
remainder of its property necessary for the continued conduct of its business
and keep the Mortgaged Property in good repair, working order and condition,
except for reasonable wear and use (and except for casualty losses as to which
other provisions hereof shall govern), and from time to time make, or cause to
be made, all reasonably necessary repairs, renewals, replacements, betterments
and improvements thereto.

 

(b) Basic Carrying Costs and Other Claims; Contest.

 

(i) Subject to Borrower’s contest rights set forth in Section 5.1(b)(ii) below,
Borrower will pay prior to delinquency (A) all Basic Carrying Costs with respect
to Borrower and the Mortgaged Property; (B) all claims (including claims for
labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of the Mortgaged
Property or its other properties or assets (hereinafter referred to as the “Lien
Claims”); and (C) all federal, state and local income taxes, sales taxes, excise
taxes and all other taxes and assessments of Borrower on its business, income or
assets; in each instance before any penalty or fine is incurred with respect
thereto. Borrower’s obligation to pay Basic Carrying Costs pursuant to this
Agreement shall include, to the extent permitted by applicable law, Impositions
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes on the Mortgaged Property or other Impositions.

 

70



--------------------------------------------------------------------------------

(ii) Borrower shall not be required to pay, discharge or remove any Imposition
or Lien Claim so long as Borrower contests in good faith such Imposition or Lien
Claim or the validity, applicability or amount thereof by an appropriate legal
proceeding which operates to prevent the collection of such amounts and the sale
of the applicable Mortgaged Property or any portion thereof, so long as:

 

(A) the Indebtedness shall not have been accelerated, if an Event of Default
shall have occurred and be continuing;

 

(B) prior to the date on which such Imposition or Lien Claim would otherwise
have become delinquent, Borrower shall have given Lender prior written notice of
its intent to contest said Imposition or Lien Claim deposited with Lender (or
with a court of competent jurisdiction or other appropriate body approved by
Lender) such additional amounts as are necessary to keep on deposit at all
times, an amount equal to at least one hundred twenty five percent (125%) (or
such higher amount as may be required by applicable law) of the total of (x) the
balance of such Imposition or Lien Claim then remaining unpaid, and (y) all
interest, penalties, costs and charges accrued or accumulated thereon, together
with such other security as may be required in the proceeding, or as may be
reasonably required by Lender, to insure the payment of any such Imposition or
Lien Claim and all interest and penalties thereon; provided, that
notwithstanding the foregoing, with respect to Impositions or Lien Claims in an
amount not in excess of $100,000, Borrower shall not be required to deposit such
amounts with the Lender, so long as Borrower demonstrates to the reasonable
satisfaction of the Lender that Borrower has otherwise reserved such funds or
such funds are otherwise available to the Borrower;

 

(C) no reasonable risk of sale, forfeiture or loss of any interest in the
Mortgaged Property or any part thereof arises, in Lender’s reasonable judgment,
during the pendency of such contest;

 

(D) such contest does not, in Lender’s determination, have a Material Adverse
Effect;

 

(E) such contest is based on bona fide, material, and reasonable claims or
defenses;

 

(F) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any documents evidencing any Permitted Encumbrances to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; and

 

(G) Borrower shall have obtained such endorsements to the Title Insurance Policy
with respect to such Imposition or Lien Claim as Lender may require (or escrowed
with a title insurance company funds sufficient to obtain such endorsements
pursuant to escrow arrangements reasonably satisfactory to Lender).

 

71



--------------------------------------------------------------------------------

Any such contest shall be prosecuted with due diligence, and Borrower shall
promptly pay the amount (if any determined to be due) of such Imposition or Lien
Claim as finally determined, together with all interest and penalties payable in
connection therewith (if any). Lender shall have full power and authority, but
no obligation, to apply any amount deposited with Lender under this subsection
to the payment of any unpaid Imposition or Lien Claim to prevent the sale or
forfeiture of the Mortgaged Property for non-payment thereof, if Lender
reasonably believes that such sale or forfeiture is threatened. Any surplus
retained by Lender after payment of the Imposition or Lien Claim for which a
deposit was made shall be promptly repaid to Borrower unless an Event of Default
shall have occurred and be continuing, in which case said surplus may be
retained by Lender to be applied in accordance with Section 2.8.

 

(c) Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrower, any of the constituent members or partners of Borrower, any
Guarantor or the Mortgaged Property (or any portion thereof) which is reasonably
likely to have a Material Adverse Effect.

 

(d) Environmental Remediation.

 

(i) If Borrower is required to undertake any investigation, site monitoring,
cleanup, removal, restoration or other remedial work of any kind or nature
pursuant to an order or directive of any Governmental Authority or under any
applicable Environmental Law, because of or in connection with the current or
future presence, suspected presence, Release or suspected Release of a Hazardous
Substance on, under or from any Mortgaged Property or any portion thereof
(collectively, the “Remedial Work”), Borrower shall promptly commence and
diligently prosecute to completion all such Remedial Work, and shall conduct
such Remedial Work in accordance with all applicable Environmental Laws. If any
fungus, mold, mildew or other biological agent is present at any Mortgaged
Property in a manner or at a level that is reasonably likely to materially
adversely affect the value or utility of such Mortgaged Property or that poses a
significant health risk, the Borrower shall promptly commence and diligently
prosecute to completion the remediation of such condition to the reasonable
satisfaction of the Lender or its servicer, which shall also constitute Remedial
Work. In all events, such Remedial Work shall be commenced within such period of
time as required under any applicable Environmental Law; provided, however, that
Borrower shall not be required to commence such Remedial Work within the above
specified time periods: (x) if prevented from doing so by any Governmental
Authority, (y) if commencing such Remedial Work within such time periods would
result in Borrower or such Remedial Work violating any Environmental Law or (z)
if Borrower, at its expense and after prior notice to Lender, is contesting by
appropriate legal, administrative or other proceedings conducted in good faith
and with due diligence the need to perform Remedial Work, as long as (1)
Borrower is permitted by the applicable Environmental Laws to delay performance
of the Remedial Work pending such proceedings, (2) neither the Mortgaged
Property nor any part thereof or interest therein shall be sold, forfeited or
lost if Borrower does not perform the

 

72



--------------------------------------------------------------------------------

Remedial Work being contested, and Borrower would have the opportunity to do so,
in the event of Borrower’s failure to prevail in the contest, (3) the Lenders
would not, by virtue of such permitted contest, be exposed to any risk of any
civil liability for which Borrower has not furnished additional security as
provided in clause (4) below, or to any risk of criminal liability, and neither
the Mortgaged Property nor any interest therein would be subject to the
imposition of any lien for which Borrower has not furnished additional security
as provided in clause (4) below, as a result of the failure to perform such
Remedial Work and (4) Borrower shall have furnished to the Lender additional
security in respect of the Remedial Work being contested and the loss or damage
that may result from Borrower’s failure to prevail in such contest in such
amount as may be reasonably requested by the Lender.

 

(ii) If requested by Lender, all Remedial Work under clause (i) above shall be
performed by contractors, and under the supervision of a consulting Engineer,
each approved in advance by Lender which approval shall not be unreasonably
withheld or delayed. Borrower shall pay all costs and expenses reasonably
incurred in connection with such Remedial Work. If Borrower does not timely
commence and diligently prosecute to completion the Remedial Work, Lender may
(but shall not be obligated to), upon 30 days prior written notice to Borrower
of its intention to do so, cause such Remedial Work to be performed. Borrower
shall pay or reimburse Lender on demand for all expenses (including reasonable
attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender) reasonably relating to or incurred
by Lender in connection with monitoring, reviewing or performing any Remedial
Work in accordance herewith.

 

(iii) Borrower shall not commence any Remedial Work under clause (i) above, nor
enter into any settlement agreement, consent decree or other compromise relating
to any Hazardous Substances or Environmental Laws without providing notice to
Lender as provided in Section 5.1(f). Notwithstanding the foregoing, if the
presence or threatened presence of Hazardous Substances on, under, about or
emanating from the Mortgaged Property poses an immediate threat to the health,
safety or welfare of any Person or the environment, or is of such a nature that
an immediate response is necessary or required under applicable Environmental
Law, Borrower may complete all necessary Remedial Work. In such events, Borrower
shall notify Lender as soon as practicable and, in any event, within three (3)
Business Days, of any action taken.

 

(iv) In the event the Environmental Report recommends the development of an
operation and maintenance program for any recognized environmental condition at
a Mortgaged Property (including, without limitation, underground storage tanks
asbestos and asbestos containing materials, lead-based paints and lead in water
supplies) (“O & M Program”), Borrower shall develop an O & M Program, as
approved by Lender, in Lender’s reasonable discretion, and shall, during the
term of the Loan, comply in all respects with the terms and conditions of the O
& M Program.

 

73



--------------------------------------------------------------------------------

(e) Environmental Matters: Inspection.

 

(i) Borrower shall not permit any Hazardous Substances to be present on or under
or to emanate from the Mortgaged Property, or migrate from adjoining property
onto or into the Mortgaged Property, except under conditions permitted by
applicable Environmental Laws (such as cleaning materials and other items used
at the Mortgaged Property by Borrower, Manager or tenants thereof in each case
in the ordinary course of business and in each case in compliance with, and in
amounts not in excess of that permitted under, Environmental Laws) and, in the
event that such Hazardous Substances are present on, under or emanate from the
Mortgaged Property, or migrate onto or into the Mortgaged Property, Borrower
shall cause the removal or remediation of such Hazardous Substances as required
by applicable Environmental Laws, either on its own behalf or by causing a
tenant or other party legally responsible therefor to perform such removal and
remediation.

 

(ii) Upon reasonable prior written notice, Lender shall have the right, except
as otherwise provided under Leases, at all reasonable times during normal
business hours to enter upon and inspect environmental conditions with respect
to all or any portion of any Mortgaged Property, provided that such inspections
shall not unreasonably interfere with the operation or the tenants, residents or
occupants of any Mortgaged Property. If Lender has reasonable grounds to suspect
that Remedial Work may be required, Lender shall notify Borrower and,
thereafter, may select a consulting Engineer to conduct and prepare reports of
such inspections (with notice to Borrower prior to the commencement of such
inspection). Borrower shall be given a reasonable opportunity to review any
reports, data and other documents or materials reviewed or prepared by the
Engineer, and to submit comments and suggested revisions or rebuttals to same.
The inspection rights granted to Lender in this Section 5.1(e) shall be in
addition to, and not in limitation of, any other inspection rights granted to
Lender in this Agreement, and shall expressly include the right (if Lender
reasonably suspects that Remedial Work may be required) to conduct soil borings,
establish ground water monitoring wells and conduct other customary
environmental tests, assessments and audits.

 

(iii) Borrower agrees to bear and shall pay or reimburse Lender on demand for
all sums advanced and reasonable expenses incurred (including reasonable
attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender) reasonably relating to, or incurred
by Lender in connection with, the inspections and reports described in this
Section 5.1(e) (to the extent such inspections and reports relate to any
Mortgaged Property) in the following situations:

 

(x) If Lender has reasonable grounds to believe, at the time any such inspection
is ordered, that there exists an occurrence or condition that could lead to a
material Environmental Claim;

 

(y) If any such inspection reveals an occurrence or condition that is reasonably
likely to lead to a material Environmental Claim with respect to such Mortgaged
Property; or

 

(z) If an Event of Default with respect to such Mortgaged Property exists at the
time any such inspection is ordered, and such Event of Default relates to any
representation, covenant or other obligation pertaining to Hazardous Substances,
Environmental Laws or any other environmental matter.

 

74



--------------------------------------------------------------------------------

(f) Environmental Notices. Borrower shall promptly provide notice to Lender of:

 

(i) a material Environmental Claim asserted by any Governmental Authority with
respect to any Hazardous Substance on, in, under or emanating from any Mortgaged
Property;

 

(ii) any proceeding, investigation or inquiry commenced or threatened in writing
by any Governmental Authority, against Borrower or with respect to any Mortgaged
Property concerning the presence, suspected presence, Release or threatened
Release of Hazardous Substances from or onto, in or under any property not owned
by Borrower (including, without limitation, proceedings under CERCLA;

 

(iii) a material Environmental Claim asserted or threatened against any
Mortgaged Property, against Borrower or against any other party occupying any
Mortgaged Property or any portion thereof, in each case which becomes known to
Borrower;

 

(iv) the discovery by Borrower of a material occurrence or condition giving rise
to an obligation of the Borrower to the Lender hereunder on any Mortgaged
Property or on any real property adjoining any Mortgaged Property;

 

(v) the commencement or completion of any Remedial Work; and

 

(vi) any of the foregoing clauses (i) – (v) as to which a tenant notifies
Borrower under a Lease with respect to such tenant.

 

(g) Copies of Notices. Borrower shall transmit to Lender copies of any
citations, orders, notices or other written communications received from any
Person and any notices, reports or other written communications submitted to any
Governmental Authority with respect to the matters described in Section 5.1(f).

 

(h) Environmental Claims. Lender may join and participate in, as a party if
Lender so determines, any legal or administrative proceeding or action
concerning the Mortgaged Property or any portion thereof under any Environmental
Law, if, in Lender’s reasonable judgment, the interests of Lender shall not be
adequately protected by Borrower; provided, however, that Lender shall not
participate in day-to-day decision making with respect to environmental
compliance. Borrower shall pay or reimburse Lender on demand for all reasonable
sums advanced and reasonable expenses incurred (including reasonable attorneys’
fees and disbursements, but excluding internal overhead, administrative and
similar costs of Lender) by Lender in connection with any such action or
proceeding.

 

(i) Environmental Indemnification. Borrower shall indemnify, reimburse, defend,
and hold harmless Lender, and each of its respective parents, subsidiaries,
Affiliates, shareholders, directors, officers, employees, representatives,
agents, successors, assigns and

 

75



--------------------------------------------------------------------------------

attorneys (collectively, the “Indemnified Parties”) for, from, and against all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs and expenses (including, without limitation, interest,
penalties, reasonable attorneys’ fees, disbursements and expenses, and
reasonable consultants’ fees, disbursements and expenses (but excluding internal
overhead, administrative, lost opportunity and similar costs of Lender)),
asserted against, resulting to, imposed on, or incurred by any Indemnified
Party, directly or indirectly, in connection with any of the following (except
to the extent same are directly and solely caused by the gross negligence or
willful misconduct of any Indemnified Party, and excepting matters resulting
from actions taken or events occurring with respect to the Mortgaged Property or
any portion thereof after the Lender forecloses its Lien upon the Mortgaged
Property or any portion thereof or accepts a deed in lieu of foreclosure or
acquires possession of the Mortgage Property upon an Event of Default as a
so-called “mortgagee-in-possession” in which Borrower relinquishes possession of
the Mortgaged Property unless and to the extent such matters relate to any of
the following which occurred prior thereto):

 

(i) events, circumstances, or conditions which form the reasonable basis for an
Environmental Claim;

 

(ii) any pollution or threat to human health or the environment that is related
in any way to Borrower’s or any previous owner’s or operator’s management, use,
control, ownership or operation of any Mortgaged Property (including, without
limitation, all on-site and off-site activities involving Hazardous Substances),
and whether occurring, existing or arising prior to or from and after the date
hereof, and whether or not the pollution or threat to human health or the
environment is described in the Environmental Reports;

 

(iii) any Environmental Claim against any Person whose liability for such
Environmental Claim Borrower has or may have assumed or retained either
contractually or by operation of law; or

 

(iv) the breach of any representation, warranty or covenant set forth in Section
4.2(e) and Sections 5.1(d) through 5.1(i), inclusive.

 

The provisions of and undertakings and indemnification set forth in this Section
5.1(i) shall survive the satisfaction and payment of the Indebtedness and
termination of this Agreement.

 

(j) General Indemnity.

 

(i) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties for, from and against any and
all claims, suits, liabilities (including, without limitation, strict
liabilities), administrative and judicial actions and proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, and litigation costs,
of whatever kind or nature and whether or not incurred in connection with any
judicial or administrative proceedings (including, but not limited to,
reasonable attorneys’ fees and other reasonable costs of defense) (the “Losses”)
imposed upon or incurred by or asserted against any Indemnified Parties (except
as to any Indemnified

 

76



--------------------------------------------------------------------------------

Party to the extent same are directly and solely caused by the gross negligence
or willful misconduct of such Indemnified Party) and directly or indirectly
arising out of or in any way relating to any one or more of the following:

 

(A) ownership of the Note or any of the other Loan Documents or otherwise
related to the Mortgaged Property or any interest therein or receipt of any
Rents or Accounts;

 

(B) any untrue statement of any material fact provided by Borrower, its
Affiliates or their respective officers, employees, representatives or agents
and contained in any information concerning Borrower, the Mortgaged Property or
the Loan or the omission to state therein a material fact required to be stated
in such information or necessary in order to make the statements in such
information or in light of the circumstances under which they were made not
misleading;

 

(C) any and all lawful action that may be taken and is taken by the Lender in
connection with the enforcement of the provisions of this Agreement, the Note or
any of the other Loan Documents, whether or not suit is filed in connection with
same, or in connection with Borrower, any Guarantor, the SPC Party or any other
holder of any direct ownership interest in Borrower becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding;

 

(D) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Mortgaged Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways;

 

(E) any use, nonuse or condition in, on or about the Mortgaged Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

 

(F) any failure on the part of Borrower to perform or be in compliance with any
of the terms of this Agreement or any of the other Loan Documents;

 

(G) performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof pursuant
to provisions of this Agreement;

 

(H) the failure of Borrower to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement;

 

(I) any failure of the Mortgaged Property to be in compliance with any Legal
Requirement;

 

77



--------------------------------------------------------------------------------

(J) the enforcement by any Indemnified Party of the provisions of this Section
5.1(j); and

 

(K) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease.

 

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(j)(i) shall become due and payable ten (10) Business Days after
written demand and shall bear interest at the Default Rate from the tenth (10th)
Business Day after demand until paid.

 

(ii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any of the Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Agreement, the Note or any of the
other Loan Documents.

 

(iii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs)
that the Indemnified Parties may incur, directly or indirectly, as a result of a
default under Borrower’s covenants with respect to ERISA and employee benefits
plans contained herein, including, without limitation, any costs or expenses
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in the Lender’s reasonable discretion).

 

(iv) Promptly after receipt by an Indemnified Party under this Section 5.1(j) of
notice of the making of any claim or the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against Borrower under this Section 5.1(j), notify Borrower in
writing, but the omission so to notify Borrower will not relieve Borrower from
any liability which it may have to any Indemnified Party under this Section
5.1(j) or otherwise unless and to the extent that Borrower did not otherwise
possess knowledge of such claim or action and such failure resulted in the
forfeiture by Borrower of substantial rights and defenses. In case any such
claim is made or action is brought against any Indemnified Party and such
Indemnified Party seeks or intends to seek indemnity from Borrower, Borrower
will be entitled to participate in, and, to the extent that it may wish, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party; and, upon receipt of notice from Borrower to such Indemnified
Party of its election so to assume the defense of such claim or action and only
upon approval by the Indemnified Party of such counsel (such approval not to be
unreasonably withheld or delayed), Borrower will not be liable to such
Indemnified Party under this Section 5.1(j) for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof. Notwithstanding the preceding sentence, each Indemnified Party will be
entitled to employ counsel separate from such counsel for Borrower and from any
other party in

 

78



--------------------------------------------------------------------------------

such action if such Indemnified Party reasonably determines that a conflict of
interest exists which makes representation by counsel chosen by Borrower not
advisable. In such event, Borrower shall pay the reasonable fees and
disbursements of such separate counsel. Borrower shall not, without the prior
written consent of an Indemnified Party, which consent shall not be unreasonably
withheld or delayed, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not such Indemnified Party is an actual or potential party to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of each Indemnified Party from all liability arising out of such claim,
action, suit or proceeding. Each Indemnified Party shall not enter into a
settlement of or consent to the entry of any judgment with respect to any
action, claim, suit or proceeding as to which an Indemnified Party would be
entitled to indemnification hereunder without the prior written consent of
Borrower, which consent shall not be unreasonably withheld or delayed.

 

The provisions of and undertakings and indemnification set forth in this Section
5.1(j) shall survive the satisfaction and payment of the Indebtedness and
termination of this Agreement.

 

(k) Access to Mortgaged Property. Borrower shall permit agents, representatives
and employees of Lender to inspect the Mortgaged Property or any part thereof at
such reasonable times as may be requested by Lender upon reasonable advance
written notice (except during an Event of Default, in which case advance notice
shall not be required), subject, however, to the rights of Borrower and of the
tenants of the Mortgaged Property.

 

(l) Notice of Default. Borrower shall promptly advise Lender in writing of any
change in Borrower’s condition, financial or otherwise, that is reasonably
likely to have a Material Adverse Effect, or of the occurrence of any Default or
Event of Default.

 

(m) Cooperate in Legal Proceedings. Except with respect to any claim by Borrower
or the Guarantor against Lender, Borrower shall reasonably cooperate with Lender
with respect to any proceedings before any Governmental Authority that are
reasonably likely to in any way materially affect the rights of Lender hereunder
or any rights obtained by Lender under any of the Loan Documents and, in
connection therewith, shall not prohibit Lender, at its election, from
participating in any such proceedings.

 

(n) Perform Loan Documents. Borrower shall observe, perform and satisfy in all
material respects all of the terms, provisions, covenants and conditions
required to be observed, performed or satisfied by it, and shall pay when due
all costs, fees and expenses required to be paid by it, under the Loan
Documents.

 

(o) Insurance Benefits. Borrower shall reasonably cooperate with Lender in
obtaining for Lender the benefits of any Insurance Proceeds lawfully or
equitably payable to Borrower or Lender in connection with any Mortgaged
Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
but excluding internal overhead, administrative and similar costs of Lender) out
of such Insurance Proceeds, all as more specifically provided in this Agreement.

 

79



--------------------------------------------------------------------------------

(p) Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(i) upon Lender’s reasonable request therefor given from time to time (but no
more frequently than annually unless and Event of Default exists), pay for (a)
reports of UCC, tax lien, judgment and litigation searches with respect to
Borrower, and (b) searches of title to the Mortgaged Property, each such search
to be conducted by search firms designated by Lender in each of the locations
designated by Lender;

 

(ii) furnish to Lender all instruments, documents, certificates, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents;

 

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Lender may reasonably require (including, without
limitation, tenant estoppel certificates, an amended or replacement Mortgage,
UCC financing statements or Collateral Security Instruments); and

 

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

(q) Management of Mortgaged Property.

 

(i) The Mortgaged Property shall be managed at all times by the current Manager
or another manager reasonably satisfactory to Lender, pursuant to a Management
Agreement. Any such Manager may be an Affiliate of Borrower, provided that: (a)
the terms and conditions of such Manager’s engagement are at arm’s length,
reasonable, competitive and customary in the applicable marketplace; and (b)
Lender has approved such Manager and such terms, which approval shall not be
unreasonably withheld or delayed. The Management Agreement, dated as of the date
hereof, between the Borrower and the Manager is deemed approved by Lender in all
respects. Borrower shall cause the Manager of the Mortgaged Property to agree
that such Management Agreement is subject and subordinate in all respects to the
Indebtedness and to the Lien of the Mortgage. A Management Agreement may be
terminated or assigned by the Manager (1) by Borrower at any time in accordance
with the provisions of such Management Agreement so long as a successor or
assignee Manager as specified below shall have been appointed and approved and
such successor Manager has (i) entered into (or assumed) a Management Agreement
in form and substance approved by Lender, which approval shall not be
unreasonably denied, conditioned or delayed, and (ii) has executed and delivered
a Manager’s Subordination to Lender, and (2) by Lender upon thirty (30) days’
prior written notice to Borrower and the Manager (a) upon the occurrence and
continuation of an Event of Default or (b) if the Manager commits any act which
would permit termination under the Management Agreement (subject to any

 

80



--------------------------------------------------------------------------------

applicable notice, grace and cure periods provided in the Management Agreement).
Notwithstanding the foregoing, any successor manager selected hereunder by
Lender or Borrower to manage the Mortgaged Property shall be a reputable
management company having substantial experience in the management of real
property of a similar type, size and quality in the state in which the Mortgaged
Property is located. Borrower may from time to time appoint a successor manager
to manage the Mortgaged Property with Lender’s prior written consent, such
consent not to be unreasonably withheld. Borrower acknowledges and agrees that
any consent or approval requested of Lender under this Section may (if a
Securitization has occurred) be conditioned by Lender, at Lender’s discretion,
upon Borrower first obtaining a Rating Confirmation with respect to such change
in management, and Lender shall not be deemed to be acting unreasonably in
requiring such a Rating Confirmation. Borrower further covenants and agrees that
any manager of Mortgaged Property shall at all times while any Indebtedness is
outstanding maintain worker’s compensation insurance as required by Governmental
Authorities.

 

(ii) Borrower further covenants and agrees that the Mortgaged Property shall be
operated pursuant to the Management Agreement and that Borrower shall: (w)
promptly perform and/or observe all of the material covenants and agreements
required to be performed and observed by it under the Management Agreement and
do all things reasonably necessary to preserve and to keep unimpaired its
material rights thereunder; (x) promptly notify Lender of any material default
under the Management Agreement of which it is aware; (y) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditures
plan, notice and report received by it under the Management Agreement,
including, but not limited to, financial statements; and (z) promptly enforce
the performance and observance of the covenants and agreements required to be
performed and/or observed by the Manager under the Management Agreement.

 

(r) Financial Reporting.

 

(i) Borrower shall keep and maintain or shall cause to be kept and maintained on
a Fiscal Year basis in accordance with GAAP consistently applied, books, records
and accounts reflecting in reasonable detail all of the financial affairs of
Borrower and all items of income and expense in connection with the operation of
the Mortgaged Property and ownership of the Mortgaged Property and in connection
with any services, equipment or furnishings provided in connection with the
operation of the Mortgaged Property, whether such income or expense may be
realized by Borrower or by any other Person whatsoever. Lender shall have the
right from time to time at all times during normal business hours upon
reasonable prior written notice to Borrower to examine such books, records and
accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. During the continuation of an Event of Default (including, without
limitation, an Event of Default resulting from the failure of Borrower to
deliver any of the financial information required to be delivered pursuant to
this Section 5.1(r)), Borrower shall pay any reasonable costs and expenses
incurred by Lender to examine Borrower’s accounting records, as Lender shall
reasonably determine to be necessary or appropriate in the protection of
Lender’s interest.

 

81



--------------------------------------------------------------------------------

(ii) Borrower shall furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year, a complete copy of Borrower’s and
Guarantor’s financial statements, each audited by a “Big Four” accounting firm
or such other Independent certified public accountant acceptable to Lender, in
accordance with GAAP consistently applied, covering Borrower’s and Guarantor’s
respective financial position and results of operations, for such Fiscal Year
and containing a statement of revenues and expenses, a statement of assets and
liabilities and a statement of Borrower’s or Guarantor’s (as applicable) equity,
all of which shall be in form and substance reasonably acceptable to Lender.
Lender shall have the right from time to time to review and consult with respect
to the auditing procedures used in the preparation of such annual financial
statements. Together with Borrower’s and Guarantors’ annual financial
statements, Borrower shall furnish, and cause Guarantor to furnish, to Lender an
Officer’s Certificate certifying as of the date thereof (x) that the annual
financial statements present fairly in all material respects the results of
operations and financial condition of Borrower or Guarantor, as applicable, all
in accordance with GAAP consistently applied, and (y) whether there exists an
Event of Default or Default, and if such Event of Default or Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy same.

 

(iii) Borrower shall furnish to Lender, within forty-five (45) days following
the end of each Fiscal Year quarter, quarterly unaudited financial statements
(including statements of cash flow) prepared in accordance with GAAP
consistently applied, with respect to Borrower and Guarantor for the portion of
the Fiscal Year then ended.

 

(iv) No later than forty-five (45) days following the end of each of the months
of December, March, June, and September, Borrower shall prepare and deliver to
Lender a statement (each a “Quarterly Statement”) in form and substance
reasonably satisfactory to Lender, setting forth with respect to the Mortgaged
Property,

 

(A) a rent roll dated as of the last day of such quarter identifying the name of
each tenant and the associated premises, Security Deposit, amount due at the
beginning of the month, charges in the current month, payments made during the
month, amount due at the end of the month, and the occupancy level expressed as
a percentage;

 

(B) quarterly and year-to-date operating statements, each of which shall include
an itemization of budgeted and actual (not pro forma) capital expenditures
during the applicable period; and

 

(C) a quarterly and year-to-date comparison of the budgeted income and expenses
with the actual income and expenses for such quarter and year to date, together
with, if requested by Lender, a detailed explanation of any variances between
budgeted and actual amounts that are in excess of five percent (5%) for each
line item therein.

 

(v) Within thirty (30) days after the end of each calendar month (and as to rent
rolls requested by Lender on an interim basis, within thirty (30) days after
Lender’s

 

82



--------------------------------------------------------------------------------

request therefor), Borrower shall provide to Lender and its servicer a statement
(each a “Monthly Statement”) in form and substance reasonably satisfactory to
Lender, setting forth with respect to the Mortgaged Property

 

(A) a certified rent roll for the Mortgaged Property containing the information
referred to in Section 5.1(r)(iv)(A), and

 

(B) monthly operating financial statements for the last twelve (12) months,
including a comparison on a year-to-date basis to budget and prior year, for the
Mortgaged Property and Borrower.

 

(vi) Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information with respect to the operation of the Mortgaged
Property and the financial affairs of Borrower as may be reasonably requested by
Lender, including all business plans prepared for Borrower.

 

(vii) Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information regarding any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA as may be
reasonably requested by Lender in writing.

 

(viii) At least thirty (30) days prior to the end of each of Borrower’s Fiscal
Years, Borrower shall submit or cause to be submitted to Lender for its
approval, such approval not to be unreasonably withheld or delayed, an Operating
Budget for Gross Revenues, Property Expenses, Capital Improvement Costs, Leasing
Commissions, and replacement reserve costs for the next Fiscal Year for the
Mortgaged Property. Such Operating Budget may allow for a five percent (5%) line
item variance. Until so approved by Lender for the subsequent Fiscal Year in
accordance with the procedure set forth in Section 5.1(r)(ix) below, the
Operating Budget approved by Lender for the preceding Fiscal Year shall remain
in effect for purposes of Section 2.12; provided, that for so long as such prior
Operating Budget remains in effect, amounts set forth in the prior Operating
Budget with respect to Property Expenses shall be deemed increased on a
percentage basis by an amount equal to the greater of (x) actual increases then
known to Borrower and (y) the increase in the Consumer Price Index (expressed as
a percentage) as measured over the calendar year that the prior Operating Budget
was in effect.

 

(ix) Together with the financial statements, rent rolls, operating statements
and other documents and information provided to Lender by or on behalf of
Borrower under this Section 5.1(r), Borrower also shall deliver to Lender a
certification in form and substance reasonably satisfactory to Lender, executed
on behalf of Borrower by its chief executive officer or chief financial officer
stating that, to such officer’s or individual’s knowledge, such financial
statements, rent rolls, operating statements and other documents and information
delivered on behalf of Borrower are true and complete in all material respects.

 

(s) Operation of Mortgaged Property. Borrower shall cause the operation of the
Mortgaged Property to be conducted at all times in a manner consistent with at
least the level of operation of such Mortgaged Property as of the Closing Date,
including, without limitation, the following:

 

(i) to maintain or cause to be maintained the standard of the Mortgaged Property
at all times at a level not lower than that maintained by prudent managers of
similar facilities or land in the region where the Mortgaged Property is
located;

 

83



--------------------------------------------------------------------------------

(ii) to operate or cause to be operated the Mortgaged Property in a prudent
manner in compliance in all material respects with applicable Legal Requirements
and Insurance Requirements relating thereto and maintain or cause to be
maintained all material licenses, Permits and any other agreements necessary for
the continued use and operation of the Mortgaged Property; and

 

(iii) to maintain or cause to be maintained sufficient Inventory and Equipment
of types and quantities at the Mortgaged Property to enable Borrower to operate
the Mortgaged Property and to comply in all material respects with all Leases
affecting the Mortgaged Property.

 

(t) Material Agreements. Except for (i) Leases and any Management Agreement
complying with the Loan Documents, (ii) agreements evidencing financing leases
and purchase money debt expressly permitted under Section 8.1(e)(iii), and (iii)
extensions, renewals or replacements (on then-current market terms) of the
existing operating and maintenance agreements relating to the elevators and HVAC
system at the Mortgaged Property, Borrower shall not enter into or become
obligated under any material agreement pertaining to the Mortgaged Property,
including without limitation brokerage agreements, unless the same may be
terminated without cause and without payment of a penalty or premium, on not
more than thirty (30) days’ prior written notice. Borrower will (A) comply with
the requirements of all present and future applicable laws, rules, regulations
and orders of any governmental authority in all jurisdictions in which it is now
doing business or may hereafter be doing business, (B) maintain all material
licenses and permits now held or hereafter acquired by Borrower, and (C)
perform, observe, comply and fulfill all of its obligations, covenants and
conditions contained in any material agreement pertaining to the Mortgaged
Property.

 

(u) ERISA. Borrower shall deliver to Lender as soon as possible, and in any
event within ten days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by
Borrower or an ERISA Affiliate with respect to such event or condition):

 

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required

 

84



--------------------------------------------------------------------------------

installment under Section 412(m) of the Code or Section 302(e) of ERISA, shall
be a reportable event regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code); and any request for a waiver under Section
412(d) of the Code for any Plan;

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of Borrower of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

 

(iv) the complete or partial withdrawal from a Multiemployer Plan by Borrower or
any ERISA Affiliate of Borrower that results in material liability to Borrower
or such ERISA Affiliate under Section 4201 or 4204 of ERISA (including the
obligation to satisfy secondary liability as a result of a purchaser default) or
the receipt by Borrower or any ERISA Affiliate of Borrower of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate of Borrower to enforce Section 515 of
ERISA, which proceeding is not dismissed within thirty (30) days;

 

(vi) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate of Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections; and

 

(vii) the imposition of a lien or a security interest in connection with a Plan.

 

(v) Intentionally Omitted.

 

(w) Secondary Market Transaction. Borrower acknowledges that Lender and its
successors and assigns may (i) sell the Loan to one or more investors as a whole
loan, (ii) participate the Loan to one or more investors, (iii) deposit the Loan
with a trust, which trust may sell certificates to investors evidencing an
ownership interest in the trust assets, or (iv) otherwise sell the Loan or
interests therein to investors (the transactions referred to in clauses (i)
through (iv) above are hereinafter each referred to as a “Secondary Market
Transaction”). Borrower shall cooperate with Lender in attempting to effect or
effecting any such Secondary Market Transaction and shall cooperate in
attempting to implement or implementing all requirements imposed by any Rating
Agency involved in any Secondary Market Transaction, including but not limited
to,

 

85



--------------------------------------------------------------------------------

(i) providing Lender an estoppel certificate and such information, legal
opinions and documents (including updated non-consolidation opinions) relating
to Borrower, the Guarantor, the Mortgaged Property and any tenants of the
Mortgaged Property as Lender or the Rating Agencies, may reasonably request in
connection with such Secondary Market Transaction, including, without
limitation, updated financial information, appraisals, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), Mortgaged
Property condition reports and other due diligence investigations together with
appropriate verification of such updated information and reports through letters
of auditors and consultants, as of the closing date of the Secondary Market
Transaction,

 

(ii) amending the Loan Documents and Organizational Agreement of Borrower and
any SPC Party, updating and/or restating officer’s certificates, title insurance
and other closing items, and providing updated representations and warranties in
Loan Documents and such additional representations and warranties, as may be
required by the Rating Agencies,

 

(iii) participating during reasonable hours upon reasonable advance written
notice in bank, investors and Rating Agencies’ meetings if requested by Lender,

 

(iv) upon Lender’s request, amending the Loan Documents (and updating and/or
restating officer’s certificates, title insurance and other closing items in
connection therewith) to divide the Loan into first and a second mortgage loan,
or into one or more loans secured by mortgages and by ownership interests in
Borrower in whatever proportion Lender determines, or into two or more notes in
such order of priority and secured by such mortgages as Lender determines, which
separated loans and/or notes may have different principal amounts, interest
rates, amortization schedules and other financial terms (but with aggregated
financial terms which are equivalent to that of the Loan prior to such
separation) and thereafter to engage in separate Secondary Market Transactions
with respect to all or any part of the indebtedness and loan documentation, and

 

(v) reviewing the offering documents relating to any Secondary Market
Transaction to ensure that all information concerning Borrower, the Guarantor,
the Mortgaged Property, and the Loan is correct in all material respects, and
certifying to the accuracy thereof.

 

Lender shall be permitted to share all such information with the investment
banking firms, Rating Agencies, purchasers, transferees, assignees,
participants, servicers and actual or potential investors involved with the Loan
and the Loan Documents or the applicable Secondary Market Transaction
(collectively, “Interested Parties”). Lender and all of the aforesaid Interested
Parties who become parties to the Secondary Market Transaction shall be entitled
to rely on the information supplied by, or on behalf of, Borrower. Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
Borrower shall provide such reasonable access, upon reasonable advance written
notice, to the Mortgaged Property and personnel of the Manager and of Borrower’s
constituent members and the business and operations of all of the foregoing as

 

86



--------------------------------------------------------------------------------

Lender or other Interested Parties may request in connection with any such
Secondary Market Transaction, subject to the rights of tenants. Borrower
understands that any such information may be incorporated into any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering documents for any Secondary Market Transaction. Without limiting
the foregoing, after having a reasonable opportunity to review the same,
Borrower and Guarantor shall provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable (the documents referred
to in the foregoing clauses (i) and (ii), collectively, the “Disclosure
Documents”), an agreement certifying that Borrower and Guarantor have examined
such Disclosure Documents specified by Lender and that each such Disclosure
Document, as it relates to Borrower, Guarantor, any Affiliates, the Mortgaged
Property and Manager, does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading (a
“Disclosure Certificate”). Borrower and Guarantor shall indemnify, defend,
protect and hold harmless Lender, its Affiliates, directors, employees, agents
and each Person, if any, who controls Lender or any such Affiliate within the
meaning of Section 15 of the Securities Act of 1933 or Section 20 of the
Securities Exchange Act of 1934, from and against any losses, claims, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) that arise out of or are based upon any
untrue statement of any material fact contained in any Disclosure Certificate or
other information or documents furnished by Borrower, Guarantor or their
Affiliates or in any representation or warranty of any Borrower contained herein
or in the other Loan Documents or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information not
materially misleading. In any Secondary Market Transaction, Lender may transfer
its obligations under this Loan Agreement and under the other Loan Documents (or
may transfer the portion thereof corresponding to the transferred portion of the
Indebtedness), and thereafter Lender shall be relieved of any obligations
hereunder and under the other Loan Documents arising after the date of said
transfer with respect to the transferred interest. Each transferee investor
shall become a “Lender” hereunder. The holders from time to time of the Loan
and/or any other interest of the “Lender” under this Loan Agreement and the
other Loan Documents may from time to time enter into one or more co-lender or
similar agreements in their discretion. Borrower acknowledges and agrees that
such agreements, as the same may from time to time be amended, modified or
restated, may govern the exercise of the powers and discretionary authority of
the Lender hereunder and under the other Loan Documents, but Borrower shall be
entitled to rely upon any actions taken by Lender or the designated servicer(s)
or agent(s) for Lender, whether or not within the scope of its power and
authority under such other agreements.

 

Borrower shall not be obligated to pay Lender’s costs and expenses incurred in
connection with any Secondary Market Transaction; Borrower shall, however, pay
the costs and expenses of Borrower’s counsel in the event Borrower engages
counsel in connection with any Secondary Market Transaction or in responding to
Lender’s requests for cooperation hereunder.

 

(x) Insurance.

 

(i) Borrower, at its sole cost and expense, shall keep the Improvements and
Equipment insured (including, but not limited to, any period of renovation,
alteration

 

87



--------------------------------------------------------------------------------

and/or construction) during the term of the Loan with the coverage and in the
amounts required under this Agreement for the mutual benefit of Borrower and
Lender against loss or damage by fire, lightning, wind and such other perils as
are customarily included in a standard “all-risk” or “special cause of loss”
form and against loss or damage by other risks and hazards covered by a standard
extended coverage insurance policy (including, without limitation, fire,
lightning, hail, hurricane, windstorm, tidal wave, explosion, acts of terrorism,
riot and civil commotion, vandalism, malicious mischief, strike, water damage,
sprinkler leakage, collapse, burglary, theft, mold and microbial matter coverage
arising as a result of covered perils under the standard “all risk” policy and
such other coverages as may be reasonably required by Lender on the special form
(formerly known as an all risk form)). Such insurance shall be in an amount (i)
equal to then full replacement cost of the Improvements and Equipment (exclusive
of the cost of foundations and footings), without deduction for physical
depreciation, and (ii) such that the insurer would not deem Borrower a
co-insurer under said policies. The policies of insurance carried in accordance
with this Section 5.1(x) shall be paid not less than ten (10) days in advance of
the due date thereof and shall contain the “Replacement Cost Endorsement” with a
waiver of depreciation. If terrorism coverage is excluded on an “all-risk”
basis, then Borrower shall obtain coverage for terrorism and similar acts in the
stand alone terrorism market. Notwithstanding the foregoing, Lender shall not
unreasonably withhold its consent to reductions in the stated amounts and types
of coverage required to be maintained by Borrower hereunder if such levels of
coverage or types of insurance, as determined by Lender in its sole discretion,
(A) are not available at commercially reasonable rates and (B) are not at the
time commonly maintained for properties similar to the Mortgaged Property and
located in or around the region in which the Mortgaged Property is located.

 

(ii) Borrower, at its sole cost and expense, for the mutual benefit of Borrower
and Lender, shall also obtain and maintain or cause to be obtained and
maintained during the entire term of the Loan the following policies of
insurance:

 

(A) flood insurance, if any part of the Improvements on any part of the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994 (and any amendment or successor act thereto) in an amount at
least equal to the maximum limit of coverage available with respect to the
Improvements and Equipment under said Act;

 

(B) Comprehensive General Liability or Commercial General Liability insurance,
including a broad form comprehensive general liability endorsement and coverage
for broad form property damage, contractual damages, personal injuries
(including death resulting therefrom) and a liquor liability endorsement if
liquor is sold on the Mortgaged Property, containing minimum limits of liability
of $1 million for both injury to or death of a person and for property damage
per occurrence and $2 million in the aggregate for the Mortgaged Property, and
such other liability insurance reasonably requested by Lender; in addition, at
least $25

 

88



--------------------------------------------------------------------------------

million excess and/or umbrella liability insurance shall be obtained and
maintained for any and all claims, including all legal liability imposed upon
Borrower and all court costs and attorneys’ fees incurred in connection with the
ownership, operation and maintenance of the Mortgaged Property;

 

(C) business interruption insurance (including rental value) in an annual
aggregate amount equal to the estimated gross revenues from the Leases of the
Mortgaged Property (including, without limitation, the loss of all Rents and
additional Rents payable by all of the lessees under the Leases (whether or not
such Leases are terminable in the event of a fire or casualty)), such insurance
to cover losses for a period of the longer of (x) eighteen (18) months after the
date of the fire or casualty in question, or (y) the period from the time of
loss until all repairs are fully completed with reasonable diligence and
dispatch, plus an extended period of indemnity commencing at the time repairs
are completed for a period of not less than 365 days and to be increased or
decreased, as applicable, from time to time during the term of the Loan if, and
when, the gross revenues from the Leases of the Mortgaged Property materially
increase or decrease, as applicable (including, without limitation, increases
from new Leases and renewal Leases entered into in accordance with the terms of
this Agreement), to reflect all increased Rent and increased additional Rent
payable by all of the lessees under such renewal Leases and all Rent and
additional Rent payable by all of the lessees under such new Leases;

 

(D) insurance against loss or damage from (x) leakage of sprinkler systems and
(y) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in the Improvements (without exclusion for explosions),
covering all boilers or other pressure vessels, machinery and equipment located
in, on, or about the Improvements; coverage is required in an amount at least
equal to the full replacement cost of such equipment and the building or
buildings housing same and shall extend to electrical equipment, sprinkler
systems, heating and air conditioning equipment, refrigeration equipment and
piping;

 

(E) to the extent required by an applicable Governmental Authority with
jurisdiction thereover, worker’s compensation insurance coverage (covering, and
in amounts not less than the statutory minimums for, all persons employed by
Borrower at the Mortgaged Property and subject to worker’s compensation laws in
the state where the Mortgaged Property is located and in compliance with all
other requirements of applicable local, state and federal law) and “Employers
Liability” insurance in amounts not less than required by statute;

 

(F) during any period of repair or restoration, builder’s “all risk” insurance
in an amount equal to not less than the full insurable value of the Mortgaged
Property against such risks (including, without limitation, fire and extended
coverage and collapse of the Improvements to agreed limits) as Lender may
request, in form and substance acceptable to Lender;

 

89



--------------------------------------------------------------------------------

(G) ordinance or law coverage to compensate for the cost of demolition,
increased cost of construction, and loss to any undamaged portions of the
Improvements, if the current use of the Mortgaged Property or the Improvements
themselves are or become “nonconforming” pursuant to the applicable zoning
regulations or full rebuildability following casualty is not otherwise permitted
under such zoning regulations;

 

(H) if reasonably required by Lender as a result of any Mortgaged Property being
located in an area with a high degree of seismic activity, earthquake damage
insurance in an amount and form reasonably acceptable to Lender; and

 

(I) such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests with respect to the Loan and the
Mortgaged Property and to conform such requirements to then current standards
for a Securitization.

 

(iii) All policies of insurance (the “Policies”) required pursuant to this
Section 5.1(x):

 

(A) shall be issued by (1) an insurer approved by Lender which has a claims
paying ability rating of not less than “A” (or the equivalent) by Rating
Agencies satisfactory to Lender (one of which shall be Standard & Poor’s Ratings
Group) and A:VIII or better as to claims paying ability by AM Best, or (2) an
insurer within the CB Richard Ellis Insurance Program which has a claims paying
ability rating of not less than “BBB” or “BBB(pi)”(as applicable) (or the
equivalent) by Rating Agencies satisfactory to Agent (one of which shall be
Standard & Poor’s Ratings Group) and A:VIII or better as to claims paying
ability by AM Best; provided, however, if any of the Policies shall be delivered
in accordance with this subsection 5.1(x)(iii)(A)(2), then Lender shall have the
right, to be exercised at anytime during the term of the Loan, at Lender’s sole
and absolute discretion, to require Borrower to replace the Policies under this
subsection 5.1(x)(iii)(A)(2) with Policies that conform with subsection
5.1(x)(iii)(A)(1) above.

 

(B) shall name Lender as an additional insured under all liability policies and
contain a standard noncontributory mortgagee clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender (and/or such other party as may
be designated by Lender) as the party to which all payments made by such
insurance company shall be paid (except general public liability and excess
liability, as to which Lender shall be named as additional insured, but not as
loss payee),

 

(C) shall be maintained throughout the term of the Loan without cost to Lender,

 

90



--------------------------------------------------------------------------------

(D) shall contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest (including, without limitation, endorsements
providing that neither Borrower, Lender nor any other party shall be a
co-insurer under said Policies and that Lender shall receive at least thirty
(30) days prior written notice of any modification, reduction or cancellation),

 

(E) shall contain a waiver of subrogation against Lender,

 

(F) shall be for a term of not less than one year,

 

(G) shall provide for claims to be made on an occurrence basis,

 

(H) shall contain an agreed value clause updated annually (if the amount of
coverage under such policy is based upon the replacement cost of the Mortgaged
Property),

 

(I) shall be issued by an insurer licensed in the state in which the Mortgaged
Property is located,

 

(J) shall provide that Lender may, but shall not be obligated to, make premium
payments to prevent any cancellation, endorsement, alteration or reissuance, and
such payments shall be accepted by the insurer to prevent same, and

 

(K) shall be reasonably satisfactory in form and substance to Lender and
reasonably approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds to the extent not otherwise specified in this Section
5.1(x). All property damage insurance policies (except for flood and earthquake
policies) must automatically reinstate after each loss.

 

Copies of said Policies, certified as true and correct by Borrower, or insurance
certificates thereof, shall be delivered to Lender. Not later than ten (10) days
prior to the expiration date of each of the Policies, Borrower shall deliver to
Lender satisfactory evidence of the renewal of each Policy. The insurance
coverage required under this Section 5.1(x) may be effected under a blanket
policy or policies covering the Mortgaged Property and other property and assets
not constituting a part of the Collateral; provided that any such blanket policy
shall provide at least the same amount and form of protection as would a
separate policy insuring the Mortgaged Property individually, which amount shall
not be less than the amount required pursuant to this Section 5.1(x) and which
shall in any case comply in all other respects with the requirements of this
Section 5.1(x). Upon demand therefor, Borrower shall reimburse Lender for all of
Lender’s or its designee’s reasonable costs and expenses incurred in obtaining
any or all of the Policies or otherwise causing the compliance with the terms
and provisions of this Section 5.1(x), including (without limitation) obtaining
updated flood hazard certificates and replacement of any so-called “forced
placed” insurance coverages to the extent Borrower was required to obtain and
maintain any such Policy or Policies hereunder and failed to do so. Borrower
shall pay the premiums for such Policies (the “Insurance Premiums”) as the same
become due and payable and shall furnish to Lender evidence of the renewal of
each of the Policies with

 

91



--------------------------------------------------------------------------------

receipts for the payment of the Insurance Premiums or other evidence of such
payment reasonably satisfactory to Lender (provided, however, that Borrower is
not required to furnish such evidence of payment to Lender in the event that
such Insurance Premiums have been paid by Lender). If Borrower does not furnish
such evidence and receipts at least ten (10) days prior to the expiration of any
expiring Policy, then Lender may procure, but shall not be obligated to procure,
such insurance and pay the Insurance Premiums therefor, and Borrower agrees to
reimburse Lender for the cost of such Insurance Premiums promptly on demand.
Within thirty (30) days after request by Lender, Borrower shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested by Lender, based on then industry-standard amounts of coverage then
being obtained by prudent owners of properties similar to the Mortgaged Property
in the same applicable market region as the Mortgaged Property. Borrower shall
give Lender prompt written notice if Borrower (or any Affiliate) receives from
any insurer any written notification or threat of any actions or proceedings
regarding the non-compliance or non-conformity of the Mortgaged Property with
any insurance requirements. In addition to the foregoing, Borrower shall
monitor, in a commercially reasonable manner on a monthly basis, the status of,
and the delivery of evidence to Borrower of, each tenant’s insurance coverage
carried with respect to such tenant’s property, fixtures and equipment at the
Mortgaged Property, and give Lender prompt written notice if Borrower (or, to
Borrower’s knowledge, any Affiliate) receives from any insurance carrier which
insures such property, any notice that such tenant’s coverage is being
cancelled, terminated, has expired or is being materially modified. Borrower
shall not agree or acquiesce to any such cancellation, termination, expiration
or material modification of tenant insurance coverage without the prior consent
of Lender (not to be unreasonably withheld or delayed). In the event of the
cancellation, termination or expiration of such tenant’s insurance coverage,
Borrower shall cause such tenant to promptly replace such lapsed coverage with
comparable coverage, or, to the extent the same is available, purchase and
“force-place” such coverage on such tenant’s behalf, at Borrower’s expense,
within five (5) days following such lapse. Borrower’s covenants and obligations
set forth in the previous two (2) sentences are hereinafter collectively
referred to as the “Force-Place Obligation.”

 

(iv) If the Mortgaged Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty, Borrower shall give prompt notice thereof to
Lender.

 

(A) In case of loss covered by Policies, Lender may either (a) jointly with
Borrower settle and adjust any claim and agree with the insurance company or
companies on the amount to be paid on the loss or (b) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that Borrower may settle and adjust losses without participation by
Lender with respect to a single loss aggregating not in excess of an amount
equal to two percent (2%) of the Loan Amount, agree with the insurance company
or companies on the amount to be paid upon the loss and collect and receive any
such Insurance Proceeds; provided, further, that if (x) at the time of the
settlement of such claim an Event of Default has occurred and is continuing or
(y) Lender and Borrower are unable to agree upon a joint settlement (other than
with respect to claims which Borrower may settle and adjust in accordance with
the first

 

92



--------------------------------------------------------------------------------

proviso in this Section 5.1(x)(iv)(A)) or (z) Lender disapproves of Borrower’s
proposed settlement with the insurance company (other than with respect to
claims which Borrower may settle and adjust in accordance with the first proviso
in this Section 5.1(x)(iv)(A)), then Lender shall settle and adjust such claim
without the consent of Borrower. In any such case Lender shall and is hereby
authorized to collect and receipt for any such Insurance Proceeds subject to and
to the extent provided for in this Agreement. The reasonable out-of-pocket
expenses incurred by Lender in the adjustment and collection of Insurance
Proceeds shall become part of the Indebtedness and be secured by the Mortgage
and shall be reimbursed by Borrower to Lender upon demand therefor.

 

(B) In the event of any insured damage to or destruction of the Mortgaged
Property or any part thereof (herein called an “Insured Casualty”) where (1) the
aggregate amount of the loss, as reasonably determined by an Independent
insurance adjuster, is less than thirty percent (30%) of the Lender’s reasonable
estimate of the fair market value of the Mortgaged Property, (2) in the
reasonable judgment of Lender, the Mortgaged Property can be restored, replaced
and/or rebuilt (collectively, the “Restoration”) by not later than the first to
occur of (a) twelve (12) months of settlement of the claim and (b) the
expiration of the business interruption insurance and, in any case, not later
than six (6) months prior to the Maturity Date to an economic unit not
materially less valuable (including an assessment of the impact of the
termination of any Leases due to such Insured Casualty) and not less useful than
the same was prior to the Insured Casualty, (3) Lender reasonably determines
that the rental income of the Mortgaged Property, after the Restoration thereof,
will be sufficient to meet all Operating Expenses, payments for Reserves and
payments of principal and interest under the Loan and satisfy a debt service
coverage ratio (as reasonably determined by Lender) of 1.30:1.00, and (4) tenant
leases requiring payment of annual rent equal to at least seventy-five percent
(75%) of the gross revenues from the Mortgaged Property during the twelve (12)
month period immediately preceding the date of such fire or other casualty
remain in full force and effect during and after the Restoration of the Property
(subject to the rent abatement provisions thereof applicable as a result of the
casualty, so long as such abatement will end, and full rental payments shall
resume, upon completion of the Restoration in a manner such that the applicable
tenant premises are habitable and available for occupancy by the applicable
tenants for the conduct of their respective businesses therefrom), or if Lender
otherwise elects to allow a Borrower to restore the Mortgaged Property, then, if
no Event of Default shall have occurred and be continuing, the Insurance
Proceeds (after reimbursement of any reasonable out-of-pocket expenses incurred
by Lender in connection with the collection of any applicable Insurance
Proceeds) shall be made available to reimburse Borrower for the cost of
restoring, repairing, replacing or rebuilding the Mortgaged Property or part
thereof subject to the Insured Casualty, as provided for below. Borrower hereby
covenants and agrees to commence and diligently to prosecute such Restoration of
the affected Mortgaged Property. Borrower shall pay all out-of-pocket costs (and
if required by Lender, Borrower shall deposit the total thereof with Lender in
advance) of such Restoration in excess of the Insurance Proceeds made available
pursuant to the terms hereof.

 

93



--------------------------------------------------------------------------------

(C) Except as provided above, the Insurance Proceeds collected upon any Insured
Casualty shall, at the option of Lender in its sole discretion, be applied to
the payment of the Indebtedness (without payment of any Prepayment Consideration
in connection therewith, provided no Event of Default is then continuing) or
applied to the cost of Restoration of the affected Mortgaged Property or part
thereof subject to the Insured Casualty, in the manner set forth below.

 

(D) In the event that Insurance Proceeds (after reimbursement of any reasonable
expenses incurred by Lender in connection with the collection of any applicable
Insurance Proceeds), if any, shall be made available to Borrower for the
Restoration of any portion of the affected Mortgaged Property, Borrower
covenants to complete such Restoration of the affected Mortgaged Property to be
of at least comparable value as prior to such damage or destruction, all to be
effected in accordance with Legal Requirements and plans and specifications
approved in advance by Lender, such approval not to be unreasonably withheld or
delayed.

 

(E) In the event Borrower is entitled to reimbursement out of Insurance
Proceeds, such proceeds shall be held by Lender in the Loss Proceeds Account and
disbursed from time to time as the Restoration progresses upon Lender being
furnished with (1) evidence reasonably satisfactory to it (which evidence may
include inspection(s) of the work performed) that the Restoration covered by the
disbursement has been completed in accordance with plans and specifications
approved by Lender, (2) evidence reasonably satisfactory to it of the estimated
cost of completion of the Restoration, (3) funds, or, at Lender’s option,
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to the Insurance Proceeds to complete the proposed
Restoration, and (4) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds and other
evidences of cost, payment and performance of the foregoing Restoration as
Lender may reasonably require and approve. Lender may, in any event, require
that all plans and specifications for such Restoration be submitted to and
reasonably approved by Lender prior to commencement of work. Lender may retain a
construction consultant to inspect such work and review Borrower’s request for
payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant. No payment made prior to
the final completion of the Restoration shall exceed ninety percent (90%) of the
hard construction costs value of the work performed from time to time (except
for restoration work on a trade by trade basis or on an hourly basis for
professional services in which event, payment may be made in full upon the
completion of such work). No funds other than Insurance Proceeds shall be
disbursed prior to disbursement of such proceeds; and, at all times, the
undisbursed balance of such Insurance Proceeds remaining in the Loss Proceeds
Account, together with funds deposited therein to

 

94



--------------------------------------------------------------------------------

pay the costs of the Restoration by or on behalf of Borrower, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration free and clear of all liens or claims for lien,
except for Permitted Encumbrances. Any surplus which may remain out of Insurance
Proceeds held by Lender after payment of such costs of restoration, repair,
replacement or rebuilding shall, at the option of Lender in its sole discretion,
be paid to Borrower so long as no Event of Default has occurred and is
continuing.

 

(F) Notwithstanding the foregoing, if: (1) an Insured Casualty occurs as to
which Borrower is required pursuant to the terms of this Section 5.1(x) to pay
the Insurance Proceeds to the Lenders for application to the Indebtedness; and
(2) the amount of such Insurance Proceeds is less than 125% of the Indebtedness
as to which such Insured Casualty occurred (such deficiency being the “Insurance
Gap”), then Borrower and Guarantor shall be fully liable to the Lender (for
application to the remaining Indebtedness and Crossed Indebtedness) in an amount
equal to such Insurance Gap.

 

(v) Borrower shall not carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement that would be considered “co-insurance” or adversely affect the
ability to collect under a policy of insurance required hereunder.

 

(y) Condemnation.

 

(i) Borrower shall promptly give Lender written notice of the actual or
threatened commencement of any proceeding for a Taking and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain any
Condemnation Proceeds for said Taking. With respect to any compromise or
settlement in connection with such proceeding, Lender shall jointly with
Borrower compromise and reach settlement unless at the time of such Taking an
Event of Default has occurred and is continuing and the Indebtedness has been
accelerated, in which event Lender shall compromise and reach settlement without
the consent of Borrower. Notwithstanding the foregoing provisions of this
Section 5.1(y), Borrower is authorized to negotiate, compromise and settle,
without participation by Lender, Condemnation Proceeds of up to $100,000 in
connection with any Taking. Notwithstanding any Taking, Borrower shall continue
to pay the Indebtedness at the time and in the manner provided for in this
Agreement and the other Loan Documents and the Indebtedness shall not be reduced
except in accordance herewith.

 

(ii) Borrower shall cause the Condemnation Proceeds to be paid directly to
Lender. Lender may, in its sole discretion, apply any such Condemnation Proceeds
to the reduction or discharge of the Indebtedness (whether or not then due and
payable) (without payment of any Prepayment Consideration in connection
therewith, provided no Event of Default is then continuing).

 

95



--------------------------------------------------------------------------------

(iii) With respect to a Taking in part, which shall mean any Taking which does
not render the affected Mortgaged Property physically or economically unsuitable
in the reasonable judgment of Lender for the use to which it was devoted prior
to the Taking, Borrower shall cause the Condemnation Proceeds to be paid to
Lender as described above, and if Lender does not elect to apply the same to the
Indebtedness as provided in Section 5.1(y)(ii) above, Lender shall deposit such
Condemnation Proceeds in the Loss Proceeds Account and the same shall be made
available for application to the cost of Restoration of the affected Mortgaged
Property and disbursed from time to time as the Restoration progresses upon
Lender being furnished with (1) evidence reasonably satisfactory to it (which
evidence may include inspection(s) of the work performed) that the Restoration
covered by the disbursement has been completed in accordance with plans and
specifications approved by Lender, (2) evidence reasonably satisfactory to it of
the estimated cost of completion of the Restoration, (3) funds, or, at Lender’s
option, assurances satisfactory to Lender that such funds are available and
sufficient in addition to the Condemnation Proceeds to complete the proposed
Restoration, and (4) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds and other
evidences of cost, payment and performance of the foregoing repair, restoration,
replacement or rebuilding as Lender may reasonably require and approve.

 

(iv) Provided that Condemnation Proceeds shall be made available to Borrower for
Restoration of the affected Mortgaged Property, Borrower hereby covenants to
complete the Restoration of the affected Mortgaged Property to be of at least
comparable value and, to the extent commercially practicable, of substantially
the same character as prior to the Taking, all to be effected in accordance with
applicable law and plans and specifications reasonably approved in advance by
Lender. Borrower shall pay all costs (and if required by Lender, Borrower shall
deposit the total thereof with Lender in advance) of such Restoration in excess
of the Condemnation Proceeds made available pursuant to the terms hereof. Lender
may, in any event, require that all plans and specifications for such
Restoration be submitted to and reasonably approved by Lender prior to
commencement of work. Lender may retain a construction consultant to inspect
such work and review any request by Borrower for payments and Borrower shall, on
demand by Lender, reimburse Lender for the reasonable fees and disbursements of
such consultant. No payment made prior to the final completion of the
Restoration shall exceed ninety percent (90%) of the hard construction costs
value of the construction work performed from time to time (except for
restoration work on a trade by trade basis or on an hourly basis for
professional services in which event, payment may be made in full upon the
completion of such work); funds other than Condemnation Proceeds shall be
disbursed prior to disbursement of such proceeds; and at all times, the
undisbursed balance of such proceeds remaining in the hands of Lender, together
with funds deposited for that purpose or irrevocably committed to the repayment
of Lender by or on behalf of Borrower for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration, repair, replacement or rebuilding, free and clear
of all liens or claims for lien. Any surplus which may remain out of
Condemnation Proceeds held by Lender after payment of such costs of restoration,
repair, replacement or rebuilding shall, at the option of Lender in its sole
discretion, be applied to the payment of the Indebtedness or be paid to Borrower
so long as no Event of Default has occurred and is continuing.

 

96



--------------------------------------------------------------------------------

(v) If the affected Mortgaged Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of any such Condemnation Proceeds to
which it is entitled hereunder, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
have reserved in any foreclosure decree a right to receive said award or
payment, or a portion thereof sufficient to pay the Indebtedness. In no case
shall any such application reduce or postpone any payments otherwise required
pursuant to this Agreement, other than the final payment on the Note.

 

(z) Leases and Rents.

 

(i) Borrower absolutely and unconditionally assigns to Lender, Borrower’s right,
title and interest in all current and future Leases and Rents as collateral for
the Loan, it being intended by Borrower that this assignment constitutes a
present, absolute assignment and not an assignment for additional security only.
Such assignment to Lender shall not be construed to bind Lender to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or otherwise impose any obligation upon Lender. Borrower shall
execute and deliver to Lender such additional instruments, in form and substance
reasonably satisfactory to Lender, as may hereafter be reasonably requested in
writing by Lender to further evidence and confirm such assignment. Nevertheless,
subject to the terms of this Section 5.1(z), Lender grants to Borrower a license
to lease, maintain, operate and manage the Mortgaged Property and to collect,
use and apply the Rents in accordance with the terms hereof and otherwise act as
the landlord under the Leases. Any portion of the Rents held by Borrower shall
be held in trust for the benefit of Lender for use in the payment of the
Indebtedness. Upon the occurrence of an Event of Default and during the
continuance thereof, the license granted to Borrower herein shall automatically
be revoked, and Lender shall immediately be entitled to possession of all Rents,
whether or not Lender enters upon or takes control of the Mortgaged Property.
Lender is hereby granted and assigned by Borrower the right, at its option, upon
revocation of the license granted herein, to enter upon the Mortgaged Property
in person, by agent or by court-appointed receiver to collect the Rents. Any
Rents collected after the revocation of the license shall be applied toward
payment of the Indebtedness as set forth in Section 2.8 hereof.

 

(ii) All Leases entered into by Borrower shall provide for rental rates
comparable to (or more favorable to Borrower than) then-existing local market
rates and terms and conditions commercially reasonable and consistent with (or
more favorable to Borrower than) then-prevailing local market terms and
conditions for similar type properties. With respect to any Lease for more than
15% of the rentable square footage of the Mortgaged Property, Borrower shall not
enter into such Lease without the prior written consent of Lender. Borrower
shall furnish Lender with (1) detailed term sheets in advance in the case of any
Leases, modifications, amendments or renewals for which Lender’s consent is
required and (2) in the case of any other Leases, executed copies of such Leases
upon written request. All renewals or amendments or modifications of

 

97



--------------------------------------------------------------------------------

Leases that do not satisfy the requirements of the first sentence of this
Section 5.1(z)(ii) shall be subject to the prior approval of Lender. All Leases
shall be written on the standard lease form previously approved by Lender which
form shall not be materially changed without Lender’s prior written consent
which consent shall not be unreasonably withheld. All Leases executed after the
date hereof shall provide that they are subordinate to the Mortgage, and that
the lessee agrees to attorn to Lender upon Lender’s non-disturbance of such
tenant so long as such tenant is not in default under its Lease. Borrower,

 

(A) shall observe and perform all of the material obligations imposed upon the
lessor under the Leases and shall not do or permit to be done anything to
materially impair the value of the Leases as security for the Indebtedness;

 

(B) shall promptly send copies to Lender of all written notices of default which
Borrower shall send or receive thereunder;

 

(C) shall enforce all of the material terms, covenants and conditions contained
in the Leases upon the part of the lessee thereunder to be observed or performed
and shall effect a termination or diminution of the obligations of tenants under
leases, only in a manner that a prudent owner of a similar property to the
Mortgaged Property would enforce such terms covenants and conditions or effect
such termination or diminution in the ordinary course of business;

 

(D) shall not collect any of the Rents more than one (1) month in advance;

 

(E) shall not execute any other assignment of lessor’s interest in Leases or
Rents; and

 

(F) shall not convey or transfer or suffer or permit a conveyance or transfer of
the Mortgaged Property or of any interest therein so as to effect a merger of
the estates and rights of, or a termination or diminution of the obligations of,
lessees thereunder.

 

Borrower shall submit any Lease, modification, amendment or renewal for which
Lender’s consent is required (together with all applicable information and
documents, if any, relating thereto as Lender may reasonably require in
connection with its determination) to Lender in writing sent by recognized
overnight delivery service or by registered or certified mail (and
simultaneously shall contact the Lender by telephone and by electronic mail) in
accordance with the terms of this Agreement (the “First Notice”), requesting
Lender’s approval of such Lease, modification, amendment or renewal. Lender
shall use reasonable efforts to deliver to Borrower its written approval or
disapproval of the proposed Lease, modification, amendment or renewal within ten
(10) Business Days after Lender shall have received the First Notice. Unless
Lender shall have approved the Lease, modification, amendment or renewal
contained in the First Notice, Lender’s approval shall be deemed to be withheld.
If Borrower does not receive Lender’s response by the end of such ten (10)
Business Days period, Borrower may

 

98



--------------------------------------------------------------------------------

resubmit its written request to Lender (the “Second Notice”). The Second Notice
shall make reference to the First Notice and shall bear the following legend in
capital letters: “LENDER’S FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN FIVE (5) BUSINESS DAYS FOLLOWING RECEIPT SHALL BE DEEMED TO CONSTITUTE
LENDER’S CONSENT TO THE [LEASE] [MODIFICATION] [AMENDMENT] [RENEWAL] DESCRIBED
HEREIN.” If Lender does not approve or disapprove the proposed Lease,
modification, amendment or renewal within five (5) Business Days after Lender
shall have received Borrower’s Second Notice, Lender shall be deemed to have
approved the proposed Lease, modification, amendment or renewal.

 

(iii) Borrower shall within five Business Days of receipt deposit cash Security
Deposits of lessees which are turned over to or for the benefit of Borrower or
otherwise collected by or on behalf of Borrower, into the Security Deposit
Account and shall not commingle such funds with any other funds of Borrower, and
shall deliver all instruments evidencing non-cash Security Deposits and all
related documents to Lender. Any bond or other instrument which Borrower is
permitted to hold in lieu of cash Security Deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described, shall, if permitted pursuant to Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender) and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender; provided, however, that so long as no Event of Default exists and
Borrower delivers such bond or other instrument to Lender to hold under this
Agreement, Lender may elect not to require Borrower to cause the Lender to be
named as payee thereunder, in which event if an Event of Default occurs,
Borrower shall take all actions as are necessary in order to cause Lender or to
be named as payee thereunder and take such other actions as Lender may
reasonably require with respect thereto, and Borrower hereby constitutes and
appoints Lender, during the continuance of an Event of Default, its true and
lawful attorney-in-fact with full power of substitution to take in the name of
Borrower any and all actions necessary to take such actions, including causing
Lender to be named as payee thereunder. Such power of attorney shall be deemed
to be a power coupled with an interest and cannot be revoked. Borrower shall,
upon request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing. Upon the occurrence and during the
continuance of any Event of Default, to the extent permitted by applicable Legal
Requirements, Borrower shall, upon Lender’s request, turn over to Lender any
Security Deposits (and any interest theretofore earned thereon) not yet
deposited into the Security Deposit Account or delivered to Lender with respect
to all or any portion of the Mortgaged Property, to be held by Lender subject to
the terms of the Leases.

 

(aa) Maintenance of Mortgaged Property. Borrower shall cause the Mortgaged
Property to be maintained in a good and safe condition and repair, subject to
wear and tear and damage caused by casualty or condemnation. The Improvements
and the Equipment shall not be removed, demolished or altered (except for (1)
normal replacement of the Equipment, (2) Improvements contemplated in an
approved Operating Budget or pursuant to Leases in effect from time to time, or
(3) removals, demolition or alterations that do not cost more than $100,000)
without the consent of Lender which consent shall not be unreasonably withheld
or

 

99



--------------------------------------------------------------------------------

delayed. Except with respect to an Insured Casualty which shall be governed by
the terms and conditions provided herein, Borrower shall, or shall cause any
tenants obligated under their respective Leases to, promptly repair, replace or
rebuild any part of the Mortgaged Property that becomes damaged, worn or
dilapidated. Borrower shall complete and pay for any structure at any time in
the process of construction or repair on the Land. Borrower shall not initiate,
join in, or consent to any change in any private restrictive covenant, zoning
law or other public or private restriction, limiting or defining the uses which
may be made of any Mortgaged Property or any part thereof without the written
consent of Lender. If under applicable zoning provisions the use of all or any
portion of the Mortgaged Property is or shall become a nonconforming use,
Borrower will not cause or permit such nonconforming use to be discontinued or
abandoned if such discontinuance of abandonment would cause such nonconforming
use to no longer be permitted without the express written consent of Lender,
which consent shall not be unreasonably withheld or delayed. Borrower shall not
(i) change the use of any of the Land or Improvements in any material respect,
(ii) permit or suffer to occur any waste on or to any Mortgaged Property or to
any portion thereof or (iii) take any steps whatsoever to convert any Mortgaged
Property, or any portion thereof, to a condominium or cooperative form of
management.

 

(bb) Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Lien created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (1) deducting the Loan from the value of the Collateral for the purpose
of taxation, (2) affecting Lender’s Lien on the Collateral or (3) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by realty, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; provided, however, if such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be immediately due and payable.

 

ARTICLE VI.

NEGATIVE COVENANTS

 

Section 6.1. Negative Covenants. Borrower covenants and agrees that, until
payment in full of the Indebtedness, it will not do, directly or indirectly, any
of the following unless Lender consents thereto in writing:

 

(a) Liens on the Mortgaged Property. Incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, except as permitted by
Section 5.1(b) above, any Lien with respect to any Mortgaged Property or any
portion thereof, except: (i) Liens in favor of Lender and (ii) the Permitted
Encumbrances.

 

(b) Ownership. Except as expressly permitted by or pursuant to this Agreement or
the other Loan Documents, own any property of any kind other than the Mortgaged
Property.

 

100



--------------------------------------------------------------------------------

(c) Other Borrowings. Incur, create, assume, become or be liable in any manner
with respect to Other Borrowings, other than the Crossed Loans.

 

(d) Dissolution; Merger or Consolidation. Dissolve, terminate, liquidate, merge
with or consolidate into another Person.

 

(e) Change In Business. Make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.

 

(f) Debt Cancellation. Cancel or otherwise forgive or release any material claim
or debt owed to Borrower by any Person, except for adequate consideration or in
the ordinary course of Borrower’s business.

 

(g) Affiliate Transactions. (i) Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of Borrower or with any director,
officer or employee of any Affiliate of Borrower, except transactions in the
ordinary course of business of Borrower and upon terms which are no less
favorable to Borrower than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate of Borrower, or (ii) make any
payment or permit any payment to be made to any Affiliate of Borrower (other
than the Independent Director’s fees for acting such capacity) when or as to any
time when any Event of Default shall exist, provided, however, that Borrower
shall be able to make distributions to its owner(s) as reasonably necessary for
Digital Realty Trust to meet the REIT Distribution Requirement in any taxable
year, but in no event shall such distributions, in the aggregate, exceed
Borrower’s taxable income, as determined under Section 703(a) of the Code, for
such taxable year.

 

(h) Creation of Easements. Except as expressly permitted by or pursuant to the
Mortgage or this Agreement, create, or permit any Mortgaged Property or any part
thereof to become subject to, any easement, license or restrictive covenant,
other than a Permitted Encumbrance, provided, that the consent of Lender shall
not be unreasonably withheld or delayed to the extent that any such easement,
license or restrictive covenant is reasonably necessary for the continued use,
enjoyment, access to or operation of the applicable Mortgaged Property.

 

(i) Misapplication of Funds. Distribute any Rents or Moneys received from
Accounts in violation of the provisions of Section 2.12, or fail to deposit into
the Security Deposit Account or deliver to Lender and pledge to Lender any
Security Deposit, or misappropriate any Security Deposit or portion thereof.

 

(j) Certain Restrictions. Enter into any agreement that expressly restricts the
ability of Borrower to enter into amendments, modifications or waivers of any of
the Loan Documents.

 

(k) Assignment of Licenses and Permits. Assign or transfer any of its interest
in any Permits pertaining to any Mortgaged Property, or assign, transfer or
remove or permit any other Person to assign any records pertaining to any
Mortgaged Property.

 

101



--------------------------------------------------------------------------------

(l) Place of Organization. Change its jurisdiction of organization, creation or
formation, as applicable, without giving Lender at least fifteen (15) days’
prior written notice thereof and promptly providing Lender such information as
Lender may reasonably request in connection therewith.

 

(m) Leases. Enter into, amend or cancel (or permit the same to occur) Leases,
except as permitted by or pursuant to or would not result in a violation of this
Agreement.

 

(n) Management Agreement. Except in accordance with this Agreement, (i)
terminate or cancel the Management Agreement, (ii) consent to either the
reduction of the term of or the assignment of the Management Agreement, (iii)
increase or consent to the increase of the amount of any charges under the
Management Agreement, or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect.

 

(o) Plans and Welfare Plans. Knowingly engage in or permit any transaction in
connection with which Borrower or any subsidiary could be subject to either a
material civil penalty or material tax assessed pursuant to Section 502(i) or
502(1) of ERISA or Section 4975 of the Code, permit any Welfare Plan to provide
retiree or post-employment medical, disability or life insurance benefits with
respect to any current or former employee of Borrower other than (i) coverage
mandated by applicable law, (ii) death or disability benefits that have been
fully provided for by paid up insurance or otherwise or (iii) severance benefits
(unless such coverage is provided after notification of and with the reasonable
approval of Lender), permit the assets of Borrower to become “plan assets”,
whether by operation of law or under regulations promulgated under ERISA or
adopt, amend (except as may be required by applicable law) or materially
increase the amount of any benefit or amount payable under, or permit any
subsidiary to adopt, amend (except as may be required by applicable law) or
materially increase the amount of any benefit or amount payable under, any Plan,
except for normal increases in the ordinary course of business consistent with
past practice that, in the aggregate, do not result in a material increase in
benefits expense to Borrower or any subsidiary.

 

(p) Transfer of Ownership Interests. Permit any Transfer to occur, other than a
Permitted Transfer. Notwithstanding the foregoing, in the event that Borrower
desires to transfer all of the Mortgaged Property to another party (the
“Transferee Borrower”) and have the Transferee Borrower assume all of the
Borrower’s obligations under the Loan Documents, and have replacement guarantors
and indemnitors assume all of the obligations of Guarantor under the Loan
Documents from and after such transfer (collectively, a “Transfer and
Assumption”), the Borrower may make a written application to Lender for Lender’s
consent to the Transfer and Assumption, subject to the conditions set forth
below in this Section; provided that no more than one Transfer and Assumption
shall be permitted during the term of the Loan. Together with such written
application, Borrower shall pay to Lender the reasonable review fee then
required by Lender. Borrower also shall pay on demand all of the reasonable
costs and expenses incurred by Lender, including reasonable attorneys’ fees and
expenses, and including the fees and expenses of Rating Agencies and other
outside entities, in connection with considering any proposed Transfer and
Assumption, whether or not the same is permitted or occurs. Lender may grant or
withhold its consent to a Transfer and Assumption in its reasonable discretion.
Completion of any Transfer and Assumption shall be subject, in addition to such
other conditions as Lender reasonably may determine to impose, to satisfaction
of the following conditions:

 

(i) No Default or Event of Default shall have occurred and be continuing at the
time of the proposed Transfer and Assumption;

 

102



--------------------------------------------------------------------------------

(ii) Borrower shall have submitted to Lender true, correct and complete copies
of information and documents reasonably requested by Lender concerning the
Mortgaged Property, the Transferee Borrower and any replacement guarantors and
indemnitors;

 

(iii) Evidence satisfactory to Lender shall have been provided showing that the
Transferee Borrower and such of its Affiliates as shall be designated by Lender
comply with Article VIII, as those provisions may be modified by Lender taking
into account the ownership structure of Transferee Borrower and its Affiliates;

 

(iv) If a Securitization has occurred, Borrower shall have obtained (and
delivered to Lender) a Rating Confirmation with respect to the Transfer and
Assumption and all related transactions;

 

(v) The identity, experience, and financial condition of the Transferee Borrower
and the replacement guarantors and indemnitors shall be acceptable to Lender in
its sole and absolute discretion;

 

(vi) Borrower shall deliver to Lender at the closing of the Transfer and
Assumption an assumption fee in the amount of one percent (1%) of the then
unpaid principal balance of the Loan;

 

(vii) Borrower, Transferee Borrower, the original and replacement guarantors and
indemnitors shall execute and deliver such documents as Lender may require, in
form and substance satisfactory to Lender, to evidence the Transfer and
Assumption, including replacement guaranties and indemnities and Loan Document
modifications;

 

(viii) Counsel to the Transferee Borrower and replacement guarantors and
indemnitors shall deliver to Lender opinions in form and substance satisfactory
to Lender as to substantially the same matters for which opinions were required
in connection with the origination of the Loan (and as to such additional
matters as the Lender and (if a Securitization has occurred) Rating Agencies may
require), including, without limitation, a bankruptcy non-consolidation opinion;

 

(ix) Borrower shall cause to be delivered to Lender an endorsement to Lender’s
policy of title insurance in form and substance acceptable to Lender, in
Lender’s reasonable discretion, relating to, among other things, the change in
the identity of the vestee and execution and delivery of the Transfer and
Assumption documents and the continuing priority of the Mortgage and the
continuing effect of the title insurance and all endorsements thereto (in each
case subject to Permitted Encumbrances);

 

(x) under no circumstance shall any Transfer and Assumption be permitted
hereunder unless after giving effect to such Transfer and Assumption the
Transferee

 

103



--------------------------------------------------------------------------------

Borrower and each Crossed Borrower (or each “Borrower Transferee” as defined in
each Crossed Loan Agreement, pursuant to a “Transfer and Assumption”, as defined
in each Crossed Loan Agreement, occurring simultaneously with the Transfer and
Assumption hereunder) is under 100% common ownership (direct and indirect) and
control; and

 

(xi) Borrower or Borrower Transferee shall deliver to Lender a payment in the
amount of all reasonable costs and expenses incurred by Lender in connection
with the Transfer and Assumption, including but not limited to, Lender’s
reasonable attorneys’ fees and expenses, all recording fees, Rating Agency fees
and expenses, and all fees payable to the title company in connection with the
Transfer and Assumption.

 

(q) Equipment and Inventory. Except pursuant to the Management Agreement, permit
any Equipment owned by Borrower or any of its Affiliates to be removed at any
time from any Mortgaged Property unless the removed item is consumed or sold in
the usual and customary course of business, removed temporarily for maintenance
and repair or, if removed permanently, replaced by an article of equivalent
suitability and not materially less value, owned by Borrower free and clear of
any Lien (other than Permitted Encumbrances).

 

(r) Management Fees. Pay Borrower or any Affiliate of Borrower any management
fees with respect to the Mortgaged Property except for management fees paid to
Manager under the Management Agreement.

 

(s) Prohibited Persons. With respect to Borrower, Guarantor and any of their
respective officers, directors, partners, members or majority-owned Affiliates:
(i) conduct any business, or engage in any transaction or dealing, with any
known Prohibited Person, including, but not limited to, the making or receiving
of any contribution of funds, goods, or services, to or for the benefit of a
known Prohibited Person; or (ii) knowingly and intentionally engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224.

 

ARTICLE VII.

EVENT OF DEFAULT

 

Section 7.1. Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:

 

(a) if on any Payment Date Borrower fails to pay any Monthly Debt Service
Payment due and payable on such Payment Date, or if Borrower fails to make any
scheduled deposits into the Reserve Accounts when due and payable in accordance
with the provisions hereof;

 

(b) if Borrower fails to pay the outstanding Indebtedness on the Maturity Date;

 

(c) if Borrower fails to pay or deposit any other amount payable or required to
be deposited pursuant to this Agreement or any other Loan Document when due and
payable in accordance with the provisions hereof or thereof, as the case may be,
and such failure continues for ten (10) Business Days after Lender delivers
written notice thereof to Borrower;

 

104



--------------------------------------------------------------------------------

(d) if any representation or warranty made herein or in any other Loan Document,
or in any report, certificate, financial statement or other Instrument,
agreement or document furnished by Borrower or Guarantor in connection with this
Agreement, the Note or any other Loan Document executed and delivered by
Borrower or Guarantor shall be false or misleading in any material respect as of
the date such representation or warranty was made (or if such representation or
warranty relates to an earlier date, then as of such earlier date);

 

(e) if Borrower, any SPC Party or the Guarantor makes a general assignment for
the benefit of creditors;

 

(f) if a receiver, liquidator or trustee shall be appointed for Borrower, any
SPC Party or the Guarantor or if Borrower, any SPC Party or the Guarantor shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, any SPC Party or the Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower or the Guarantor shall be instituted;
provided, however, that if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, any SPC Party or
the Guarantor, upon the same not being discharged, stayed or dismissed within
ninety (90) days, or if Borrower, any SPC Party or the Guarantor shall generally
not be paying its debts as they become due;

 

(g) if Borrower attempts to delegate its obligations or assign its rights under
this Agreement, any of the other Loan Documents or any interest herein or
therein, or if any Transfer occurs, other than in accordance with or as
permitted under this Agreement;

 

(h) if any breach or failure to perform any of the covenants in Article VI
hereof shall occur, which breach or failure to perform, in the case of Section
6.1(o) or (q) only, shall remain uncured for a period of thirty (30) days after
the occurrence of such breach or failure to perform, or if any material breach
or failure to perform any of the covenants in Article VIII hereof shall occur;

 

(i) if an Event of Default as defined or described in the Note or any other Loan
Document occurs, whether as to Borrower or the Mortgaged Property or any portion
thereof;

 

(j) if Borrower fails (i) to maintain any insurance required to be maintained
pursuant to Section 5.1(x) hereof; or (ii) to satisfy the Force-Place
Obligation;

 

(k) if any Crossed Loan Default shall occur under any of the Crossed Loan
Documents; and

 

(l) if Borrower shall fail to perform any of the terms, covenants or conditions
of this Agreement, the Note, the Mortgage or the other Loan Documents, other
than as specifically otherwise referred to above in this definition of “Event of
Default,” for ten (10) Business Days after notice to Borrower from Lender or its
successors or assigns, in the case of any Default which can be cured by the
payment of a sum of money (other than Events of Default pursuant to Sections
7.1(a) and 7.1(b) above, as to which the grace period, if any, set forth therein
is applicable), or for thirty (30) days after notice from Lender or its
successors or assigns,

 

105



--------------------------------------------------------------------------------

in the case of any other Default (unless a longer notice period is otherwise
provided herein or in such other Loan Document); provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and such Borrower shall have commenced to
cure such Default within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for an additional sixty (60) days;

 

then, upon the occurrence of any such Event of Default and at any time
thereafter, Lender or its successors or assigns, may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents, or under the Crossed Loan Documents, or at law or in equity, take
such action, without further notice or demand, as Lender or its successors or
assigns, deems advisable to protect and enforce its rights against Borrower and
in and to all or any portion of the Collateral and in and to the Crossed
Properties, and may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and/or the Collateral
(including, without limitation, all rights or remedies available at law or in
equity), and any and all rights or remedies provided in the Crossed Loan
Documents against the Crossed Borrowers and/or the Crossed Properties. In
addition to and without limiting the foregoing, upon the occurrence of any Event
of Default described in any of Sections 7.1(e), (f), or (g), the unpaid
principal amount of and accrued interest and fees on the Loan and all other
Indebtedness shall automatically become immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other requirements of any kind, all of which are hereby
expressly waived by Borrower. Upon and at any time after the occurrence of any
other Event of Default, at the option of Lender, which may be exercised without
notice or demand to anyone, all or any portion of the Loan and other
Indebtedness shall immediately become due and payable.

 

Section 7.2. Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, other remedies available to Lender against Borrower under this
Agreement or any of the other Loan Documents executed by or with respect to
Borrower, or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any portion of the Indebtedness shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any portion of
the Collateral, and under any of the Crossed Loan Documents with respect to all
or any portion of the Crossed Properties. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents or in the Crossed Loan Documents.

 

(b) In the event of the foreclosure or other action by Lender to enforce
Lender’s remedies in connection with all or any portion of the Collateral,
Lender shall apply all Net Proceeds received to repay the Indebtedness and
Crossed Indebtedness in accordance with Section 2.8, the Indebtedness or Crossed
Indebtedness (as selected by Lender in its sole

 

106



--------------------------------------------------------------------------------

discretion) shall be reduced to the extent of such Net Proceeds and the
remaining portion of the Indebtedness and Crossed Indebtedness shall remain
outstanding and secured by the Loan Documents, it being understood and agreed by
Borrower that Borrower is liable for the repayment of all the Indebtedness;
provided, however, that the Loan shall be deemed to have been repaid only to the
extent of the Net Proceeds actually received by Lender with respect to the
Collateral and applied in reduction of the Indebtedness evidenced by the Note in
accordance with the provisions of this Agreement (rather than application to the
Crossed Indebtedness or other obligations other than the Loan), after payment by
Borrower of all Transaction Costs and costs of enforcement.

 

(c) Upon and during the continuation of an Event of Default, Lender shall have
the right, but not the obligation, with respect to any and all bankruptcy
proceedings that are now or hereafter commenced in connection with the Mortgaged
Property, to (i) vote to accept or reject any plans of reorganization, (ii) vote
in any election of a trustee, (iii) elect the treatment of secured claims as
specified in Section 1111(b) of the Bankruptcy Code, and (iv) make any other
decisions requested of holders of claims or interests that Borrower would have
had the right to do in such bankruptcy proceedings in the absence of an Event of
Default.

 

Section 7.3. Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise. Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of any Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power consequent thereon.
Notwithstanding any other provision of this Agreement, Lender reserves the right
to seek a deficiency judgment or preserve a deficiency claim, in connection with
the foreclosure of any Mortgage on the Mortgaged Property, to the extent
necessary to foreclose on other parts of the Collateral.

 

Section 7.4. Intentionally Omitted.

 

Section 7.5. Curative Advances. If any Event of Default occurs and is not cured
by Borrower after notice from Lender, then Lender may expend such sums as either
shall reasonably deem appropriate to cure or attempt to cure such Event of
Default. Borrower shall immediately repay all such sums so advanced, which sums
shall immediately become part of the Indebtedness, bear interest at the Default
Rate from the date advanced until the date repaid, and be secured by all
Collateral.

 

107



--------------------------------------------------------------------------------

ARTICLE VIII.

SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

 

Section 8.1. Applicable to Borrower and any SPC Party. Borrower hereby
acknowledges that, as a condition of Lender’s agreements and performance of its
obligations hereunder, Lender is relying on the status of Borrower and any SPC
Party as a legal entity separate and apart from any Affiliate or other entity
and has required that Borrower and any SPC Party maintain such status, and
Lender hereby acknowledges such reliance and requirement. Accordingly, Borrower
hereby represents, warrants and covenants as of the Closing Date, at all times
prior to the Closing Date and until such time as the Loan is paid in full, that
absent express advance written waiver from Lender, which may be withheld in
Lender’s sole discretion, Borrower and each SPC Party (if applicable):

 

(a) was and will be organized solely for purpose of owning and operating the
Mortgaged Property, or in the case of any SPC Party, owning the general
partnership interest (if Borrower is a limited partnership) or sole member
interest (if Borrower is a Delaware limited liability company) in Borrower;

 

(b) has not owned, does not own and will not own any assets other than the
Mortgaged Property (including incidental personal property necessary for the
operation thereof and proceeds therefrom) or, in the case of any SPC Party, its
general partnership interest (if Borrower is a limited partnership) sole member
interest (if Borrower is a Delaware limited liability company) in Borrower;

 

(c) was not engaged, is not engaged and will not engage in any business,
directly or indirectly, other than the ownership, management and operation of
the Mortgaged Property;

 

(d) has not entered into and will not enter into any contract or agreement with
any partner, member, shareholder, trustee, beneficiary, principal, joint
venturer or Affiliate of Borrower or any SPC Party except in the ordinary course
of its business pursuant to written agreements upon terms and conditions that
are no less favorable than those that would be available on an arm’s-length
basis with third parties other than such Affiliate;

 

(e) has not (except for the Prior Loans, from which the Mortgaged Property,
Borrower and the SPC Party have been fully released, and for which neither the
Borrower nor any SPC Party shall have any continuing liability, actual or
contingent, upon the closing of the Loan, and in connection with which no
recourse whatsoever against any portion of the Mortgaged Property shall be
available under any circumstances) incurred and will not incur any debt, secured
or unsecured, direct or contingent (including guaranteeing any obligation),
other than (in each case in the case of Borrower only): (i) the Loan and the
Crossed Loans, (ii) trade payables not evidenced by a promissory note incurred
in the ordinary course of business with trade creditors in connection with
owning, operating and maintaining the Mortgaged Property, and customarily paid
by Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding (other than those being disputed or contested in good faith by the
Borrower in the same manner and with the same deposits as Lien Claims set forth
in Section 5.1(b)(ii) of this Agreement), and (iii) equipment financing leases
and purchase money debt for equipment, in each case incurred in the ordinary
course of business in connection with the financing or purchase of equipment
used on the Mortgaged Property, the payments upon which are made

 

108



--------------------------------------------------------------------------------

currently and in any event prior to delinquency, provided, (A) that the
aggregate capitalized amount of all such permitted financing leases plus the
aggregate amount of all such permitted purchase money debt shall not at any time
be in excess of one percent (1%) of the Loan Amount or require payments
aggregating in excess of $100,000 in any one calendar year, and (b) the
aggregate outstanding amount of (1) all trade payables described in clause (ii)
above, plus (2) the aggregate capitalized amount of all permitted financing
leases plus the aggregate amount of all permitted purchase money debt described
in clause (iii) above, shall not at any time be in excess of two percent (2%) of
the Loan Amount.

 

(f) (i) has not made and will not make any loan or advance to any Person
(including any of its Affiliates), (ii) has not pledged and will not pledge its
assets for the benefit of any other Person (other than to Lender for the
indirect benefit of the Crossed Borrowers to secure the Crossed Loans), (iii)
has not sought or obtained and will not seek or obtain credit, and has not
incurred and will not incur any obligation to any third party, based upon the
assets of any other Person, and (iv) has not induced and will not induce any
third party to rely on the creditworthiness of any other Person in extending
benefits to Borrower;

 

(g) has remained and as of the Closing Date reasonably expects to remain,
solvent, and has maintained, and as of the Closing Date reasonably expects to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations;

 

(h) has not acquired and will not acquire obligations or securities of any
Person;

 

(i) has not failed and will not fail to correct any known misunderstanding or
misrepresentation regarding its separate identity;

 

(j) has done or caused to be done and will do all things necessary to preserve
its existence;

 

(k) has continuously maintained and shall continuously maintain its existence
and good standing and has been and will be qualified to do business in all
states necessary to carry on its business, including the state in which the
Mortgaged Property is located;

 

(l) has conducted and operated and will conduct and operate its business solely
in its own name, with all oral and written communications from Borrower or SPC
Party, as applicable, including, without limitation, correspondence, invoices,
purchase orders, billing statements, applications and business forms, made
solely in the name of Borrower or SPC Party, as applicable;

 

(m) has accurately maintained and will continue to accurately maintain books,
records, bank accounts, accounting records, financial statements and other
entity documents separate from those of its partners, members, shareholders,
trustees, beneficiaries, principals, Affiliates, and any other Person, with such
accounting records and financial statements having been prepared and kept in
accordance with reasonable accounting practices applied on a consistent basis,
and such financial statements of Borrower (and any SPC Party, if applicable)
have been and shall be prepared in a manner that indicates (through appropriate
footnotes if

 

109



--------------------------------------------------------------------------------

necessary) the existence of Borrower (and any SPC Party, if applicable) and its
assets and liabilities separate and apart from any other Person; moreover,
Borrower (and any SPC Party, if applicable) has indicated and shall indicate in
its financial statements that the assets of Borrower are not available to
satisfy the claims of creditors of any Affiliate of Borrower (or any SPC Party,
if applicable) and that the assets of any Affiliate of Borrower (or any SPC
Party, if applicable) have not been and are not available to satisfy the claims
of creditors of Borrower (or any SPC Party, if applicable) and, except with
appropriate designation as set forth above, Borrower has not authorized and
shall not authorize its assets or liabilities to be listed on the financial
statement of any other Person;

 

(n) has been and will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other Person
(including any of its partners, members, shareholders, trustees, beneficiaries,
principals and Affiliates, and any Affiliates of any of the same), and not as a
department or division of any Person;

 

(o) has filed and will file such tax returns with respect to itself as may be
required under applicable law and has prepared and will prepare separate tax
returns and financial statements, or if part of a consolidated group, has been
shown and will be shown as a separate member of such group;

 

(p) has paid and shall pay its own liabilities, indebtedness, and obligations of
any kind, as the same shall become due, from its own separate assets, rather
than from those of other Persons, and Borrower has not consented and shall not
consent to any Person operating the Mortgaged Property to incur expenses as
agent or on behalf of Borrower, unless such Person agreed or agrees, prior to
incurring such expense, to clearly indicate that such expenses were or are the
sole responsibility of, and any payment will come from, Borrower;

 

(q) has not entered into and will not enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all of
the business or assets of, or any stock or beneficial ownership of, any Person;

 

(r) has not commingled and will not commingle or permit to be commingled its
funds or other assets with those of any other Person; and has held and will hold
title to all of its real and personal property in its own name and not in the
name of any other Person;

 

(s) has maintained and will maintain its assets in such a manner that it is not
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

 

(t) has not, does not and will not hold itself out to be responsible for the
debts or obligations of any other Person (other than the Crossed Loans) and,
except for the Loan Documents to which other Persons are party, shall not
consent to any other Person holding itself out as being responsible for the
debts or obligations of Borrower (other than the Crossed Borrowers pursuant to
the Crossed Loan Documents);

 

(u) has not (except for the Prior Loans, from which the Mortgaged Property,
Borrower and the SPC Party have been fully released, and for which neither the
Borrower nor any SPC Party shall have any continuing liability, actual or
contingent, upon the closing of the

 

110



--------------------------------------------------------------------------------

Loan, and in connection with which no recourse whatsoever against any portion of
the Mortgaged Property shall be available under any circumstances) assumed,
guaranteed or otherwise become liable on, and will not assume, guarantee or
otherwise become liable on, or in connection with any obligation of any other
Person (other than the Crossed Borrowers under the Crossed Loans) and, except
for the Loan Documents to which other Persons are party, has not (except for the
Prior Loans, from which the Mortgaged Property, Borrower and the SPC Party have
been fully released, and for which neither the Borrower nor any SPC Party shall
have any continuing liability, actual or contingent, upon the closing of the
Loan, and in connection with which no recourse whatsoever against any portion of
the Mortgaged Property shall be available under any circumstances) consented and
shall not consent to any other Person guaranteeing, assuming or otherwise
becoming liable for any obligation of Borrower (other than the Crossed Borrowers
pursuant to the Crossed Loan Documents);

 

(v) except for funds deposited into the Local Collection Account, the Collection
Account or the Reserve Accounts in accordance with the Loan Documents, has not
and shall not hold title to its assets other than in its name;

 

(w) has complied, complies and shall at all times hereafter comply with all of
the assumptions, statements, certifications, representations, warranties and
covenants regarding or made by it contained in or appended to the
nonconsolidation opinion delivered pursuant hereto;

 

(x) has paid and will pay its own liabilities and expenses, out of its own funds
and has not consented and shall not consent to any other Person paying
Borrower’s (or any SPC Party’s, if applicable) obligations except to the extent
that timely reimbursement is made for the same;

 

(y) has held and will hold regular meetings, as appropriate to conduct its
business and has observed at all times and will observe all limited liability
company (if a limited liability company) or limited partnership (if a limited
partnership) or corporate (if a corporation) formalities and record keeping;

 

(z) has allocated and will allocate to Borrower (and any SPC Party, if
applicable) reasonably and on the basis of fair market value determined on an
arm’s-length basis all general overhead and administrative expenses, including
all costs associated with common employees and shared office space, any such
allocation has been and shall be specifically and reasonably documented and
substantiated, any such allocation of expenses to Borrower (or any SPC Party, if
applicable) has been and shall be paid solely by Borrower (or such SPC Party, if
applicable) from Borrower’s (or such SPC Party’s, if applicable) own funds, and
Borrower (and any SPC Party, if applicable) has used and shall at all times use
separate stationary, letterhead, invoices and checks;

 

(aa) has not identified and will not identify its members or partners,
Independent Director (as defined below) or any other member or partner of any
Affiliate of Borrower, or any other Person, as a division or part of it;

 

111



--------------------------------------------------------------------------------

(bb) has paid and will pay the salaries of its own employees and has maintained
and will maintain a sufficient number of employees in light of its contemplated
business operations;

 

(cc) has maintained, currently maintains, and will continue to maintain, its own
cash, cash positions and bank accounts separate from any other Person;

 

(dd) (i) has not (A) liquidated or dissolved, in whole or in part; (B)
consolidated, merged or entered into any form of consolidation with or into any
other Person, nor conveyed, transferred or leased its assets substantially as an
entirety to any Person nor permitted any Person to consolidate, merge or enter
into any form of consolidation with or into itself, nor conveyed, transferred or
leased its assets substantially as an entirety to any Person; (C) engaged in any
business other than the ownership and operation of the Mortgaged Property (or,
with respect to any SPC Party, ownership of the general partnership interest (if
Borrower is a limited partnership) or sole member interest (if Borrower is a
Delaware limited liability company) in Borrower); or (D) amended any provisions
of its organizational documents containing provisions similar to those contained
in this Article VIII; and (ii) shall not (A) to the extent permitted by law,
liquidate or dissolve, in whole or in part; (B) consolidate, merge or enter into
any form of consolidation with or into any other Person, nor convey, transfer or
lease its assets substantially as an entirety to any Person nor permit any
Person to consolidate, merge or enter into any form of consolidation with or
into itself, nor convey, transfer or lease its assets substantially as an
entirety to any Person; (C) engage in any business other than the ownership and
operation of the Mortgaged Property (or, with respect to any SPC Party,
ownership of the general partnership interest in Borrower); or (D) amend any
provisions of its organizational documents containing provisions similar to
those contained in this Article VIII;

 

(ee) If Borrower is a limited partnership or a non-Delaware limited liability
company:

 

(A) each general partner or managing member (each, an “SPC Party”) shall be
either a corporation or a Delaware single member limited liability company, in
either case, whose sole asset is its interest in Borrower and each such SPC
Party will at all times comply, and will cause Borrower to comply, with each of
the representations, warranties, and covenants contained in this Article VIII as
if such representation, warranty or covenant was made directly by such SPC
Party. The SPC Party’s Organizational Documents shall incorporate the provisions
of this Article VIII and require that the directors, managers or members, as
applicable, of such SPC Party consider the interests of the creditors of such
SPC Party in connection with any Material Action (as defined below). As used
herein, “Material Action” shall mean to institute proceedings to have Borrower
or SPC Party adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against Borrower or SPC Party or file a
petition seeking or consent to, reorganization or relief with respect to
Borrower or SPC Party under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or SPC Party or a
substantial part of Borrower’s or SPC Party’s property, or make any assignment

 

112



--------------------------------------------------------------------------------

for the benefit of creditors of Borrower or SPC Party, or admit in writing
Borrower’s or SPC Party’s inability to pay its debts generally as they become
due, or any similar action, or take action in furtherance of any of the
foregoing actions.

 

(B) If the SPC Party is a corporation, Borrower shall at all times cause there
to be at least one (1) duly appointed member of the board of directors of the
SPC Party who is an Independent Director.

 

(C) If the SPC Party is a limited liability company, Borrower shall at all times
cause there to be at least one (1) duly appointed independent manager of the SPC
Party who is also a non-economic member of SPC Party, who is an Independent
Director.

 

(D) The Borrower’s Organizational Documents shall provide that the affirmative
vote and written consent of the SPC Party, acting with the affirmative vote of
the Independent Director (which shall be required in order for the SPC Party to
take such action under the terms of Borrower’s Organizational Documents and the
SPC Party’s Organizational Documents) will be required in order for Borrower to
take any Material Action.

 

(E) The SPC Party’s Organizational Documents shall provide that the affirmative
vote and written consent of the SPC Party, acting with the affirmative vote of
the Independent Director (which shall be required in order for the SPC Party to
take such action under the terms of the SPC Party’s Organizational Documents)
will be required in order for the SPC Party to take any Material Action.

 

(F) The SPC Party shall not: (i) if the SPC Party is a corporation, cause or
permit the board of directors of the SPC Party to take any action which, under
the terms of any certificate of incorporation, by-laws or any voting trust
agreement with respect to any common stock, requires the vote of the board of
directors of the SPC Party unless at the time of such action there shall be at
least one (1) member of such board of directors who is an Independent Director;
and (ii) if the SPC Party is a limited liability company, cause or permit the
members or managers of the SPC Party to take any action which, under the terms
of any certificate of formation, operating agreement or other organizational
document requires the vote of the members or managers of the SPC Party unless at
the time of such action there shall be at least one (1) independent manager and
non-economic member of such SPC Party who is an Independent Director.

 

(ff) If Borrower is a Delaware single member limited liability company:

 

(A) Borrower shall be a limited liability company formed under the laws of the
State of Delaware with one (1) member (the “Borrower Single Member”), and
Borrower’s Organizational Documents shall be in form and substance reasonably
satisfactory to Lender.

 

113



--------------------------------------------------------------------------------

(B) Borrower’s Organizational Documents shall contain each of the
representations, covenants and warranties set forth in this Article VIII and
require Borrower to at all times cause there to be at least one (1) duly
appointed independent manager of Borrower who is also a non-economic member of
Borrower and an Independent Director whose affirmative vote will be required in
order for Borrower to take any Material Action. Borrower’s Organizational
Documents shall further require that upon the occurrence of any event that
causes the Borrower Single Member to cease to be a member in Borrower, the
Independent Director shall, without action of any person and simultaneously with
the Borrower Single Member ceasing to be a member of Borrower, automatically be
admitted to Borrower as a member and shall continue Borrower without
dissolution.

 

(C) Borrower shall cause reputable Delaware counsel reasonably acceptable to
Lender (the “Delaware Law Firm”) to deliver to Lender an opinion letter
reasonably satisfactory to Lender whereby the Delaware Law Firm opines (which
opinion may be subject to standard assumptions, qualifications, limitations and
exceptions reasonably acceptable to Lender), among other requirements of Lender,
that: (1) the unanimous consent of Borrower Single Member and the Independent
Director is required in order for Borrower to file a voluntary bankruptcy
petition; (2) the provision in Borrower’s Organizational Documents that requires
unanimous consent as a condition to filing a voluntary bankruptcy petition is
enforceable against Borrower Single Member; (3) the bankruptcy of Borrower
Single Member will not cause Borrower to be dissolved; (4) no creditor of
Borrower Single Member shall have the right to obtain possession of, or
otherwise exercise legal or equitable remedies with respect to, Borrower’s
property; and (5) Delaware law, not federal law, governs the determination of
what persons or entities have the authority to file a voluntary bankruptcy
petition on behalf of Borrower.

 

(D) Borrower shall not cause or permit the board of directors, members or
managers of Borrower to take any action which, under the terms of Borrower’s
Organizational Documents, requires the vote of the board of directors, members
or managers of Borrower unless at the time of such action there shall be at
least one (1) member of such board of directors, members or managers who is an
Independent Director.

 

(gg) If the SPC Party is a Delaware single member limited liability company:

 

(A) SPC Party shall be a limited liability company formed under the laws of the
State of Delaware with one (1) member (the “SPC Single Member”), and SPC Party’s
Organizational Documents shall be in form and substance reasonably satisfactory
to Lender.

 

(B) SPC Party’s Organizational Documents shall contain each of the
representations, covenants and warranties set forth in this Article VIII and
require SPC Party to at all times cause there to be at least one (1) duly
appointed

 

114



--------------------------------------------------------------------------------

independent manager of SPC Party who is also a non-economic member of SPC Party
and an Independent Director whose affirmative vote will be required in order for
SPC Party to take any Material Action. SPC Party’s Organizational Documents
shall further require that upon the occurrence of any event that causes the SPC
Single Member to cease to be a member in SPC Party, the Independent Director
shall, without action of any person and simultaneously with the SPC Single
Member ceasing to be a member of SPC Party, automatically be admitted to SPC
Party as a member and shall continue SPC Party without dissolution.

 

(C) Borrower shall cause the Delaware Law Firm to deliver to Lender an opinion
letter reasonably satisfactory to Lender whereby the Delaware Law Firm opines
(which opinion may be subject to standard assumptions, qualifications,
limitations and exceptions reasonably acceptable to Lender), among other
requirements of Lender, that: (1) the unanimous consent of SPC Single Member and
the Independent Director is required in order for SPC Party to file a voluntary
bankruptcy petition; (2) the provision in SPC Party’s Organizational Documents
that requires unanimous consent as a condition to filing a voluntary bankruptcy
petition is enforceable against SPC Single Member; (3) the bankruptcy of SPC
Single Member will not cause SPC Party to be dissolved; (4) no creditor of SPC
Single Member shall have the right to obtain possession of, or otherwise
exercise legal or equitable remedies with respect to, SPC Party’s property; and
(5) Delaware law, not federal law, governs the determination of what persons or
entities have the authority to file a voluntary bankruptcy petition on behalf of
Borrower.

 

(hh) Borrower shall not cause or permit the board of directors, members or
managers of Borrower to take any action which, under the terms of Borrower’s
Organizational Documents, requires the vote of the board of directors, members
or managers of Borrower unless at the time of such action there shall be at
least one (1) member of such board of directors, members or managers who is an
Independent Director.

 

(ii) has complied and will comply with the separateness provisions of the
Borrower’s Organizational Documents since such Borrower’s Organizational
Documents were executed and delivered, and with the laws of the state of its
formation relating to limited liability companies or limited partnerships, as
applicable, and each SPC Party, if applicable, has complied and will comply with
the separateness provisions of the SPC Party’s Organizational Documents since
such SPC Party’s Organizational Documents were executed and delivered, and with
the laws of the state of its formation relating to corporations;

 

(jj) the Borrower’s Organizational Documents and, if applicable, the SPC Party’s
Organizational Documents provide and shall at all times continue to provide that
Borrower (and the SPC Party, if applicable) shall not cause, permit, or empower
any Person to consolidate or merge Borrower or the SPC Party into any other
entity; and

 

(kk) has not funded and will not fund any other Person’s operations and has not
paid and will not pay any other Person’s expenses.

 

115



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Borrower’s Organizational Documents,
any SPC Party’s Organizational Documents or any provision of law that otherwise
so empowers the Borrower, any SPC Party or any other Person, neither the
Borrower, any SPC Party nor any other Person shall be authorized or empowered,
nor shall they permit the Borrower, without the prior unanimous written consent
of the Borrower and any SPC Party (including, in each case, all Independent
Directors), to take any Material Action, provided, however, that neither the
Borrower nor any SPC Party may vote on, or authorize the taking of, any Material
Action, unless there is at least one (1) Independent Director then serving in
such capacity.

 

Borrower hereby further represents, warrants and certifies to and for the
benefit and reliance of Lender that: (i) upon closing of the Loan, the Mortgaged
Property, Borrower and the SPC Party each shall have been fully released from
the Prior Loans, neither the Borrower nor any SPC Party shall have any
continuing liability, actual or contingent, for the Prior Loans, and no recourse
whatsoever against any portion of the Mortgaged Property shall be available to
satisfy the Prior Loans under any circumstances; (ii) Borrower has provided
Lender with true, correct and complete copies of (A) Borrower’s current (and
since the date of its inception) financial statements, (B) Borrower’s current
(and since the date of its inception) Borrower’s Organizational Documents, and
(C) the Prior Loan Documents; (iii) Borrower has prior to the Closing Date (and
at all times since the date of its inception) conducted its affairs as a special
purpose bankruptcy remote entity in substantial accordance with (A) the
provisions of this Section 8.1, (B) the provisions of Borrower’s Organizational
Documents (as in effect now and as in effect at all times since the date of its
inception), and (C) the Prior Loan Documents; and (iv) the Borrower’s
certifications and statements set forth in the certificate attached hereto as
Schedule 8.1(a) are true and correct.

 

ARTICLE IX.

MISCELLANEOUS

 

Section 9.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement, the
making the Loan hereunder and the execution and delivery by Borrower to Lender
of the Loan Documents, and shall continue in full force and effect so long as
any portion of the Indebtedness is outstanding and unpaid. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All covenants,
promises and agreements in this Agreement contained, by or on behalf of
Borrower, shall inure to the benefit of the respective successors and assigns of
Lender. Nothing in this Agreement or in any other Loan Document, express or
implied, shall give to any Person other than the parties and the holder of the
Note and the other Loan Documents, and their legal representatives, successors
and assigns, any benefit or any legal or equitable right, remedy or claim
hereunder.

 

Section 9.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

 

116



--------------------------------------------------------------------------------

Section 9.3. Governing Law.

 

This Agreement was negotiated in New York and made by Lender and accepted by
Borrower in the State of New York, and the proceeds of the Note delivered
pursuant hereto were disbursed from New York, which State the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limitation, matters of
construction, validity, performance, and maximum permissible rates of interest),
this Agreement and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and performed in such State and any applicable law of the United
States of America.

 

(a) Borrower hereby consents to the jurisdiction of any federal court or state
court in New York, New York or within the county and state in which any
Mortgaged Property is located and irrevocably agrees that, subject to Lender’s
election, any legal suit, action or proceeding against Lender or Borrower
arising out of or relating to this Agreement or the other Loan Documents may be
instituted and litigated in such courts. Borrower hereby (i) irrevocably waives,
to the fullest extent permitted by applicable law, any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum, and (ii)
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. Borrower does hereby designate and appoint CT Company
Systems, having an office at 111 Eighth Avenue, New York, New York 10011, as its
authorized agent to accept and acknowledge on its behalf service of any and all
process which may be served in any such suit, action or proceeding in any
federal or state court in New York, New York, and agrees that service of process
upon said agent at said address (or at such other office in New York, New York
as may be designated by Borrower from time to time in accordance with the terms
hereof) with a copy to Borrower and written notice of said service of Borrower
mailed or delivered to Borrower in the manner provided herein shall be deemed in
every respect effective service of process upon Borrower, in any such suit,
action or proceeding in the State of New York. Borrower (i) shall give prompt
notice to Lender of any change in address of its authorized agent hereunder,
(ii) may at any time and from time to time designate a substitute authorized
agent with an office in New York, New York (which office shall be designated as
the address for service of process), and (iii) shall promptly designate such a
substitute if its authorized agent ceases to have an office in New York, New
York or is dissolved without leaving a successor.

 

Section 9.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or any other Loan Document, or consent or waiver referred to in any Loan
Document or consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in a writing signed by the party against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to or demand on Borrower shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 9.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document,

 

117



--------------------------------------------------------------------------------

or any other instrument given as security therefor, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 9.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if delivered or sent by: (a) hand
delivery, (b) certified or registered United States mail, postage prepaid, (c)
nationally recognized overnight delivery service, (d) by facsimile transmission,
addressed if to Lender or to Borrower at its applicable address set forth on
Schedule 5 hereto, or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section 8.6, or
(e) other than with respect to an amendment or modification, an electronic
medium. A notice shall be deemed to have been given: in the case of hand
delivery, at the time of delivery; in the case of registered or certified mail,
when delivered or three Business Days after mailing; in the case of overnight
delivery and facsimile transmission, on the Business Day after the same was
sent; or in the case of electronic medium, when confirmed by e-mail. A party
receiving a notice which does not comply with the technical requirements for
notice under this Section 9.6 may elect to waive any deficiencies and treat the
notice as having been properly given. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

 

Section 9.7. TRIAL BY JURY. BORROWER, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY
DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

 

Section 9.8. Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 9.9. Assignment.

 

(a) Borrower may not sell, assign or transfer any interest in the Loan
Documents, or any portion of the foregoing (including, without limitation,
Borrower’s rights, title, interests, remedies, powers and duties hereunder and
thereunder) without Lender’s prior written consent. Lender shall have the right
to assign or participate this Agreement and/or its interest in any of the other
Loan Documents and the obligations hereunder to any Person. In the event of an
assignment by Lender, (a) the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would have if it
were an original “Lender”

 

118



--------------------------------------------------------------------------------

hereunder; (b) the assignee shall be deemed for all purposes to be a “Lender”
hereunder; and (c) upon any such substitution of Lender, a replacement or
addition “Lender signature page” shall be executed by the new Lender and
attached to this Agreement and thereupon become a part of this Agreement. After
the effectiveness of any assignment, the new Lender shall provide notice to
Borrower of the identity, address and other pertinent information pertaining to
the new Lender. Borrower shall maintain a copy of each assignment and notice
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the principal amount of the assigned loans
owing to each Lender from time to time. The entries on the Register shall be
conclusive, in the absence of manifest error, and the Borrower and the Lenders
shall treat each person whose name is recorded in the Register as the owner of
the assigned loans recorded therein for all purposes of this Agreement. Any
assignment or transfer of all or a part of a loan evidenced by a note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the note evidencing such loan, accompanied by a duly executed
assignment and notice, and thereupon one or more new notes shall be issued to
the designated assignee. Notwithstanding anything in this Agreement to the
contrary, after an assignment by Lender, the “Lender” (prior to such assignment)
shall continue to have the benefits of any rights or indemnifications and shall
continue to have the obligations contained herein which Lender had during the
period such party was a “Lender” hereunder.

 

(b) Lender may from time to time elect to enter into a servicing agreement with
a servicer, pursuant to which the servicer shall be appointed to service and
administer the Loan and the Account Collateral in accordance with the terms
hereof and to exercise any and all other rights of Lender with respect to the
Loan as set forth in such servicing agreement. Lender shall promptly notify
Borrower if Lender shall elect to appoint or change the servicer, and all
notices and other communications from Borrower to Lender shall be delivered to
the servicer with a copy concurrently delivered to the Lender, and any notice,
direction or other communication from the servicer to Borrower shall have the
same force and effect as a notice, direction or communication from Lender. The
servicer shall be entitled to be reimbursed for any cost, expense or liability
which is incurred by the servicer pursuant to such servicing and administrative
duties and which would otherwise be reimbursable to Lender under this Agreement
or any other Loan Document in the same manner and to the same extent as if
Lender incurred such cost, expense or liability in the first place. The parties
hereto acknowledge and agree that the servicer shall be a third party
beneficiary to this Agreement and the other Loan Documents.

 

Section 9.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 9.11. Preferences. Lender shall have no obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the obligations of Borrower pursuant to this Agreement, the Note or any other
Loan Document. Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
obligations of Borrower hereunder, provided that such application or
reapplication is performed by Lender in accordance with the terms of this
Agreement or any

 

119



--------------------------------------------------------------------------------

other applicable Loan Document. To the extent Borrower makes a payment or
payments to Lender for Borrower’s benefit, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

 

Section 9.12. Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or another Loan Document specifically and expressly provides for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

Section 9.13. Failure to Consent. If Borrower shall seek the approval by or
consent of Lender hereunder or under the Note, or any of the other Loan
Documents, and Lender shall fail or refuse to give such consent or approval,
then Borrower shall not be entitled to any damages for any withholding or delay
of such approval or consent by Lender, it being intended that Borrower’s sole
remedy shall be to bring an action for an injunction or specific performance.

 

Section 9.14. Schedules Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Schedules attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 9.15. Offsets, Counterclaims and Defenses. Any assignee of any of
Lender’s interest in and to this Agreement and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to this Agreement and the other Loan Documents which Borrower may
otherwise have against any assignor or this Agreement and the other Loan
Documents. No such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon this Agreement or upon any other Loan Document. Any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

 

Section 9.16. No Joint Venture or Partnership. Borrower and Lender intend that
the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower (or any
Affiliate of Borrower) and Lender nor to grant Lender any interest in the
Collateral other than that of secured party, mortgagee or lender.

 

Section 9.17. Waiver of Marshalling of Assets Defense. To the fullest extent
Borrower may legally do so, Borrower waives all rights to a marshalling of the
assets of Borrower, and others with interests in Borrower, and of the
Collateral, or to a sale in inverse

 

120



--------------------------------------------------------------------------------

order of alienation in the event of foreclosure of the interests hereby created,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of any Collateral for the collection of the Indebtedness without any prior or
different resort for collection, or the right of Lender to the payment of the
Indebtedness out of the Net Proceeds of the Collateral in preference to every
other claimant whatsoever.

 

Section 9.18. Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower hereby waives the right to assert a counterclaim, other than compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents.

 

Section 9.19. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of any of the other
Loan Documents, the provisions of this Agreement shall prevail. The parties
hereto acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that the Loan Documents shall
not be subject to the principle of construing their meaning against the party
that drafted same.

 

Section 9.20. Brokers and Financial Advisors. Borrower and the Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower and Lender hereby agree to
indemnify and hold the other harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of the indemnifying
party in connection with the transactions contemplated herein. The provisions of
this Section 9.20 shall survive the expiration and termination of this Agreement
and the repayment of the Indebtedness.

 

Section 9.21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 9.22. Estoppel Certificates. Borrower and Lender hereby agree at any
time and from time to time upon not less than fifteen (15) days prior written
notice by Borrower or Lender to execute, acknowledge and deliver to the party
specified in such notice, a statement, in writing, certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Default or Event of Default has occurred and is
then continuing, and, if so, specifying each such Default or Event of Default;
provided, however, that it shall be a condition precedent to Lender’s obligation
to deliver the statement pursuant to this Section 9.22, that Lender shall have
received, together with Borrower’s request for such statement, an Officer’s
Certificate stating that, to the knowledge of Borrower, no Default or Event of
Default exists as of the date of such certificate (or specifying such Default or
Event of Default).

 

Section 9.23. Payment of Expenses. Borrower shall pay all Transaction Costs,
which shall include, without limitation, (a) reasonable out-of-pocket costs and
expenses of

 

121



--------------------------------------------------------------------------------

Lender in connection with (i) the negotiation, preparation, execution and
delivery of the Loan Documents and the documents and instruments referred to
therein; (ii) the creation, perfection or protection of Lender’s Liens in the
Collateral (including, without limitation, fees and expenses for title and lien
searches or amended or replacement Mortgage, UCC financing statements or
Collateral Security Instruments, title insurance premiums and filing and
recording fees, third party due diligence expenses for the Mortgaged Property
plus travel expenses, accounting firm fees, costs of the Appraisals,
Environmental Reports (and an environmental consultant), and the Property
Condition Assessments and earthquake “maximum probable loss” report and costs
and fees incurred in connection with arranging, setting up, servicing and
maintaining the Account Collateral); (iii) response to any requests by Borrower
(or its Affiliates) for Lender consent or approval of any matter relating to the
Loan, the Loan Documents or the Mortgaged Property; (iv) the negotiation,
preparation, execution and delivery of any amendment, waiver, restructuring or
consent relating to any of the Loan Documents, and (v) the preservation of
rights under and enforcement of the Loan Documents and the documents and
instruments referred to therein, including any communications or discussions
relating to any action that Borrower shall from time to time request Lender to
take, as well as any restructuring or rescheduling of the Indebtedness, (b) the
reasonable fees, expenses and other charges of counsel to Lender in connection
with all of the foregoing, and (c) Lender’s reasonable out-of-pocket travel
expenses in connection with site visits to the Mortgaged Property.

 

Section 9.24. Non-Recourse. Anything contained herein, in the Note or in any
other Loan Document to the contrary notwithstanding, but subject in all respects
to the provisions set forth below, Lender shall not enforce the liability and
obligation of the Borrower to perform and observe any of its obligations that
may be contained in the Note, this Agreement, the Mortgage or any other Loan
Document by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgage and the other Loan Documents, or in the Mortgaged Property, the
Rents and other Receivables, or any other Collateral pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Mortgaged Property, in the
Rents and other Receivables and in any other Collateral. NOTWITHSTANDING
ANYTHING TO THE CONTRARY ABOVE OR ELSEWHERE IN THIS AGREEMENT, THE MORTGAGE OR
ANY OF THE LOAN DOCUMENTS, however,

 

(a) the provisions of this Section 9.24 and the other provisions of the Loan
Documents shall not: (i) constitute a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Indebtedness or to require that
all Collateral and all Crossed Properties shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents; (ii)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (iii) impair the right of Lender to name
Borrower (or any Crossed Borrowers) as a party defendant in any action or suit
for foreclosure and sale under the Mortgage or other Loan Documents (or Crossed
Loan Documents); (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Rents and Leases (or
any Assignment of Rents and Leases (as defined in the Crossed Loan

 

122



--------------------------------------------------------------------------------

Agreements)); (vi) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Mortgage, any other Mortgages (as defined in the Crossed Loan Agreements), the
other Loan Documents and the Crossed Loan Documents, or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Mortgaged Property, any other Collateral or any Crossed Properties;
(vii) have any applicability whatsoever to or limit the liability of the
Borrower, Guarantor or other parties under the Guaranty of Non-Recourse
Obligations, the Environmental Indemnity Agreement or any other guaranty or
indemnity made in connection with the Loan, the Crossed Loans or any of the
rights and remedies of Lender thereunder; or (viii) constitute a waiver, release
or discharge of any Indebtedness or obligation evidenced by the Note or this
Agreement or secured by the Loan Documents or evidenced or secured by the
Crossed Loan Documents, and the same shall continue until paid or discharged in
full, and

 

(b) the provisions of this Section 9.24 and the other provisions of the Loan
Documents shall not

 

(A) prevent recourse to the assets of Borrower or any Crossed Borrower, the
Mortgaged Property, any Crossed Property or any other instrument or document
which is pledged by Borrower or Crossed Borrower to Lender pursuant to the Loan
Documents or Crossed Loan Documents, including all Collateral;

 

(B) have any applicability whatsoever to or limit the liability of the parties
under the Guaranty of Non-Recourse Obligations, the Environmental Indemnity
Agreement (or any “Environmental Indemnity Agreement” as defined and referred to
or included among any Crossed Loan Documents) or any Crossed Guaranty;

 

(C) constitute a waiver, release or discharge of any Indebtedness or obligation
evidenced by the Note or secured by the Loan Documents (or evidenced and/or
secured by any Crossed Loan Documents), and the same shall continue until paid
or discharged in full; or

 

(D) prevent recourse to Borrower, any Crossed Borrowers and Guarantor, jointly
and severally, and their respective assets for repayment of the Indebtedness,
and Lender’s agreement not to pursue personal liability of Borrower as set forth
above SHALL BECOME NULL AND VOID and shall be of no further force or effect, and
the Indebtedness shall be fully recourse not only to Borrower but also to any
Crossed Borrowers and Guarantor, in the event:

 

  (1) Borrower shall file or commence any voluntary bankruptcy, insolvency or
similar proceeding, including any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, or Borrower shall make a general assignment for the benefit of creditors or
institute receivership proceedings or similar proceedings with respect to the
Mortgaged Property, Borrower or Borrower’s assets,

 

123



--------------------------------------------------------------------------------

       or (A) any such proceedings or petition shall be filed or commenced
against Borrower by Guarantor, or its Affiliates or agents acting under the
control or direction of Guarantor, or (B) if Guarantor or its Affiliates or
agents acting under the control or direction of Guarantor (or if Guarantor or
its Affiliates or agents acting under the control or direction of Guarantor
cause Borrower to, by exercise of their rights as equity owners or officers or
directors of Borrower or otherwise) aid, solicit or otherwise cooperate or
collude to bring about the filing or commencement of any such proceedings or
petition;

 

  (2) any Transfer or removal of material Equipment occurs in violation of the
terms of the Loan Documents; or

 

  (3) any material breach of the provisions of Article VIII of this Agreement
occurs; or

 

(E) prevent recourse to Borrower, any Crossed Borrower and Guarantor, jointly
and severally, and their respective assets, and Borrower, any Crossed Borrowers
and Guarantor shall be fully and personally liable, for (x) any obligation to
pay Lender any Insurance Gap and (y) any loss, costs, liability, damage or
expense (including, without limitation, attorneys’ fees and disbursements)
suffered or incurred by Lender or any Indemnified Party, in each case, to the
extent related to or arising from any of the following acts committed by or on
behalf of Borrower, any Crossed Borrowers, Guarantor or any of their respective
Affiliates:

 

  (1) any fraud on the part of Borrower, Guarantor or their respective
Affiliates in connection with the Loan;

 

  (2) any willful misrepresentation contained in any Loan Documents or report
furnished pursuant to any Loan Document;

 

  (3) any misappropriation or misapplication of funds (including Loss Proceeds
or Rents) in contravention of the Loan Documents;

 

  (4) additional financing obtained by Borrower (whether secured or unsecured)
in violation of the terms of the Loan Documents;

 

  (5) actual material physical waste to the Mortgaged Property or material
damage to the Mortgaged Property resulting from gross negligence or willful
misconduct;

 

  (6) any breach of any representation, warranty or covenant in this Agreement
or the Environmental Indemnity Agreement, concerning Environmental Laws and
Hazardous Substances;

 

124



--------------------------------------------------------------------------------

  (7) any Security Deposits received by Borrower or Manager from tenants not
being properly applied, returned to tenants when due or delivered to Lender, a
receiver or a purchaser of the Mortgaged Property in the event of a foreclosure
sale upon such Person taking possession of the Mortgaged Property;

 

  (8) all costs and expenses, including reasonable attorneys’ fees and expenses,
incurred in enforcing any obligation or liability or in collecting any amount
due under this Section 9.24(D) or this Section 9.24(E), the Environmental
Indemnity and the Guaranty of Non-Recourse Obligations, which, as to Borrower,
is a recourse obligation of Borrower as described in this Section 9.24(D) or
this Section 9.24(E), the Environmental Indemnity and the Guaranty of
Non-Recourse Obligations, or, as to Guarantor, is a recourse obligation of
Guarantor under the Guaranty of Non-Recourse Obligations or the Environmental
Indemnity;

 

  (9) the failure to pay Impositions assessed against the Mortgaged Property to
the extent there were sufficient funds available to pay and Lender allows
Borrower to apply the same, or the failure to pay and discharge any mechanic’s
or materialman’s Liens against the Mortgaged Property to the extent there was
sufficient funds available to pay and discharge and Lender allows Borrower to
apply the same, except, in the case of each of the foregoing, to the extent the
same were or are being contested in accordance with the terms of the Loan
Documents;

 

  (10) any Rents or Proceeds received or collected by Borrower, any Affiliate of
Borrower or Manager and not deposited into the Local Collection Account or the
Collection Account in accordance with Section 2.12 or otherwise endorsed,
delivered or turned over to Lender; or

 

  (11) If the Indebtedness is not paid in full by the Maturity Date or is
accelerated or if any monetary Event of Default has occurred, and Borrower or
any Affiliate contests or in any way interferes with, directly or indirectly
(collectively, a “Contest”), any foreclosure action or sale commenced by Lender
or with any other enforcement of Lender’s rights, powers or remedies under any
of the Loan Documents or under any document evidencing, securing or otherwise
relating to any of the Collateral (whether by making any motion, bringing any
counterclaim, claiming any defense, seeking any injunction or other restraint,
commencing any action seeking to consolidate any such foreclosure or other
enforcement with any other action, or otherwise) (except this clause (11) shall
not prohibit a good faith defense on the basis that no Event of Default exists,
and such a good faith defense shall not give rise to recourse liability under
this clause (11)).

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

By:

 

/s/    DONALD DREWITZ

--------------------------------------------------------------------------------

Name:

 

Donald Drewitz

Title:

 

Authorized Agent

 

126



--------------------------------------------------------------------------------

BORROWER:

GIP Wakefield, LLC,

a Delaware limited liability company

By:

 

GIP Wakefield Holding Company, LLC,

   

a Delaware limited liability company,

   

its Member and Manager

   

By:

 

Digital Realty Trust, L.P.,

       

a Maryland limited partnership,

       

its Member and Manager

       

By:

 

Digital Realty Trust, Inc.,

           

a Maryland corporation

           

its General Partner

           

By:

 

/s/    MICHAEL F. FOUST

--------------------------------------------------------------------------------

           

Print Name:

 

Michael F. Foust

--------------------------------------------------------------------------------

           

Title:

 

Chief Executive Officer

--------------------------------------------------------------------------------

 

127